     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 1 of 111



 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                      UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                               EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      ) Case No.:
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       ) PETITIONERS’ REQUEST FOR JUDICIAL
16                                                      ) NOTICE, APPENDIX NUMBER TWO
     individually and as parent of F.G.; Traci Music, )
17   individually and as parent of K.M. and J.S.,       )
     Michael Harris, individually and as parent of S.H.,)
18   Nicole Harris, individually and as parent of S.H., )
                                                        )
19                                                      )
                                 Petitioners,           )
20                                                      )
                                                        )
21          v.                                          )
                                                        )
22   DONALD JOHN TRUMP, in his official capacity )
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
28
                                               -1-
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 2 of 111


                                       TABLE OF CONTENTS                           Page
 1
 2 INTRODUCTION                                                                     05
   REQUESTS FOR JUDICIAL NOTICE                                                     08
 3    1. Vaccination                                                                08
          A. Definition of Vaccinate                                                08
 4        B. Definition of Unvaccinated                                             08
          C. Undervaccinated does not mean Unvaccinated                             09
 5
          D. Vaccinated person                                                      09
 6    2.  Evidence Based                                                            09
      3. Common Sense                                                               09
 7    4. Safe                                                                       10
          A. Definition of Safe                                                     10
 8        B. Definition of Unsafe                                                   10
          C. Definition of Dangerous                                                10
 9
          D. Dangerous is a Correct Synonym of Unsafe                               11
10        E. Vaccines Are Legally Categorized as Unavoidably Unsafe                 11
      5. Scientific Method                                                          12
11        A. Description of Scientific Method                                       12
          B. Description of Unscientific                                            12
12    6. Controlled Experiment                                                      12
      7. Placebo                                                                    12
13
          A. Definition of Placebo                                                  13
14        B. Definition of Placebo Effect                                           13
          C. Limitations of Placebos and Distinction From Controls                  13
15    8. Use of So-Called Placebos In Vaccine Safety Testing Are Designed to        14
          Harm Humans
16        A. Overall                                                                14
17        B. CDC Childhood Vaccine Schedule from Age Day One to Six Months          14
          C. CDC Childhood Vaccine Schedule from Age Six Months to Eighteen         26
18            Months
          D. CDC Childhood Vaccine Schedule from Age Eighteen Months to             36
19            Eighteen Years
      9. Statistical Significance Can Be Utilized To Question Vaccine Safety        50
20        A. Definition of Statistical Significance                                 50
21        B. Probability                                                            50
      10. Vaccine Hesitancy is Criticized by Pharmaceutical Companies and Others    50
22        as an Obstacle to Mass Vaccination
          A. Description                                                            50
23        B. Vaccine Hesitancy Includes But Is Not Limited to Vaccine Refusal       51
          C. Vaccine Hesitancy Increasing Due To Research                           51
24        D. Highly Educated Doctors Rejecting Vaccines                             52
25        E. Unvaccinated children tend to have more educated parents               53
      11. Anti-Vaxxer                                                               56
26    12. Informed Consent and Refusal                                              56
          A. Definition of Informed Consent                                         56
27        B. Informed Refusal                                                       57
      13. No Recognized Studies of the Unvaccinated                                 58
28
      14. Vaccine Safety Datalink Comparison of Unvaccinated Individuals            59
                                               -2-
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 3 of 111


       15. Evidence is lacking regarding the safety of the CDC schedule                59
 1         A. Paucity of Information                                                   59
 2         B. IOM 1994 Report                                                          60
           C. IOM 2011 Report                                                          60
 3     16. VAERS Has An Unknown To Above 99% Failure Rate                              61
           A. About VAERS                                                              61
 4         B. Underreporting                                                           62
           C. Systemic Failure to Compare To An Unvaccinated Group                     62
 5
           D. Long Term Surveillance                                                   63
 6     17. Approximately 99% or more of Americans have Received One or More            63
           Vaccines
 7         A. Overall                                                                  63
           B. Child Vaccination Rate                                                   64
 8         C. Adult Vaccination Rate                                                   66
       18. Scientific Corruption and Conflicts of Interest                             67
 9
           A. False Data                                                               67
10         B. Conflicts of Interest                                                    68
           C. Contradiction and Controversy Are Actually Common With Highly            70
11              Cited Science
       19. Vilification of the Unvaccinated                                            71
12         A. Suppression of Dissent                                                   71
           B. Censorship                                                               72
13
       20. Government and Industry Alliance To Exterminate The Control Group of        72
14         Unvaccinated Persons
           A. Common Goal Among Various Governments and Healthcare Institutions        72
15              To Exterminate the Control Group of Unvaccinated Persons
       21. Five States Mandate Pharmaceutical Injections Into Schoolchildren Without   76
16         Religious or Philosophical Exemption
17     22. Coerced Consent is not Consent                                              77
       23. Social Isolation                                                            79
18     24. It Is Ethical To Survey and Study Unvaccinated Individuals                  80
       25. Vaccines are Profitable                                                     81
19     26. Artificial Immunity                                                         82
           A. Definition of Immunity                                                   82
20         B. Herd Immunity                                                            82
21         C. Definition of Antigen                                                    82
           D. Definition of Adjuvant                                                   83
22     27. Risk To Benefit Ratio                                                       83
       28. Rare                                                                        83
23         A. Rare Disease                                                             83
           B. Rare Adverse Event                                                       84
24     29. Infectious Disease                                                          84
25     30. Recommended Vaccine Schedules                                               84
           A. Current Schedules                                                        84
26         B. Historical Schedules                                                     85
       31. Vaccine Ingredients                                                         86
27         A. Ingredients                                                              86
           B. Toxicological, Technological, and Undefined Classifications              86
28
       32. Vaccine Safety Trials for Pediatric Vaccines                                95
                                              -3-
                      PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 4 of 111


       33. Vitamin K Shot                                                           96
 1         A. Aluminum Containing                                                   96
 2         B. Benzyl Alcohol Containing                                             96
       34. Big Picture Gaps In Vaccine Safety                                       97
 3     35. Vaccines as Therapeutics                                                 98
       36. Human Test Subjects                                                      98
 4     37. HHS Fails To Report To Congress Re Vaccine Safety                        99
       38. Medical Error Is the Third Leading Cause of Death In the United States   99
 5
       39. Historical Vaccination Coverage Levels                                   100
 6         A. 1962-2016                                                             100
           B. 1998-2002                                                             100
 7         C. 2003-2007                                                             100
           D. 2008-2012                                                             100
 8         E. 2013 – 2017                                                           100
           F. Hib >= 3 doses 2008 – 2011                                            101
 9
           G. 1959-1970                                                             101
10     40. Severity of Infection                                                    101
       41. Infant Mortality                                                         101
11     42. Pathogen Transmission                                                    103
           A. Risk of Transmission for Tetanus                                      103
12         B. Risk of Transmission for Diphtheria                                   103
           C. Risk of Transmission for Pertussis                                    104
13
           D. Risk of Transmission for Polio                                        105
14         E. Risk of Transmission for Flu                                          106
           F. Risk of Transmission for Hepatitis B                                  106
15         G. Risk of Transmission for Measles and Mumps                            107
           H. Risk of Transmission for Live Vaccines                                108
16     43. 20th Century Disease Mortality Reductions Caused By Improved Living      109
17         Conditions Prior to Vaccines
       44. Quantifying Benefits of Mass Vaccination Programs in the United States   110
18   CONCLUSION                                                                     111

19

20
21
22
23
24
25
26
27
28
                                                -4-
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 5 of 111



 1 TO THE COURT, RESPONDENT, AND RESPONDENT’S COUNSEL OF RECORD:
 2 PLEASE TAKE NOTICE that Pursuant to Federal Rule of Evidence 201, Petitioners in the above-
 3 entitled action hereby request the Court take judicial notice of the following readily verified facts,
 4 authorities, and attached documents, in support of Petitioners’ Petition for Declaratory and
 5 Injunctive Relief. This motion is submitted together with Petitioners’ concurrently filed Notice of
 6 Motion and Motion, Memorandum of Points and Authorities, and Declaration of Counsel.
 7                                           INTRODUCTION
 8          Medical dictionaries and government documents confirm: vaccination is not immunization.
 9 The two terms are not synonymous.
10          New evidence shows entirely unvaccinated Americans as a population cohort are
11 extraordinarily healthy (evidencing their robust immune systems), whilst vaccinated Americans as a

12 population cohort are suffering the worst pandemic of chronic illness in American history
13 (evidencing their weakened immune systems).
14          Every individual’s immune system and every vaccine must be accounted on its own merits,
15 free of one-size-fits-all assumptions. For example, a healthy unvaccinated individual can acquire
16 natural immunity to chicken pox with zero injuries whilst an unhealthy vaccinated person can suffer
17 multiple serious injuries to the varicella vaccine that weakens their immune system to millions of
18 other pathogens intruding their human biome.
19          Vaccine science is not settled. It is emerging daily. Vaccines remain one of the most

20 controversial scientific subjects in the modern world, primarily because vaccines are manufactured
21 with legally classified neurotoxins, and vaccines have never followed the scientific method for
22 testing with true placebos or a control group of entirely unvaccinated individuals. Instead, vaccine
23 regulatory approvals are supported by fake placebos (so-called “placebos” that contain
24 neurotoxins), fake controls (so-called “controls” of people who are also vaccinated), short-term
25 testing windows (so-called “tests” with monitoring periods as short as 3-days), and long-term
26 passive surveillance of vaccine injuries (so-called “surveillance” with an unknown to approximately
27 99% failure rate of reporting).
28
                                                 -5-
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 6 of 111



 1          Thus, vaccine science has not even evolved enough to recognize the basic dictionary
 2 definition of words, let alone become advanced enough to reach the status of “settled science”.
 3          Every vaccine product insert (a document required by law) admits the lack of safety testing
 4 for that vaccine, and further admits the vaccine’s list of known side effects. Likewise, government
 5 documents and top scientific journals have also admitted the observed, but un-calculated, role of
 6 vaccination in America’s chronic illness pandemic. To support without questioning the un-
 7 calculated numbers of vaccine injuries, credentialed professionals repeat empty phrases about
 8 vaccines in an echo-chamber, “vaccines are safe and effective”, “side effects are rare”. Such
 9 phrases are empty and dogmatic because they are mathematically unsupported. Quite literally, zero
10 data supports these phrases.
11          For example, the Institute of Medicine (IOM) admitted that “studies designed to examine the

12 long-term effects of the cumulative number of vaccines or other aspects of the immunization
13 schedule have not been conducted.” Literally, zero studies, and yet the IOM dogmatically claims
14 vaccines are “safe”. Dogma is defined according to Merriam-Webster, “dogma: a point of view or
15 tenet put forth as authoritative without adequate grounds”.
16          As highlighted above, the passive surveillance system maintained by Health and Human
17 Services (HHS) for monitoring vaccine injuries has an unknown to approximately 99% failure rate,
18 which results in literally zero statistical confidence in its ability to report accurately on the number
19 of vaccine injuries in the American populace.

20          The most accurate and lawful way to describe vaccination is that it is an experimental
21 procedure that has been falsely labeled as “safe and effective”. Vaccine side effects have been
22 falsely labeled as “rare”. Compare the Council for International Organizations of Medical Sciences
23 Working Group III, which set forth the following definitions for drug adverse events:
24          “Very common ≥ 1/10 (≥ 10%)
25          “Common ≥ 1/100 and < 1/10 (≥ 1% and < 10%)
            “Uncommon ≥ 1/1000 and < 1/100 (≥ 0.1% and < 1%)
26          “Rare ≥ 1/10,000 and < 1/1000 (≥ 0.01% and < 0.1%)
            “Very rare < 1/10,000 (< 0.01%)”
27
28
                                                  -6-
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
      Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 7 of 111



 1           Vaccine adverse events are not “rare” by this scientific definition. Until vaccines are
 2 compared long-term against a large control group of entirely unvaccinated individuals, it is
 3 scientifically impossible to state that vaccines are “safe” or that vaccine side effects are “rare”.
 4           The international pharmaceutical industry conducts studies of “vaccine hesitancy” (the
 5 reasons certain people decline vaccines). These studies consistently show that the population of
 6 individuals who avoid vaccination (the “vaccine hesitant”) are better educated than those who
 7 submit to vaccination. Indeed, the international pharmaceutical industry publishes that increasing
 8 numbers of physicians are also rejecting vaccination for themselves and their families.
 9           The international pharmaceutical industry’s vaccination marketing campaigns are factually
10 misleading and yet effective in frightening most Americans into submission to untested vaccination
11 schedules. Consequently, today the number of individuals who remain entirely unvaccinated in

12 America is small, estimated at less than 1% of our entire population.
13           The scientific method that respects control groups is in jeopardy due to both the overzealous
14 international pharmaceutical industry and the health officials beholden to it. Many of these health
15 officials have expressed publicly their desire to vaccinate 100% of the population within their
16 jurisdiction. And Covid-19 has increased this overzealousness across the country.
17           Even though “vaccine hesitancy” studies prove the overall nature of the unvaccinated
18 population is pro-science, today this group of conscientious Americans are persecuted, isolated,
19 ridiculed, and vilified by politicians, bureaucrats, and the mainstream media. This creates a legal

20 predicament for unvaccinated Americans as they suffer threats to their fundamental rights, in
21 particular their rights to informed consent and informed refusal.
22           The international pharmaceutical industry that produces vaccines has a long-history of
23 scientific corruption and conflicts of interest. In short, it is a trillion dollar industry that uses aborted
24 babies to manufacture certain vaccines, adds known neurotoxins such as aluminum and mercury to
25 vaccines, specifically engineers newer vaccines to manipulate human DNA, and then summarily
26 labels every single one of their finished products “safe”, without any mathematical proof that would
27 comply with the scientific method.
28 //
                                                  -7-
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 8 of 111



 1                         PETITIONERS’ REQUESTS FOR JUDICIAL NOTICE
 2 1.       Vaccination
 3          A. Definition of Vaccinate
 4               1.         Definition
 5         For the truth of the matter stated, Petitioners request judicial notice of the following medical
 6 dictionary definition of “vaccinate”:
 7         Vaccinate: to inoculate with vaccine for the purpose of producing immunity”.
 8         Citation: Dorland’s Illustrated Medical Dictionary, Elsevier 2020, page 1985, col 2. See
 9 Exhibit 220.
10                 2.       Limits of the Definition
11         For the truth of the matter stated, Petitioners further request judicial notice that ‘the

12 definition of vaccinate does not state the individual actually achieves immunity, but rather the
13 purpose is to produce immunity.’ Separate exhibit not needed; please refer to Exhibit 220.
14          B.        Definition of Unvaccinated
15                    1.    Definition
16          For the truth of the matter stated, Petitioners request judicial notice of the following
17 definition of “unvaccinated”:
18          “Unvaccinated: (of a person) not inoculated with a vaccine to provide immunity against a
19 disease.”

20          Citation: Oxford Online Dictionary Lexico (2020).
21 https://www.lexico.com/en/definition/unvaccinated (accessed June 18, 2020). See Exhibit 221.
22                    2.    Application
23          For the truth of the matter stated, Petitioners request judicial notice that ‘an unvaccinated
24 person is one who has not received any vaccinations.’
25          Citation: Mellerson, J, et al. (2018). Vaccination Coverage for Selected Vaccines and
26 Exemption Rates Among Children in Kindergarten — United States, 2017–18 School Year. US
27 Department of Health and Human Services/Centers for Disease Control and Prevention: Morbidity
28 and Mortality Weekly Report. October 12, 2018 / 67(40);1115–1122
                                                   -8-
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 9 of 111



 1 https://www.cdc.gov/mmwr/volumes/67/wr/pdfs/mm6740a3-H.pdf (accessed June 18, 2020). See
 2 Exhibit 222:
 3          “Recent data from the National Immunization Survey indicate the percentage of children
 4 reaching age 2 years without having received any vaccinations has increased gradually, from 0.9%
 5 for children born in 2011 to 1.3% for children born in 2015.”
 6          C.     Undervaccinated does not mean Unvaccinated
 7          For recognition of a commonly known fact to public health officials familiar with the matter,
 8 Petitioners request judicial notice of the following quotes from Pediatrics:
 9                 1. “Each year 2.1 million children 19 to 35 months of age are undervaccinated.
10                      Among these are children who have received no vaccinations.”
11                 2. “Unvaccinated children have characteristics that are distinctly different from

12                      those of undervaccinated children.”
13          Citation: Smith, et al. (2004). Children Who Have Received No Vaccines: Who Are They and
14 Where Do They Live? Pediatrics 114 (1) 187-195; DOI: https://doi.org/10.1542/peds.114.1.187
15 (accessed June 18, 2020). See Exhibit 223.
16          D.     Vaccinated person
17          For the truth of the matter stated, Petitioners request judicial notice that ‘a vaccinated person
18 is a person who has received one or more vaccines during their lifetime.’
19          Separate exhibit not needed; please refer to Exhibits 221-223.

20      2. Evidence Based
21          For the truth of the matter stated, Petitioners request judicial notice of the following medical
22 dictionary definition of “evidence based”:
23          “Evidence based: characterized by methods of diagnosis and treatment based on
24 demonstrable evidence, i.e. whose effectiveness has been demonstrated by well designed, peer
25 reviewed studies.”
26          Citation: Dorland’s Illustrated Medical Dictionary, p. 648. See Exhibit 224.
27      3. Common Sense
28
                                                 -9-
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 10 of 111



 1          For the truth of the matter stated, Petitioners request judicial notice of the following
 2 dictionary definition of “common sense”:
 3          “Common sense: the ability to use good judgment in making decisions and to live in a
 4 reasonable and safe way.”
 5          Citation: Cambridge Academic Content Dictionary (2020). Cambridge University Press.
 6 https://dictionary.cambridge.org/dictionary/english/common-sense (accessed on June 18, 2020). See
 7 Exhibit 225.
 8      4. Safe
 9          A.      Definition of Safe
10          For the truth of the matter stated, Petitioners request judicial notice of the following
11 dictionary definition of “safe”:
           “Safe: 1 : free from harm or risk : unhurt
12         “2a : secure from threat of danger, harm, or loss
13         “b : successful at getting to a base in baseball without being put out
           “3 : affording safety or security from danger, risk, or difficulty
14         “4 obsolete, of mental or moral faculties : healthy,
           “5a : not threatening danger : harmless
15         “b : unlikely to produce controversy or contradiction
           “6a : not likely to take risks : cautious
16
           “b : trustworthy, reliable”.
17         Citation: Merriam Webster Dictionary (2020). https://www.merriam-
18 webster.com/dictionary/safe (accessed on June 18, 2020). See Exhibit 226.
19          B.      Definition of Unsafe
20          For the truth of the matter stated, Petitioners request judicial notice of the following
21 dictionary definition of “unsafe”:
22          “Unsafe, a: able or likely to cause harm, damage, or loss
23          “b : not giving protection from danger, harm, or loss
24          “c : not protected from danger, harm, or loss
25          “d : likely to take risks : not careful”
26          Citation: Merriam Webster Dictionary (2020). https://www.merriam-
27 webster.com/dictionary/unsafe (accessed on June 18, 2020). See Exhibit 227.
28          C.      Definition of Dangerous
                                                 - 10 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 11 of 111



 1          For the truth of the matter stated, Petitioners request judicial notice of the following
 2 dictionary definition of “dangerous”:
 3          “1 : involving possible injury, pain, harm, or loss : characterized by danger
 4          “2 : able or likely to inflict injury or harm”
 5          Citation: Merriam Webster Dictionary (2020). https://www.merriam-
 6 webster.com/dictionary/dangerous (accessed on June 18, 2020). See Exhibit 228.
 7          D.      Dangerous is a Correct Synonym of Unsafe
 8          For the truth of the matter stated, Petitioners request judicial notice that in the thesaurus the
 9 first listed synonym for “unsafe” is “dangerous”:
10          “Synonyms for unsafe: dangerous, grave, grievous, hazardous, jeopardizing, menacing,
11          parlous, perilous, risky, serious, threatening, unhealthy, venturesome”.

12          Citation: Merriam Webster Dictionary (2020). https://www.merriam-
13 webster.com/dictionary/unsafe (accessed on June 15, 2020). See Exhibit 227.
14          E.      Vaccines Are Legally Categorized as Unavoidably Unsafe
15          For the truth of the matter stated, Petitioners request judicial notice that ‘vaccines are
16 currently classified by American tort law as “unavoidably unsafe” due to the injuries and deaths
17 resulting from their unavoidable side effects.’
18          Citation: Bruesewitz v. Wyeth LLC, 562 U.S. 223, 254-55, 131 S. Ct. 1068, 1089 (2011):
19
            “The 1986 Report expressly adopts comment k of § 402A of the Restatement of
20          Torts (Second) (1963-1964) (hereinafter Restatement), which provides that
            “unavoidably unsafe” products--i.e., those that ‘in the present state of human
21          knowledge, are quite incapable of being made safe for their intended and ordinary
            use’--are not defective. As ‘[a]n outstanding example’ of an ‘[u]navoidably
22
            unsafe’ product, comment k cites ‘the vaccine for the Pasteur treatment of rabies,
23          which not uncommonly leads to very serious and damaging consequences when it
            is injected’; ‘[s]ince the disease itself invariably leads to a dreadful death, both the
24          marketing and the use of the vaccine are fully justified, notwithstanding the
            unavoidable high degree of risk which they involve.’ Id., at 353. Comment k thus
25          provides that ‘seller[s]’ of ‘[u]navoidably unsafe’ products are ‘not to be held to
            strict liability’ provided that such products ‘are properly prepared and marketed,
26
            and proper warning is given.’”
27
            No separate exhibit needed; see legal citations.
28
                                                - 11 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 12 of 111



 1      5. Scientific Method
 2          A. Description of Scientific Method
 3          For recognition of a commonly known fact throughout the country, Petitioners request
 4 judicial notice of the following description of the “scientific method”:
 5          “As schoolchildren we are taught the scientific method involves a question and suggested
 6 explanation (hypothesis) based on observation, followed by the careful design and execution of
 7 controlled experiments, and finally validation, refinement or rejection of this hypothesis.”
 8          Citation: Nature (2009). Defining the scientific method (editorial). Nat Methods 6, 237.
 9 https://doi.org/10.1038/nmeth0409-237 (accessed June 18, 2020). See Exhibit 229.
10          B. Description of Unscientific
11          For truth of the matter stated, Petitioners request judicial notice of the following dictionary

12 definition of “unscientific”:
13          “Unscientific: 1. Not in accordance with scientific principles or methodology. 2. Lacking
14 knowledge of or interest in science.”
15          Citation: Oxford Online Dictionary Lexico (2020).
16 https://www.lexico.com/en/definition/unscientific (accessed June 18, 2020). See Exhibit 230.
17      6. Controlled Experiment
18          For recognition of a commonly known fact throughout the country, Petitioners request
19 judicial notice of the following quote from Encyclopedia Brittanica:
           “Ideally, the control group and the experimental groups are identical in every way
20         except that the experimental groups are subjected to treatments or interventions
21         believed to have an effect on the outcome of interest while the control group is
           not. Inclusion of a control group greatly strengthens researchers’ ability to draw
22         conclusions from a study. Indeed, only in the presence of a control group can a
           researcher determine whether a treatment under investigation truly has a
23         significant effect on an experimental group, and the possibility of making an
           erroneous conclusion is reduced.”
24
25          Citation: Godby, M (2020). Control Group. Encyclopedia Brittanica.
26 https://www.britannica.com/science/control-group, (accessed June 18, 2020). See Exhibit 231.
27          7. Placebo
28              A. Definition of Placebo
                                                - 12 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 13 of 111



 1          For the truth of the matter stated, Petitioners request judicial notice of the following
 2 definition of “placebo”:
 3          “Placebo: A substance or treatment that has no effect on human beings.”
 4          Primary Citation: Centers for Disease Control and Prevention (“CDC”) (2016): Glossary.
 5 Vaccines and Immunizations. https://www.cdc.gov/vaccines/terms/glossary.html (accessed June 18,
 6 2020). See Exhibit 232.
 7          Secondary Citation: National Institutes of Health (“NIH”) (2020). Health Info: Placebo
 8 effect. https://www.nccih.nih.gov/health/placebo-effect, (accessed June 18, 2020). See Exhibit 233:
            “The ‘gold standard’ for testing interventions in people is the ‘randomized,
 9          placebo-controlled’ clinical trial, in which volunteers are randomly assigned to a
10          test group receiving the experimental intervention or a control group receiving a
            placebo (an inactive substance that looks like the drug or treatment being tested).
11          Comparing results from the two groups suggests whether changes in the test
            group result from the treatment or occur by chance.”
12
13          B.      Definition of Placebo Effect
14          For the truth of the matter stated, Petitioners request judicial notice of the dictionary
15 definition of “placebo effect”:
16          “Placebo effect: improvement in the condition of a patient that occurs in response to
17 treatment but cannot be considered due to the specific treatment used”.
18          Citation: Merriam Webster dictionary (2020). https://www.merriam-
19 webster.com/dictionary/placebo%20effect (accessed June 18, 2020). See Exhibit 234.

20          C.      Limitations of Placebos and Distinction From Controls
21          For recognition of a commonly known fact to public health officials familiar with the matter,
22 Petitioners request judicial notice of the following facts:
23                  1. ‘A placebo and a control are not the same thing, nor do they serve the same
24                  functions in vaccine safety testing.’
25                  2. ‘There is no evidence widely recognized by public health officials that the
26                  ‘placebo effect’ can affect outcomes in the contracting or spreading of infectious
27                  agents.’
28
                                                - 13 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 14 of 111



 1                 3. ‘There is no evidence widely recognized by public health officials that a subject's
 2                 beliefs have a known effect on infectious agents, whether or not a subject will create
 3                 antibodies, or whether or not the transmission of infectious agents will occur.’
 4                 4. ‘There is no evidence that a person's beliefs about vaccines can cause them to
 5                 suddenly become paralyzed, suffer brain and nervous system damage, suffer immune
 6                 system injuries, contract arthritis or cancer, or even die, whether the subject believes
 7                 they were vaccinated or not.’
 8                 5. ‘There is no evidence that a new-born infant develops beliefs about being injected,
 9                 or not being injected, such that there is a purpose to injecting an infant with a so-
10                 called placebo.’
11         Separate exhibit not needed; please refer to Exhibits 231-234.

12      8. Use of So-Called Placebos In Vaccine Safety Testing Are Designed to Harm Humans
13 Overall
14         For the truth of the matter stated, Petitioners request judicial notice that ‘for each pediatric
15 vaccine that HHS promotes for routine injection into children,
16         1. ‘the clinical trials relied upon to assess its safety prior to licensing its use in children did
17     not use a true control group of entirely unvaccinated individuals’.
18         2. ‘any clinical trials relied upon to assess its safety post licensing did not use a true control
19     group of entirely unvaccinated individuals’.

20         Citation: US Food and Drug Administration (“FDA”) (2020). Vaccines Licensed For Use In
21 the United States. https://www.fda.gov/vaccines-blood-biologics/, (accessed June 18, 2020). See
22 Exhibit 235, and Exhibits 236-267.
23 CDC Childhood Vaccine Schedule from Age Day One to Six Months
24             1. For the truth of the matter stated, Petitioners request judicial notice of the following
25                 facts regarding safety testing found in the vaccine product inserts published by the
26                 FDA:
27
28
                                                - 14 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 15 of 111



 1                      a. ‘The test group received at least Infanrix (GSK), and the so-called control
 2                          group members received one or more vaccines and therefore no true control
 3                          group was tested’.
 4                          Citation: FDA. Package Insert: Infanrix.
 5                          https://www.fda.gov/downloads/biologicsbloodvaccines/vaccines/approvedpr
 6                          oducts/ucm124514.pdf (accessed June 19, 2020). See Exhibit 236:
            Pre-licensing
 7          “Selected adverse reactions reported from a double-blind, randomized Italian
 8          clinical efficacy trial involving 4,696 children administered INFANRIX or 4,678
            children administered whole-cell DTP vaccine (DTwP) (manufactured by
 9          Connaught Laboratories, Inc.) as a 3-dose primary series are shown in Table 4.”

10          Post-licensing
            “Because these reactions are reported voluntarily from a population of uncertain size, it is
11
            not always possible to reliably estimate their frequency or establish a causal relationship to
12          vaccination.”

13          First additional request for judicial notice: For recognition of a commonly known fact to

14 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
15 licensure safety review time periods in the attached were too brief for test subjects to fully report all
16 solicited and unsolicited adverse reactions.’
17         Second additional request for judicial notice: For recognition of a commonly known fact to

18 public health officials familiar with the matter, Petitioners request judicial notice of the following
19 quote in the attached: “INFANRIX has not been evaluated for carcinogenic or mutagenic potential

20 or for impairment of fertility.”
21         Third additional request for judicial notice: For recognition of a commonly known fact to

22 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
23 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
24 include all adverse events observed during use of a drug, only those adverse events for which there
25 is some basis to believe there is a causal relationship between the drug and the occurrence of the
26 adverse event.”)
27                      b. ‘The test group received at least Daptacel (Sanofi), and the so-called control

28                          group members received one or more vaccines and therefore no true control

                                                - 15 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 16 of 111



 1                          group was tested’.
 2                          Citation: FDA. Package Insert: Daptacel.
 3                          https://www.fda.gov/downloads/biologicsbloodvaccines/vaccines/approvedpr
 4                          oducts/ucm103037.pdf (accessed June 19, 2020). See Exhibit 237.
            Pre-licensing
 5          “In a randomized, double-blinded pertussis vaccine efficacy trial, the Sweden I
 6          Efficacy Trial, conducted in Sweden during 1992-1995, the safety of DAPTACEL
            was compared with DT and a whole-cell pertussis DTP vaccine."
 7
            Post-licensing
 8          “Because these events are reported voluntarily from a population of uncertain
            size, it may not be possible to reliably estimate their frequency or establish a
 9
            causal relationship to vaccine exposure.”
10
11          First additional request for judicial notice: For recognition of a commonly known fact to
     public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
12
13 licensure safety review time periods in the attached were too brief for test subjects to fully report all
14 solicited and unsolicited adverse reactions.’
15          Second additional request for judicial notice: For recognition of a commonly known fact to

16 public health officials familiar with the matter, Petitioners request judicial notice of the following
17 quote in the attached: “DAPTACEL has not been evaluated for carcinogenic or mutagenic potential
18 or impairment of fertility.”
19        Third additional request for judicial notice: For recognition of a commonly known fact to

20 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
21 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
22 include all adverse events observed during use of a drug, only those adverse events for which there
23 is some basis to believe there is a causal relationship between the drug and the occurrence of the
24 adverse event.”)
25            2. For the truth of the matter stated, Petitioners request judicial notice of the following

26                  facts found in the Hib vaccine product inserts published by the FDA:

27                      a. ‘The test group received at least ActHIB (Sanofi), and the so-called control

28                          group members received one or more vaccines and therefore no true control

                                                 - 16 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 17 of 111



 1                          group was tested’.
 2                          Citation: FDA. Package Insert: ActHIB.
 3                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
 4                          dProducts/UCM109841.pdf (accessed June 19, 2020), provided together
 5                          with: FDA. Summary for Basis of Approval: Haemophilus b Conjugate
 6                          Vaccine. http://wayback.archive-
 7                          it.org/7993/20170723144656/https:/www.fda.gov/downloads/BiologicsBlood
 8                          Vaccines/Vaccines/ApprovedProducts/UCM244597.pdf (accessed June 21,
 9                          2020). See Exhibit 238.
10          First additional request for judicial notice: For recognition of a commonly known fact to
11 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-

12 licensure safety review time periods in the attached were too brief for test subjects to fully report all
13 solicited and unsolicited adverse reactions.’
14          Second additional request for judicial notice: For recognition of a commonly known fact to
15 public health officials familiar with the matter, Petitioners request judicial notice of the following
16 quote in the attached: “ActHIB vaccine has not been evaluated for its carcinogenic or mutagenic
17 potential or impairment of male fertility.”
18          Third additional request for judicial notice: For recognition of a commonly known fact to
19 public health officials familiar with the matter, Petitioners request judicial notice of all adverse

20 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
21 include all adverse events observed during use of a drug, only those adverse events for which there
22 is some basis to believe there is a causal relationship between the drug and the occurrence of the
23 adverse event.”)
24                      b. ‘The test group received at least Hiberix (GSK), and the so-called
25                          control group members received one or more vaccines and
26                          therefore no true control group was tested’.
27                          Citation: FDA. Package Insert: Hiberix.
28                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines
                                                 - 17 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 18 of 111



 1                          /ApprovedProducts/UCM179530.pdf, (accessed June 19, 2020).
 2                          See Exhibit 239:
            Pre-licensing
 3          “In a randomized, controlled clinical trial conducted in the U.S., children were
 4          vaccinated with HIBERIX (n = 2,963), a U.S.-licensed monovalent Haemophilus
            b Conjugate Vaccine (Control PRP-T) (Sanofi Pasteur SA) (n = 520), or a U.S.-
 5          licensed combined Diphtheria and Tetanus Toxoids and Acellular Pertussis
            Adsorbed, Inactivated Poliovirus and Haemophilus b Conjugate Vaccine (DTaP-
 6          IPV/Hib) (Sanofi Pasteur Ltd.) (n = 520) at 2, 4, and 6 months of age. HIBERIX
            and Control PRP-T (Sanofi Pasteur SA) were administered concomitantly with
 7
            PEDIARIX (DTaP-HBV-IPV) [Diphtheria and Tetanus Toxoids and Acellular
 8          Pertussis Adsorbed, Hepatitis B (Recombinant) and Inactivated Poliovirus
            Vaccine] and Pneumococcal 13-valent Conjugate Vaccine (PCV13) (Wyeth
 9          Pharmaceuticals Inc.) with Doses 1, 2, and 3 and ROTARIX [Rotavirus Vaccine,
            Live, Oral] with Doses 1 and 2. DTaP- IPV/Hib was administered concomitantly
10          with PCV13 and ENGERIX-B [Hepatitis B Vaccine (Recombinant)] with Doses
            1, 2, and 3 and ROTARIX with Doses 1 and 2. …In 7 additional clinical studies,
11
            1,008 children received HIBERIX as a booster dose following primary
12          vaccination with either HIBERIX (n = 530), Haemophilus b Conjugate Vaccine
            (Control PRP-T) (Sanofi Pasteur SA) (n = 235), Haemophilus b Conjugate
13          Vaccine (Merck & Co., Inc.) (n = 26), or Haemophilus b Conjugate Vaccine
            (Wyeth Pharmaceuticals Inc.) (no longer licensed in the U.S., n = 217). None of
14          the studies included a comparator group that received a booster dose with a U.S.-
            licensed Haemophilus b Conjugate Vaccine….Each dose (Doses 1, 2, and 3) of
15
            HIBERIX or Control PRP-T (Sanofi Pasteur SA) was concomitantly administered
16          with PEDIARIX (DTaP-HBV-IPV) and PCV13. Doses 1 and 2 were
            concomitantly administered with ROTARIX.”
17
            Post-licensing
18          “Because these reactions are reported voluntarily from a population of uncertain
19          size, it is not possible to reliably estimate their frequency or establish a causal
            relationship to vaccination.”
20
21          First additional request for judicial notice: For recognition of a commonly known fact to

22 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
23 licensure safety review time periods in the attached were too brief for test subjects to fully report all
24 solicited and unsolicited adverse reactions.’
25          Second additional request for judicial notice: For recognition of a commonly known fact to

26 public health officials familiar with the matter, Petitioners request judicial notice of the following
27 quote in the attached: “HIBERIX has not been evaluated for carcinogenic or mutagenic potential, or
28 for impairment of fertility.”
                                                 - 18 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 19 of 111



 1          Third additional request for judicial notice: For recognition of a commonly known fact to
 2 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
 3 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
 4 include all adverse events observed during use of a drug, only those adverse events for which there
 5 is some basis to believe there is a causal relationship between the drug and the occurrence of the
 6 adverse event.”)
 7                      c. ‘The test group received at least PedvaxHIB (Merck), and the so-called
 8                          control group members received one or more vaccines and therefore no true
 9                          control group was tested’.
10                          Citation: FDA. Package Insert: PedvaxHIB.
11                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve

12                          dProducts/UCM253652.pdf (accessed June 15, 2020). See Exhibit 240:
13                  Pre-licensing
            “Each infant in this study received two doses of either placebo or lyophilized
14
            PedvaxHIB with the first dose administered at a mean of 8 weeks of age and the
15          second administered approximately two months later; DTP and OPV were
            administered concomitantly….The safety and immunogenicity of Liquid
16          PedvaxHIB were compared with those of lyophilized PedvaxHIB in a randomized
17          clinical study involving 903 infants 2 to 6 months of age from the general U.S.
            population. DTP and OPV were administered concomitantly to most subjects.”
18          Additional context: The study with a control to which the package insert refers is
            to the old Lyophilized PedvaxHIB version. In Lyophilized PedvaxHIB’s pre-
19
            licensure trials, the test group received Lyophilized PedvaxHIB, OPV and DTP,
20          and the control group received a so-called placebo, concomitantly with OPV and
            DTP.
21
            First additional request for judicial notice: For recognition of a commonly known fact to
22
     public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
23
     licensure safety review time periods in the attached were too brief for test subjects to fully report all
24
     solicited and unsolicited adverse reactions.’
25
            Second additional request for judicial notice: For recognition of a commonly known fact to
26
     public health officials familiar with the matter, Petitioners request judicial notice of the following
27
28
                                                 - 19 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 20 of 111



 1 quote in the attached: “Liquid PedvaxHIB has not been evaluated for carcinogenic or mutagenic
 2 potential, or potential to impair fertility.”
 3          Third additional request for judicial notice: For recognition of a commonly known fact to
 4 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
 5 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
 6 include all adverse events observed during use of a drug, only those adverse events for which there
 7 is some basis to believe there is a causal relationship between the drug and the occurrence of the
 8 adverse event.”)
 9              3. For the truth of the matter stated, Petitioners request judicial notice of the following
10                  facts found in the Hepatitis B vaccine product inserts published by the FDA:
11                      a. ‘The test group received at least Engerix-B (GSK), and there was neither a

12                          true control group of entirely unvaccinated individuals, nor even a so-called
13                          control group.’
14                          Citation: FDA. Package Insert: Engerix-B.
15                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
16                          dProducts/UCM224503.pdf (accessed June 19, 2020). See Exhibit 241.
17          First additional request for judicial notice: For recognition of a commonly known fact to
18 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
19 licensure safety review time periods in the attached were too brief for test subjects to fully report all

20 solicited and unsolicited adverse reactions.’
21          Second additional request for judicial notice: For recognition of a commonly known fact to
22 public health officials familiar with the matter, Petitioners request judicial notice of the following
23 quote in the attached: “ENGERIX-B has not been evaluated for carcinogenic or mutagenic
24 potential, or for impairment of male fertility in animals. Vaccination of female rats with TWINRIX,
25 which contains the same HBsAg component and quantity as ENGERIX-B, had no effect on fertility.
26 [See Use in Specific Populations (8.1).]”
27          Third additional request for judicial notice: For recognition of a commonly known fact to
28 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
                                                 - 20 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 21 of 111



 1 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
 2 include all adverse events observed during use of a drug, only those adverse events for which there
 3 is some basis to believe there is a causal relationship between the drug and the occurrence of the
 4 adverse event.”)
 5                      b. ‘The test group received at least Recombivax HB (Merck), and there was
 6                          neither a true control group of entirely unvaccinated individuals, nor even a
 7                          so-called control group.’
 8                          Citation: FDA. Package Insert: Recombivax HB.
 9                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
10                          dProducts/UCM110114.pdf (accessed June 19, 2020). See Exhibit 242.
11          First additional request for judicial notice: For recognition of a commonly known fact to

12 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
13 licensure safety review time periods in the attached were too brief for test subjects to fully report all
14 solicited and unsolicited adverse reactions.’
15          Second additional request for judicial notice: For recognition of a commonly known fact to
16 public health officials familiar with the matter, Petitioners request judicial notice of the following
17 quote in the attached: “RECOMBIVAX HB has not been evaluated for its carcinogenic or
18 mutagenic potential, or its potential to impair fertility [see Use in Specific Populations(8)]”.
19          Third additional request for judicial notice: For recognition of a commonly known fact to

20 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
21 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
22 include all adverse events observed during use of a drug, only those adverse events for which there
23 is some basis to believe there is a causal relationship between the drug and the occurrence of the
24 adverse event.”)
25              4. For the truth of the matter stated, Petitioners request judicial notice of the following
26                  facts found in the Pneumococcal vaccine product insert published by the FDA:
27                      a. ‘The test group received at least Prevnar 13 (Pfizer), and the so-called control
28                          group members received one or more vaccines and therefore no true control
                                                 - 21 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 22 of 111



 1                          group was tested’.
 2                          Citation: FDA. Package Insert: Prevnar 13.
 3                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
 4                          dProducts/UCM574852.pdf (accessed June 19, 2020). See Exhibit 243:
            Pre-licensing
 5          “The safety of Prevnar 13 was evaluated in 13 clinical trials in which 4,729
 6          infants (6 weeks through 11 months of age) and toddlers (12 months through 15
            months of age) received at least one dose of Prevnar 13 and 2,760 infants and
 7          toddlers received at least one dose of Prevnar active control….Three studies in the
                                    1,2,3
 8          US (Studies 1, 2 and 3)       evaluated the safety of Prevnar 13 when
            administered concomitantly with routine US pediatric vaccinations at 2, 4, 6, and
 9          12-15 months of age.”
10          Post-licensing
            “Because these events are reported voluntarily from a population of uncertain
11
            size, it is not always possible to reliably estimate their frequency or establish a
12          causal relationship to the vaccine.”

13          First additional request for judicial notice: For recognition of a commonly known fact to

14 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
15 licensure safety review time periods in the attached were too brief for test subjects to fully report all
16 solicited and unsolicited adverse reactions.’
17          Second additional request for judicial notice: For recognition of a commonly known fact to

18 public health officials familiar with the matter, Petitioners request judicial notice of the following
19 quote in the attached: “Prevnar 13 has not been evaluated for the potential to cause carcinogenicity,

20 genotoxicity, or impairment of male fertility.”
21          Third additional request for judicial notice: For recognition of a commonly known fact to

22 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
23 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
24 include all adverse events observed during use of a drug, only those adverse events for which there
25 is some basis to believe there is a causal relationship between the drug and the occurrence of the
26 adverse event.”)
27              5. For the truth of the matter stated, Petitioners request judicial notice of the following

28                  facts found in the Polio vaccine product insert published by the FDA:

                                                 - 22 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 23 of 111



 1                      a. ‘The test group received at least Ipol (Sanofi), and there was neither a true
 2                          control group of entirely unvaccinated individuals, nor even a so-called
 3                          control group.’
 4                          Citation: FDA. Package Insert: Ipol.
 5                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
 6                          dProducts/UCM133479.pdf (accessed June 19, 2020). See Exhibit 244.
 7          First additional request for judicial notice: For recognition of a commonly known fact to
 8 public health officials familiar with the matter, Petitioners request judicial notice that ‘any pre-
 9 licensure safety review time periods in the attached were too brief for test subjects to fully report all
10 solicited and unsolicited adverse reactions.’
11          Second additional request for judicial notice: For recognition of a commonly known fact to

12 public health officials familiar with the matter, Petitioners request judicial notice of the following
13 quote in the attached: “Long-term studies in animals to evaluate carcinogenic potential or
14 impairment of fertility have not been conducted.”
15          Third additional request for judicial notice: For recognition of a commonly known fact to
16 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
17 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
18 include all adverse events observed during use of a drug, only those adverse events for which there
19 is some basis to believe there is a causal relationship between the drug and the occurrence of the

20 adverse event.”)
21              6. For the truth of the matter stated, Petitioners request judicial notice of the following
22                  facts found in the Combination Vaccine product inserts published by the FDA:
23                      a. ‘The test group received at least Pediarix (GSK), and the so-called control
24                          group members received one or more vaccines and therefore no true control
25                          group was tested’.
26                          Citation: FDA. Package Insert: Pediarix.
27                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
28                          dProducts/UCM241874.pdf, (accessed June 19, 2020). See Exhibit 245:
                                                - 23 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 24 of 111



 1          Pre-Licensing
 2          “…separate U.S.- licensed vaccines (INFANRIX, Hib conjugate vaccine [Sanofi
            Pasteur SA], and oral poliovirus vaccine [OPV] [Wyeth Pharmaceuticals, Inc.; no
 3          longer licensed in the United States])… [or] separately administered INFANRIX,
            ENGERIX-B [Hepatitis B Vaccine (Recombinant)], and IPV (Sanofi Pasteur SA)
 4          in 335 infants. In both groups, infants received Hib conjugate vaccine (Wyeth
            Pharmaceuticals Inc.; no longer licensed in the United States) and 7-valent
 5
            pneumococcal conjugate vaccine (Wyeth Pharmaceuticals Inc.) concomitantly at
 6          separate sites.”

 7          Post-Licensing
            “In a safety surveillance study conducted at a health maintenance organization in
 8          the United States, infants who received 1 or more doses of PEDIARIX from
            approximately mid-2003 through mid-2005 were compared with age-, gender-,
 9
            and area-matched historical controls who received 1 or more doses of separately
10          administered U.S.-licensed DTaP vaccine from 2002 through approximately mid-
            2003. Only infants who received 7-valent pneumococcal conjugate vaccine
11          (Wyeth Pharmaceuticals Inc.) concomitantly with PEDIARIX or DTaP vaccine
            were included in the cohorts. Other U.S.-licensed vaccines were administered
12          according to routine practices at the study sites, but concomitant administration
            with PEDIARIX or DTaP was not a criterion for inclusion in the cohorts. A birth
13
            dose of hepatitis B vaccine had been administered routinely to infants in the
14          historical DTaP control cohort, but not to infants who received
            PEDIARIX….Because these reactions are reported voluntarily from a population
15          of uncertain size, it is not always possible to reliably estimate their frequency or
            establish a causal relationship to vaccine exposure.”
16
17          First additional request for judicial notice: For recognition of a commonly known fact to
18 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
19 licensure safety review time periods in the attached were too brief for test subjects to fully report all

20 solicited and unsolicited adverse reactions.’
21          Second additional request for judicial notice: For recognition of a commonly known fact to
22 public health officials familiar with the matter, Petitioners request judicial notice of the following
23 quote in the attached: “PEDIARIX has not been evaluated for carcinogenic or mutagenic potential
24 or for impairment of fertility.”
25          Third additional request for judicial notice: For recognition of a commonly known fact to
26 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
27 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
28 include all adverse events observed during use of a drug, only those adverse events for which there
                                                 - 24 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 25 of 111



 1 is some basis to believe there is a causal relationship between the drug and the occurrence of the
 2 adverse event.”)
 3                      b. ‘The test group received at least Pentacel (Sanofi), and the so-called control
 4                          group members received one or more vaccines and therefore no true control
 5                          group was tested’.
 6                          Citation: FDA. Package Insert: Pentacel.
 7                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
 8                          dProducts/UCM109810.pdf (accessed June 19, 2020). See Exhibit 246:
 9          Pre-Licensing
10          “HCPDT + POLIOVAX + ActHIB at 2, 4, 6, and 15 months…DAPTACEL +
            IPOL + ActHIB at 2, 4, and 6 months; and DAPTACEL + ActHIB at 15-16
11          months…PCV7* at 2, 4, and 6 months in all participants; and at 15 months in a
            random subset of participants. Hepatitis B vaccine at 2 and 6 months (if a dose
12
            was previously administered) ‡ or at 2, 4, and 6 months (if no previous dose).
13          Measles, mumps, rubella vaccine§ (MMR) and varicella§ vaccine at 12 or 15
            months in random subsets of participants…Study participants previously had
14          received three doses of Pentacel vaccine by 8 months of age.”
15
            Post-licensing
16          “Because these events are reported voluntarily from a population of uncertain
            size, it may not be possible to reliably estimate their frequency or establish a
17          causal relationship to vaccine exposure.”
18          First additional request for judicial notice: For recognition of a commonly known fact to
19 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-

20 licensure safety review time periods in the attached were too brief for test subjects to fully report all
21 solicited and unsolicited adverse reactions.’
22          Second additional request for judicial notice: For recognition of a commonly known fact to
23 public health officials familiar with the matter, Petitioners request judicial notice of the following
24 quote in the attached: “Pentacel has not been evaluated for carcinogenic or mutagenic potential or
25 impairment of fertility.”
26          Third additional request for judicial notice: For recognition of a commonly known fact to
27 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
28 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
                                                 - 25 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 26 of 111



 1 include all adverse events observed during use of a drug, only those adverse events for which there
 2 is some basis to believe there is a causal relationship between the drug and the occurrence of the
 3 adverse event.”)
 4          C. CDC Childhood Vaccine Schedule from Age Six Months to Eighteen Months
 5             1. For the truth of the matter stated, Petitioners request judicial notice of the following
 6                 facts found in the Hepatitis A vaccine product inserts published by the FDA:
 7                     a. ‘The test group received at least Havrix (GSK), and the so-called control
 8                         group members received one or more vaccines and therefore no true control
 9                         group was tested’.
10                         Citation: FDA. Package Insert: Havrix.
11                         https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve

12                         dProducts/UCM224555.pdf (accessed June 19, 2020). See Exhibit 247:
13          Pre-licensing
14          “The safety of HAVRIX has been evaluated in 61 clinical trials involving
            approximately 37,000 individuals receiving doses of 360 EL.U. (n = 21,928 in 3-
15          or 4-dose schedule), 720 EL.U. (n = 12,274 in 2- or 3-dose schedule), or 1440
            EL.U. (n = 2,782 in 2- or 3-dose schedule)…. In 4 studies, 3,152 children 11 to 25
16          months of age received at least one dose of HAVRIX 720 EL.U. administered
            alone or concomitantly with other routine childhood vaccinations [see Clinical
17
            Studies (14.2, 14.5)]. The studies included HAV 210 (N = 1,084), HAV 232 (N =
18          394), HAV 220 (N = 433), and HAV 231 (N = 1,241). In the largest of these
            studies (HAV 231) conducted in the US, 1,241 children 15 months of age were
19          randomized to receive: Group 1) HAVRIX alone; Group 2) HAVRIX
            concomitantly with measles, mumps, and rubella (MMR) vaccine (manufactured
20          by Merck and Co.) and varicella vaccine (manufactured by Merck and Co.); or
            Group 3) MMR and varicella vaccines. Subjects in Group 3 who received MMR
21
            and varicella vaccines received the first dose of HAVRIX 42 days later. A second
22          dose of HAVRIX was administered to all subjects 6 to 9 months after the first
            dose of HAVRIX.”
23
            Post-licensing
24          “In addition to reports in clinical trials, worldwide voluntary reports of adverse
            events received for HAVRIX since market introduction of this vaccine are listed
25
            below. This list includes serious adverse events or events which have a suspected
26          causal connection to components of HAVRIX or other vaccines or drugs. Because
            these events are reported voluntarily from a population of uncertain size, it is not
27          always possible to reliably estimate their frequency or establish a causal
            relationship to the vaccine.”
28
                                                - 26 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 27 of 111



 1          First additional request for judicial notice: For recognition of a commonly known fact to
 2 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
 3 licensure safety review time periods in the attached were too brief for test subjects to fully report all
 4 solicited and unsolicited adverse reactions.’
 5          Second additional request for judicial notice: For recognition of a commonly known fact to
 6 public health officials familiar with the matter, Petitioners request judicial notice of the following
 7 quote in the attached: “HAVRIX has not been evaluated for its carcinogenic potential, mutagenic
 8 potential, or potential for impairment of fertility.”
 9          Third additional request for judicial notice: For recognition of a commonly known fact to
10 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
11 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not

12 include all adverse events observed during use of a drug, only those adverse events for which there
13 is some basis to believe there is a causal relationship between the drug and the occurrence of the
14 adverse event.”)
15                  b. ‘The test group received at least Vaqta (Merck), and the so-called control group
16                      members received one or more vaccines, including a subgroup receiving
17                      aluminum, and thimerosal, and therefore no true control group was tested’.
18                      Citation: FDA. Package Insert: Vaqta.
19                      https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedPro

20                      ducts/UCM110049.pdf (accessed June 19, 2020), provided together with the
21                      referenced clinical trial journal article referring to aluminum and thimerosal:
22                      Werzberger, A, et al. (1992). A Controlled Trial of Formalin-Inactivated
23                      Hepatitis A Vaccine in Healthy Children. New England Journal of Medicine,
24                      Vol. 327, No. 7. https://www.nejm.org/doi/pdf/10.1056/NEJM199208133270702
25                      (accessed June 21, 2020). See Exhibit 248:
26          Pre-licensing
27          “In a double-blind, placebo-controlled efficacy trial (i.e. The Monroe Efficacy
            Study), 1037 healthy children and adolescents 2 through 16 years of age were
28          randomized to receive a primary dose of 25U of VAQTA and a booster dose of
                                                - 27 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 28 of 111


            VAQTA 6, 12, or 18 months later, or placebo (alum diluent)….Placebo
 1          (Alumdiluent) = amorphous aluminum hydroxyphosphate sulfate.”
 2
            Post-licensing
 3          “Because these reactions are reported voluntarily from a population of uncertain
            size, it is not possible to reliably estimate their frequency or establish a causal
 4          relationship to a vaccine exposure.”
 5          First additional request for judicial notice: For recognition of a commonly known fact to
 6 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
 7 licensure safety review time periods in the attached were too brief for test subjects to fully report all
 8 solicited and unsolicited adverse reactions.’
 9          Second additional request for judicial notice: For recognition of a commonly known fact to
10 public health officials familiar with the matter, Petitioners request judicial notice of the following
11 quote in the attached: “VAQTA has not been evaluated for its carcinogenic or mutagenic potential,

12 or its potential to impair fertility.”
13          Third additional request for judicial notice: For recognition of a commonly known fact to
14 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
15 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
16 include all adverse events observed during use of a drug, only those adverse events for which there
17 is some basis to believe there is a causal relationship between the drug and the occurrence of the
18 adverse event.”)
19              2. For the truth of the matter stated, Petitioners request judicial notice of the following
20                  facts found in the MMR vaccine product insert published by the FDA:
21                  a. ‘The test group received at least M-M-R II (Merck), and there was neither a true
22                      control group of entirely unvaccinated individuals, nor even a so-called control
23                      group.’
24                      Citation: FDA. Package Insert: M-M-R II.
25                      https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedPro
26                      ducts/UCM123789.pdf (accessed June 15 and 20, 2020). See Exhibit 249.
27          First additional request for judicial notice: For recognition of a commonly known fact to
28 public health officials familiar with the matter, Petitioners request judicial notice that ‘any pre-
                                                 - 28 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 29 of 111



 1 licensure safety review time periods in the attached were too brief for test subjects to fully report all
 2 solicited and unsolicited adverse reactions.’
 3          Second additional request for judicial notice: For recognition of a commonly known fact to
 4 public health officials familiar with the matter, Petitioners request judicial notice of the following
 5 quote in the attached: “M-M-R II has not been evaluated for carcinogenic or mutagenic potential, or
 6 potential to impair fertility.”
 7          Third additional request for judicial notice: For recognition of a commonly known fact to
 8 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
 9 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
10 include all adverse events observed during use of a drug, only those adverse events for which there
11 is some basis to believe there is a causal relationship between the drug and the occurrence of the

12 adverse event.”)
13              3. For the truth of the matter stated, Petitioners request judicial notice of the following
14                  facts found in the Varicella vaccine product insert published by the FDA:
15                  a. ‘The test group received Varivax (Merck), and the so-called control group
16                      members received at least a non-inert lyophilized antibiotic injection prepared by
17                      a Merck pharmaceutical laboratory, and therefore no true control group was
18                      tested’.
19                      Citation: FDA. Package Insert: Varivax.

20                      https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedPro
21                      ducts/UCM142813.pdf (accessed June 19, 2020), provided together with
22                      reference #18 in the package insert: Weibel R (1984). N Engl J Med 310:1409-
23                      1415. DOI: 10.1056/NEJM198405313102201.
24                      https://www.nejm.org/doi/full/10.1056/NEJM198405313102201 (accessed June
25                      19, 2020). See Exhibit 250:
26          Pre-licensing
27          “The varicella vaccine and placebo used in this trial were prepared by Merck
            Sharp & Dohme Research Laboratories, West Point, Pa…. The placebo (Lot
28          909/C-H663) was identical in appearance to the vaccine in both lyophilized and
                                                - 29 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 30 of 111


            reconstituted forms but contained no viral material. The placebo consisted of
 1          lyophilized stabilizer containing approximately 45 mg of neomycin per milliliter.”
 2          First additional request for judicial notice: For recognition of a commonly known fact to
 3 public health officials familiar with the matter, Petitioners request judicial notice that ‘any pre-
 4 licensure safety review time periods in the attached were too brief for test subjects to fully report all
 5 solicited and unsolicited adverse reactions.’
 6          Second additional request for judicial notice: For recognition of a commonly known fact to
 7 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
 8 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
 9 include all adverse events observed during use of a drug, only those adverse events for which there
10 is some basis to believe there is a causal relationship between the drug and the occurrence of the
11 adverse event.”)

12              4. For the truth of the matter stated, Petitioners request judicial notice of the following
13                  facts found in the Combo Vaccine product insert published by the FDA:
14                  a. ‘The test group received ProQuad (Merck), and the so-called control group
15                      members received one or more vaccines and therefore no true control group was
16                      tested’.
17                      Citation: FDA. Package Insert: ProQuad.
18                      https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedPro
19                      ducts/UCM123793.pdf (accessed June 19, 2020). See Exhibit 251:
20          Pre-licensing
            “The safety of frozen ProQuad (N=4497) was compared with the safety of M-M-
21          RII and VARIVAX given concomitantly (N=2038) at separate injection sites….In
            a double-blind clinical trial, 799 healthy 4- to 6-year-old children who received
22          M-M-R II and VARIVAX at least 1 month prior to study entry were randomized
            to receive ProQuad and placebo (N=399), M-M-R II and placebo concomitantly
23
            (N=205) at separate injection sites, or M-M-R II and VARIVAX (N=195)
24          concomitantly at separate injection sites [see Clinical Studies (14)].”

25          Post-Licensing
            “Because the events are in some cases described in the literature or reported
26          voluntarily from a population of uncertain size, it is not always possible to
            reliably estimate their frequency or establish a causal relationship to vaccine
27
            exposure.”
28
                                                - 30 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 31 of 111



 1          First additional request for judicial notice: For recognition of a commonly known fact to
 2 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
 3 licensure safety review time periods in the attached were too brief for test subjects to fully report all
 4 solicited and unsolicited adverse reactions.’
 5          Second additional request for judicial notice: For recognition of a commonly known fact to
 6 public health officials familiar with the matter, Petitioners request judicial notice of the following
 7 quote in the attached: “ProQuad has not been evaluated for its carcinogenic, mutagenic, or
 8 teratogenic potential, or its potential to impair fertility.”
 9          Third additional request for judicial notice: For recognition of a commonly known fact to
10 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
11 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not

12 include all adverse events observed during use of a drug, only those adverse events for which there
13 is some basis to believe there is a causal relationship between the drug and the occurrence of the
14 adverse event.”)
15              5. For the truth of the matter stated, Petitioners request judicial notice of the following
16                  facts found in the Flu vaccine product inserts published by the FDA:
17                  a.   ‘The test group received Fluarix (IIV4) (GSK), and the so-called control group
18                       members received one or more vaccines and therefore no true control group was
19                       tested’.

20                       Citation: FDA. Package Insert: Fluarix.
21                       https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedPr
22                       oducts/UCM619534.pdf (accessed on June 19, 2020). See Exhibit 252.
23          Pre-licensing
24          “Trial 1 (NCT01204671) was a randomized, double-blind (2 arms) and open-label
            (one arm), active- controlled, safety, and immunogenicity trial. In this trial,
25          subjects received FLUARIX QUADRIVALENT (n = 3,036) or one of 2
            formulations of comparator trivalent influenza vaccine (FLUARIX; TIV-1, n =
26          1,010; or TIV-2, n = 610), each containing an influenza type B virus that
            corresponded to one of the 2 type B viruses in FLUARIX QUADRIVALENT (a
27
            type B virus of the Victoria lineage or a type B virus of the Yamagata
28          lineage)….Trial 7 (NCT01439360) was a randomized, observer-blind, non-
                                                 - 31 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 32 of 111


            influenza vaccine-controlled trial evaluating the efficacy of FLUARIX
 1          QUADRIVALENT. In this trial, subjects aged 6 through 35 months received
 2          FLUARIX QUADRIVALENT (n = 6,006) or a control vaccine (n = 6,012). The
            comparator was pneumococcal 13-valent conjugate vaccine [Diphtheria CRM197
 3          Protein] (Wyeth Pharmaceuticals, Inc.) in children younger than 12 months,
            HAVRIX (Hepatitis A Vaccine) in children 12 months and older with a history of
 4          influenza vaccination, or HAVRIX (Dose 1) and a varicella vaccine (U.S.
            Licensed Manufactured by Merck & Co., Inc. or Non-U.S. Licensed
 5
            Manufactured by GlaxoSmithKline Biologicals) (Dose 2) in those with no history
 6          of influenza vaccination….Trial 2 (NCT01196988) was a randomized, double-
            blind, active-controlled, safety, and immunogenicity trial. In this trial, subjects
 7          received FLUARIX QUADRIVALENT (n = 915) or one of 2 formulations of
            comparator trivalent influenza vaccine (FLUARIX; TIV-1, n = 912; or TIV-2, n =
 8          911), each containing an influenza type B virus that corresponded to one of the 2
            type B viruses in FLUARIX QUADRIVALENT (a type B virus of the Victoria
 9
            lineage or a type B virus of the Yamagata lineage).”
10
            Post-Licensing
11          “Because these reactions are reported voluntarily from a population of uncertain
            size, it is not always possible to reliably estimate their frequency or establish a
12          causal relationship to the vaccine.”
13
            First additional request for judicial notice: For recognition of a commonly known fact to
14
     public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
15
     licensure safety review time periods in the attached were too brief for test subjects to fully report all
16
     solicited and unsolicited adverse reactions.’
17
            Second additional request for judicial notice: For recognition of a commonly known fact to
18
     public health officials familiar with the matter, Petitioners request judicial notice of the following
19
     quote in the attached: “FLUARIX QUADRIVALENT has not been evaluated for carcinogenic or
20
     mutagenic potential or male infertility in animals.”
21
            Third additional request for judicial notice: For recognition of a commonly known fact to
22
     public health officials familiar with the matter, Petitioners request judicial notice of all adverse
23
     events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
24
     include all adverse events observed during use of a drug, only those adverse events for which there
25
     is some basis to believe there is a causal relationship between the drug and the occurrence of the
26
     adverse event.”)
27
28
                                                 - 32 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 33 of 111



 1               b.   ‘The test group received FluLaval (IIV4) (ID Bio), and the so-called control
 2                    group members received one or more vaccines and therefore no true control
 3                    group was tested’.
 4                    Citation: FDA. Package Insert: FluLaval (IIV4).
 5                    https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedPr
 6                    oducts/UCM619548.pdf (accessed June 19, 2020). See Exhibit 253.
 7        Pre-licensing
 8        “Trial 1(NCT01196975) was a randomized, double-blind, active-controlled,
          safety and immunogenicity trial. In this trial, subjects received FLULAVAL
 9        QUADRIVALENT (n = 1,272), or one of 2 formulations of a comparator trivalent
          influenza vaccine (FLULAVAL, TIV-1, n = 213 or TIV-2, n = 218), each
10        containing an influenza type B virus that corresponded to one of the 2 B viruses in
          FLULAVAL QUADRIVALENT (a type B virus of the Victoria lineage or a type
11
          B virus of the Yamagata lineage)….Trial 4 (NCT02242643) was a randomized,
12        observer-blind, active-controlled immunogenicity and safety trial. The trial
          included subjects aged 6 through 35 months who received FLULAVAL
13        QUADRIVALENT (n = 1,207) or FLUZONE QUADRIVALENT, a U.S.-
          licensed inactivated influenza vaccine (n = 1,217) used as comparator,
14        manufactured by Sanofi Pasteur Inc. Children with no history of influenza
          vaccination received 2 doses of FLULAVAL QUADRIVALENT or the
15
          comparator vaccine approximately 28 days apart. Children with a history of
16        influenza vaccination received one dose of FLULAVAL QUADRIVALENT or
          the comparator vaccine….Trial 2 (NCT01198756) was a randomized, double-
17        blind, active-controlled trial. In this trial, subjects received FLULAVAL
          QUADRIVALENT (n = 932) or one of 2 formulations of a comparator trivalent
18        influenza vaccine [FLUARIX (Influenza Vaccine), TIV-1 (B Victoria), n = 929 or
          TIV-2 (B Yamagata), n = 932], each containing an influenza type B virus that
19
          corresponded to one of the 2 B viruses in FLULAVAL QUADRIVALENT (a
20        type B virus of the Victoria lineage or a type B virus of the Yamagata
          lineage)….Trial 3 (NCT01218308) was a randomized, observer-blind, non-
21        influenza vaccine-controlled trial evaluating the efficacy of FLULAVAL
          QUADRIVALENT. The trial included subjects aged 3 through 8 years who
22        received FLULAVAL QUADRIVALENT (n = 2,584) or HAVRIX (Hepatitis A
23        Vaccine) (n = 2,584) as a control vaccine. Children with no history of influenza
          vaccination received 2 doses of FLULAVAL QUADRIVALENT or HAVRIX
24        approximately 28 days apart (this dosing regimen for HAVRIX is not a U.S.-
          licensed schedule). Children with a history of influenza vaccination received one
25        dose of FLULAVAL QUADRIVALENT or HAVRIX.”
26        Post-licensing
27        “Because these reactions are reported voluntarily from a population of uncertain
          size, it is not always possible to reliably estimate their frequency or establish a
28        causal relationship to the vaccine.”
                                              - 33 -
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 34 of 111



 1          First additional request for judicial notice: For recognition of a commonly known fact to
 2 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
 3 licensure safety review time periods in the attached were too brief for test subjects to fully report all
 4 solicited and unsolicited adverse reactions.’
 5          Second additional request for judicial notice: For recognition of a commonly known fact to
 6 public health officials familiar with the matter, Petitioners request judicial notice of the following
 7 quote in the attached: “FLULAVAL QUADRIVALENT has not been evaluated for carcinogenic,
 8 mutagenic potential, or male infertility in animals.”
 9          Third additional request for judicial notice: For recognition of a commonly known fact to
10 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
11 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not

12 include all adverse events observed during use of a drug, only those adverse events for which there
13 is some basis to believe there is a causal relationship between the drug and the occurrence of the
14 adverse event.”)
15                  c.   ‘The test group received Fluzone (IIV4) (Sanofi), and the so-called control
16                       group members received one or more vaccines and therefore no true control
17                       group was tested’.
18                       Citation: FDA. Package Insert: Fluzone (IIV4).
19                       https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/ApprovedPr

20                       oducts/UCM356094.pdf, (accessed June 19, 2020). See Exhibit 254.
21          Pre-licensing
22          Study 1 (NCT01240746, see http://clinicaltrials.gov) was a single-blind,
            randomized, active- controlled multi-center safety and immunogenicity study
23          conducted in the US. In this study, children 6 months through 35 months of age
            received one or two 0.25 mL doses of either Fluzone Quadrivalent or one of two
24          formulations of a comparator trivalent influenza vaccine (TIV-1 or TIV-2), and
            children 3 years through 8 years of age received one or two 0.5 mL doses of either
25
            Fluzone Quadrivalent, TIV-1, or TIV-2. Each of the trivalent formulations
26          contained an influenza type B virus that corresponded to one of the two type B
            viruses in Fluzone Quadrivalent (a type B virus of the Victoria lineage or a type B
27          virus of the Yamagata lineage). For participants who received two doses, the
            doses were administered approximately 4 weeks apart…. Study 2 (NCT02915302
28          see http://clinicaltrials.gov) was a randomized, observer-blinded, 2-arm, multi-
                                                - 34 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 35 of 111


            center safety and immunogenicity study conducted in the US. In this study, 1950
 1          children 6 months through 35 months of age were randomly assigned to receive
 2          Fluzone Quadrivalent administered in either a volume of 0.25 mL (Group 1) or
            0.5 mL (Group 2). For participants recommended to receive two doses of
 3          influenza vaccine as per Advisory Committee on Immunization Practices
            guidance, the same dose was administered 4 weeks after the first. The safety
 4          analysis set included 1941 participants who received at least 1 dose of study
            vaccine. …In Study 3 (NCT00988143, see http://clinicaltrials.gov), a multi-
 5
            centered randomized, open-label trial conducted in the US, adults 18 years of age
 6          and older received one dose of either Fluzone Quadrivalent or one of two
            formulations of comparator trivalent influenza vaccine (TIV-1 or TIV- 2). Each of
 7          the trivalent formulations contained an influenza type B virus that corresponded
            to one of the two type B viruses in Fluzone Quadrivalent (a type B virus of the
 8          Victoria lineage or a type B virus of the Yamagata lineage). …In Study 4
            (NCT01218646, see http://clinicaltrials.gov), a multi-center, randomized, double-
 9
            blind trial conducted in the US, adults 65 years of age and older received one dose
10          of either Fluzone Quadrivalent, or one of two formulations of comparator trivalent
            influenza vaccine (TIV-1 or TIV-2). Each of the trivalent formulations contained
11          an influenza type B virus that corresponded to one of the two type B viruses in
            Fluzone Quadrivalent (a type B virus of the Victoria lineage or a type B virus of
12          the Yamagata lineage).”
13
            Post-licensing
14          “Because these events are reported voluntarily from a population of uncertain
            size, it is not always possible to reliably estimate their frequency or establish a
15          causal relationship to vaccine exposure. Adverse events were included based on
            one or more of the following factors: severity, frequency of reporting, or strength
16          of evidence for a causal relationship to Fluzone (trivalent) or Fluzone
17          Quadrivalent.”
            First additional request for judicial notice: For recognition of a commonly known fact to
18
     public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
19
     licensure safety review time periods in the attached were too brief for test subjects to fully report all
20
     solicited and unsolicited adverse reactions.’
21
            Second additional request for judicial notice: For recognition of a commonly known fact to
22
     public health officials familiar with the matter, Petitioners request judicial notice of the following
23
     quote in the attached: “Fluzone Quadrivalent has not been evaluated for carcinogenic or mutagenic
24
     potential, or for impairment of male fertility in animals.”
25
            Third additional request for judicial notice: For recognition of a commonly known fact to
26
     public health officials familiar with the matter, Petitioners request judicial notice of all adverse
27
     events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
28
                                                 - 35 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 36 of 111



 1 include all adverse events observed during use of a drug, only those adverse events for which there
 2 is some basis to believe there is a causal relationship between the drug and the occurrence of the
 3 adverse event.”)
 4          D. CDC Childhood Vaccine Schedule from Age Eighteen Months to Eighteen Years
 5             1. For the truth of the matter stated, Petitioners request judicial notice of the following
 6                 facts found in the Tdap vaccine product inserts published by the FDA:
 7                     a. ‘The test group received Boostrix (GSK), and the so-called control group
 8                         members received one or more vaccines and therefore no true control group
 9                         was tested’.
10                         Citation: FDA. Package Insert: Boostrix.
11                         https://www.fda.gov/downloads/BiologicsBloodVaccines/UCM152842.pdf

12                         (accessed June 19, 2020). See Exhibit 255.
13          Pre-Licensing
14          “In clinical studies, 4,949 adolescents (10 to 18 years of age) and 4,076 adults (19
            years of age and older) were vaccinated with a single dose of BOOSTRIX. Of
15          these adolescents, 1,341 were vaccinated with BOOSTRIX in a coadministration
            study with meningococcal conjugate vaccine [see Drug Interactions (7.1), Clinical
16          Studies (14.5)]. Of these adults, 1,104 were 65 years of age and older [see
            Clinical Studies (14.4)]. A total of 860 adults 19 years of age and older received
17
            concomitant vaccination with BOOSTRIX and influenza vaccines in a
18          coadministration study [see Drug Interactions (7.1), Clinical Studies (14.5)]. An
            additional 1,092 adolescents 10 to 18 years of age received a non-US formulation
19          of BOOSTRIX (formulated to contain 0.5 mg aluminum per dose) in non-US
            clinical studies. In a randomized, observer-blinded, controlled study in the US,
20          3,080 adolescents 10 to 18 years of age received a single dose of BOOSTRIX and
            1,034 received the comparator Td vaccine, manufactured by
21
            MassBioLogics….Approximately 98% of participants in this study had received
22          the recommended series of 4 or 5 doses of either Diphtheria and Tetanus Toxoids
            and Pertussis Vaccine Adsorbed (DTwP) or a combination of DTwP and DTaP in
23          childhood…. In a study conducted in Germany, BOOSTRIX was administered to
            319 children 10 to 12 years of age previously vaccinated with 5 doses of acellular
24          pertussis antigen-containing vaccines; 193 of these subjects had previously
                                             ®
25          received 5 doses of INFANRIX (Diphtheria and Tetanus Toxoids and Acellular
            Pertussis Vaccine Adsorbed)….The US adult (19 to 64 years of age) study, a
26          randomized, observer-blinded study, evaluated the safety of BOOSTRIX (N =
27                                            ®
            1,522) compared with ADACEL (Tetanus Toxoid, Reduced Diphtheria Toxoid
            and Acellular Pertussis Vaccine Adsorbed) (N = 762), a Tdap vaccine
28
            manufactured by Sanofi Pasteur SA. Vaccines were administered as a single
                                                - 36 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 37 of 111


            dose….The US elderly (65 years of age and older) study, a randomized, observer-
 1          blinded study, evaluated the safety of BOOSTRIX (N = 887) compared with
 2                      ®
            DECAVAC (Tetanus and Diphtheria Toxoids Adsorbed) (N = 445), a US-
            licensed Td vaccine, manufactured by Sanofi Pasteur SA. Vaccines were
 3
            administered as a single dose.”
 4
            Post-Licensing
 5          “Because these events are reported voluntarily from a population of uncertain
            size, it is not possible to reliably estimate their frequency or establish a causal
 6          relationship to the vaccine.”
 7
            First additional request for judicial notice: For recognition of a commonly known fact to
 8
     public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
 9
     licensure safety review time periods in the attached were too brief for test subjects to fully report all
10
     solicited and unsolicited adverse reactions.’
11
            Second additional request for judicial notice: For recognition of a commonly known fact to
12
     public health officials familiar with the matter, Petitioners request judicial notice of the following
13
     quote in the attached: “BOOSTRIX has not been evaluated for carcinogenic or mutagenic potential,
14
     or for impairment of fertility.”
15
            Third additional request for judicial notice: For recognition of a commonly known fact to
16
     public health officials familiar with the matter, Petitioners request judicial notice of all adverse
17
     events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
18
     include all adverse events observed during use of a drug, only those adverse events for which there
19
     is some basis to believe there is a causal relationship between the drug and the occurrence of the
20
     adverse event.”)
21
                        b. ‘The test group received Adacel (Sanofi), and the so-called control group
22
                            members received one or more vaccines and therefore no true control group
23
                            was tested’.
24
                            Citation: FDA. Package Insert: Adacel.
25
                            https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
26
                            dProducts/UCM142764.pdf (accessed June 19, 2020). See Exhibit 256.
27
28          Pre-Licensing
                                                 - 37 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 38 of 111


            “Clinical study Td506 was a randomized, observer-blind, active-controlled trial
 1          that enrolled adolescents 11 through 17 years of age (Adacel N = 1,184;
 2          DECAVAC (Tetanus and Diphtheria Toxoids Adsorbed; manufactured by Sanofi
            Pasteur Inc., Swiftwater, PA) N = 792) and adults 18 through 64 years of age
 3          (Adacel N = 1,752; DECAVAC N = 573). Study participants had not received
            tetanus or diphtheria-containing vaccines within the previous 5 years….In a
 4          randomized, observer-blind, active-controlled, multi-center study (Td537), adults
            18 through 64 years of age who had received a first dose of Adacel 8-12 years
 5
            previously were enrolled and randomized to receive either Adacel (N = 1002) or a
 6          US licensed Td vaccine, TENIVAC (Tetanus and Diphtheria Toxoids Adsorbed;
            manufactured by Sanofi Pasteur, Limited) (N = 328). Subjects were recruited
 7          from the primary licensure study Td506 and the Canadian general public and had
            not received Td or Tdap vaccine since their initial Adacel dose….Study Td518
 8          was a descriptive, open-label, post-marketing, multi-center study evaluating the
            safety of Adacel readministration in adults 5 years following a previous dose of
 9
            Adacel.”
10
            Post-licensing
11          “Because these events are reported voluntarily from a population of uncertain
            size, it may not be possible to reliably estimate their frequency or establish a
12          causal relationship to vaccine exposure.”
13          First additional request for judicial notice: For recognition of a commonly known fact to
14 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
15 licensure safety review time periods in the attached were too brief for test subjects to fully report all
16 solicited and unsolicited adverse reactions.’
17          Second additional request for judicial notice: For recognition of a commonly known fact to
18 public health officials familiar with the matter, Petitioners request judicial notice of the following
19 quote in the attached: “Adacel has not been evaluated for carcinogenic or mutagenic potential, or

20 impairment of male fertility.”
21          Third additional request for judicial notice: For recognition of a commonly known fact to
22 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
23 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
24 include all adverse events observed during use of a drug, only those adverse events for which there
25 is some basis to believe there is a causal relationship between the drug and the occurrence of the
26 adverse event.”)
27              2. For the truth of the matter stated, Petitioners request judicial notice of the following
28                  facts found in the HPV vaccine product inserts published by the FDA:
                                                 - 38 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 39 of 111



 1                      a. ‘The test group received Gardasil (Merck), and the so-called control group
 2                          received at least AAHS or Gardasil carrier solution (Sodium Chloride, L-
 3                          histidine, Polysorbate 80, Sodium Chloride, and Yeast Protein), and was
 4                          otherwise not a true control group of entirely unvaccinated individuals’.
 5                          First Citation: FDA. Package Insert: Gardasil.
 6                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
 7                          dProducts/UCM111263.pdf (accessed June 19, 2020). See Exhibit 257.
 8                          Second Citation: Reisinger KS, Block SL, Lazcano-Ponce E, et al. Safety and
 9                          persistent immunogenicity of a quadrivalent human papillomavirus types 6,
10                          11, 16, 18 L1 virus-like particle vaccine in preadolescents and adolescents: a
11                          randomized controlled trial. Pediatr Infect Dis J. 2007;26(3):201-209.

12                          doi:10.1097/01.inf.0000253970.29190.5a (accessed June 19, 2020). See
13                          Exhibit 258.
14          First additional request for judicial notice: For recognition of a commonly known fact to
15 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
16 licensure safety review time periods in the attached were too brief for test subjects to fully report all
17 solicited and unsolicited adverse reactions.’
18          Second additional request for judicial notice: For recognition of a commonly known fact to
19 public health officials familiar with the matter, Petitioners request judicial notice of the following

20 quote in the attached: “GARDASIL has not been evaluated for the potential to cause
21 carcinogenicity or genotoxicity.”
22          Third additional request for judicial notice: For recognition of a commonly known fact to
23 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
24 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
25 include all adverse events observed during use of a drug, only those adverse events for which there
26 is some basis to believe there is a causal relationship between the drug and the occurrence of the
27 adverse event.”)
28
                                                 - 39 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 40 of 111



 1                      b. ‘The test group received Gardasil-9 (Merck), and the so-called control group
 2                          received at least Gardasil or else was within the group of 306 subjects that
 3                          had already received 3 doses of Gardasil and therefore was not a true control
 4                          group of unvaccinated individuals.’
 5                          Citation: FDA. Package Insert: Gardasil-9.
 6                          https://www.fda.gov/media/90064/download (accessed June 20, 2020). See
 7                          Exhibit 259.
 8          First additional request for judicial notice: For recognition of a commonly known fact to
 9 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
10 licensure safety review time periods in the attached were too brief for test subjects to fully report all
11 solicited and unsolicited adverse reactions.’

12          Second additional request for judicial notice: For recognition of a commonly known fact to
13 public health officials familiar with the matter, Petitioners request judicial notice of the following
14 quote in the attached: “GARDASIL 9 has not been evaluated for the potential to cause
15 carcinogenicity, genotoxicity or impairment of male fertility.”
16          Third additional request for judicial notice: For recognition of a commonly known fact to
17 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
18 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
19 include all adverse events observed during use of a drug, only those adverse events for which there

20 is some basis to believe there is a causal relationship between the drug and the occurrence of the
21 adverse event.”)
22              3. For the truth of the matter stated, Petitioners request judicial notice of the following
23                  facts found in the Meningococcal vaccine product inserts published by the FDA:
24                      a. ‘The test group received at least Menactra (Sanofi), and the so-called control
25                          group members received one or more vaccines and therefore no true control
26                          group was tested’.
27
28
                                                - 40 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 41 of 111



 1                          Citation: FDA. Package Insert: Menactra.
 2                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
 3                          dProducts/UCM131170.pdf (accessed June 19, 2020). See Exhibit 260.
            Pre-licensing
 4          “The safety of Menactra was evaluated in four clinical studies that enrolled 3721
 5          participants who received Menactra at 9 and 12 months of age. At 12 months of
            age these children also received one or more other recommended vaccines
 6          [Measles, Mumps, Rubella and Varicella Virus Vaccine Live (MMRV) or
            Measles, Mumps, and Rubella Virus Vaccine (MMR) and Varicella Virus
 7          Vaccine Live (V) each manufactured by Merck & Co., Inc., Pneumococcal 7-
            valent Conjugate Vaccine (Diphtheria CRM197 Protein) manufactured by Wyeth
 8
            Pharmaceuticals Inc. (PCV7), Hepatitis A Vaccine manufactured by Merck &
 9          Co., Inc. (HepA). A control group of 997 children was enrolled at 12 months of
            age and received two or more childhood vaccines [MMRV (or MMR+V), PCV7,
10          HepA] at 12 months of age [see Concomitant Vaccine Administration (14.3)].
            Three percent of individuals received MMR and V, instead of MMRV, at 12
11          months of age. The primary safety study was a controlled trial that enrolled 1256
12          children who received Menactra at 9 and 12 months of age. At 12 months of age
            these children received MMRV (or MMR+V), PCV7 and HepA. A control group
13          of 522 children received MMRV, PCV7 and HepA. Of the 1778 children, 78% of
            participants (Menactra, N=1056; control group, N=322) were enrolled at United
14          States (US) sites and 22% at a Chilean site. (Menactra, N=200; control group,
            N=200). …The safety of Menactra was evaluated in eight clinical studies that
15          enrolled 10,057 participants aged 2-55 years who received Menactra and 5,266
16                                                ®
            participants who received Menomune – A/C/Y/W-135, Meningococcal
            Polysaccharide Vaccine, Groups A, C, Y and W-135 Combined.”
17
18          Post-licensing
            “Because these events were reported voluntarily from a population of uncertain
19          size, it is not possible to reliably estimate their frequency or establish a causal
            relationship to vaccination.”
20
            First additional request for judicial notice: For recognition of a commonly known fact to
21
     public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
22
     licensure safety review time periods in the attached were too brief for test subjects to fully report all
23
     solicited and unsolicited adverse reactions.’
24
            Second additional request for judicial notice: For recognition of a commonly known fact to
25
     public health officials familiar with the matter, Petitioners request judicial notice of the following
26
     quote in the attached: “Menactra has not been evaluated for carcinogenic or mutagenic potential, or
27
     for impairment of male fertility.”
28
                                                 - 41 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 42 of 111



 1          Third additional request for judicial notice: For recognition of a commonly known fact to
 2 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
 3 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
 4 include all adverse events observed during use of a drug, only those adverse events for which there
 5 is some basis to believe there is a causal relationship between the drug and the occurrence of the
 6 adverse event.”)
 7                      b. ‘The test group received at least Menveo (GSK), and the so-called control
 8                          group members received one or more vaccines and therefore no true control
 9                          group was tested’.
10                          Citation: FDA. Package Insert: Menveo.
11                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve

12                          dProducts/UCM201349.pdf (accessed June 19, 2020). See Exhibit 261.
            Pre-licensing
13          “The safety of MENVEO in infants vaccinated at 2, 4, 6, and 12 months of age
14          was evaluated in 3 randomized multicenter clinical studies1-3 conducted in the
            U.S., Australia, Canada, Taiwan, and several countries of Latin America in which
15          8,735 infants received at least 1 dose of MENVEO and routine infant vaccines
            (diphtheria toxoid; acellular pertussis; tetanus toxoid; inactivated polio types 1, 2,
16
            and 3; hepatitis B; Haemophilus influenzae type b (Hib) antigens; pentavalent
17          rotavirus; and 7-valent pneumococcal conjugate). With Dose 4 of MENVEO,
            toddlers received concomitantly the following vaccines: 7-valent pneumococcal
18          conjugate; measles, mumps, rubella, and varicella; and inactivated hepatitis A. A
            total of 2,864 infants in these studies received the routine infant/toddler vaccines
19          only…. Safety data for administration of 2 doses of MENVEO in children aged 6
20          through 23 months are available from 3 randomized studies1,4,5 conducted in the
            U.S., Latin America, and Canada, of which one U.S. study specifically addressed
21          the safety of MENVEO administered concomitantly with measles, mumps,
            rubella, and varicella vaccine (MMRV). …The safety of MENVEO in children
22
            aged 2 through 10 years was evaluated in 4 clinical trials6-9 conducted in North
23          America (66%), Latin America (28%), and Europe (6%) in which 3,181 subjects
            received MENVEO and 2,116 subjects received comparator vaccines (either
24          Meningococcal Polysaccharide Vaccine, Groups A, C, Y, and W- 135 Combined
            - MENOMUNE, Sanofi Pasteur [n = 861], or Meningococcal (Groups A, C, Y,
25          and W-135) Polysaccharide Diphtheria Toxoid Conjugate Vaccine -
26          MENACTRA, Sanofi Pasteur [n = 1,255]). …The safety of MENVEO in
            individua ls aged 11 through 55 years was evaluated in 5 randomized controlled
27          clinical trials10-14 in which 6,185 participants received MENVEO alone (5,286
            participants), MENVEO concomitant with other vaccine(s) (899 participants), or
28
            a U.S.-licensed comparator vaccine (1,966 participants). In the concomitant
                                                - 42 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 43 of 111



 1          trials11,14 MENVEO was given with vaccines containing: tetanus toxoid,
            diphtheria toxoid, and pertussis (Tdap), or Tdap with human papillomavirus
 2          (HPV). The comparator vaccine was either MENOMUNE (209 participants) or
            MENACTRA (1,757 participants). …In 2 of the studies, subjects received
 3          concomitant vaccination with Tdap or with Tdap plus HPV.”
 4
            Post-Licensing
 5          “Because these reactions are reported voluntarily from a population of uncertain
            size, it is not always possible to reliably estimate their frequency or establish a
 6          causal relationship to the vaccine.”
 7
            First additional request for judicial notice: For recognition of a commonly known fact to
 8
     public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
 9
     licensure safety review time periods in the attached were too brief for test subjects to fully report all
10
     solicited and unsolicited adverse reactions.’
11
            Second additional request for judicial notice: For recognition of a commonly known fact to
12
     public health officials familiar with the matter, Petitioners request judicial notice of the following
13
     quote in the attached: “MENVEO has not been evaluated for carcinogenic or mutagenic potential,
14
     or for impairment of male fertility in animals.”
15
            Third additional request for judicial notice: For recognition of a commonly known fact to
16
     public health officials familiar with the matter, Petitioners request judicial notice of all adverse
17
     events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
18
     include all adverse events observed during use of a drug, only those adverse events for which there
19
     is some basis to believe there is a causal relationship between the drug and the occurrence of the
20
     adverse event.”)
21
                4. For the truth of the matter stated, Petitioners request judicial notice of the following
22
                    facts found in the Combination Vaccine product inserts published by the FDA:
23
                        a. ‘The test group received at least Kinrix (GSK), and the so-called control
24
                            group members received one or more vaccines and therefore no true control
25
                            group was tested’.
26
                            Citation: FDA. Package Insert: Kinrix.
27
28
                                                 - 43 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 44 of 111



 1                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
 2                          dProducts/UCM241453.pdf (accessed June 19, 2020). See Exhibit 262.
            Pre-licensing
 3          “A total of 4,013 children were vaccinated with a single dose of KINRIX in 4
 4          clinical trials. Of these, 381 children received a non-U.S. formulation of KINRIX
            (containing [less than or equal to] 2.5 mg 2-phenoxyethanol per dose as
 5          preservative). The primary study (Study 048), conducted in the United States, was
            a randomized, controlled clinical trial in which children aged 4 to 6 years were
 6          vaccinated with KINRIX (n = 3,156) or control vaccines (INFANRIX and IPOL
            vaccine [IPV, Sanofi Pasteur SA]; n = 1,053) as a fifth DTaP vaccine dose
 7
            following 4 doses of INFANRIX and as a fourth IPV dose following 3 doses of
 8          IPOL. Subjects also received the second dose of U.S.-licensed measles, mumps,
            and rubella (MMR) vaccine (Merck & Co., Inc.) administered concomitantly, at
 9          separate sites.”

10          Post-licensing
            “Because these reactions are reported voluntarily from a population of uncertain
11
            size, it is not always possible to reliably estimate their frequency or establish a
12          causal relationship to vaccination.”

13          First additional request for judicial notice: For recognition of a commonly known fact to

14 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
15 licensure safety review time periods in the attached were too brief for test subjects to fully report all
16 solicited and unsolicited adverse reactions.’
17          Second additional request for judicial notice: For recognition of a commonly known fact to

18 public health officials familiar with the matter, Petitioners request judicial notice of the following
19 quote in the attached: “KINRIX has not been evaluated for carcinogenic or mutagenic potential or

20 for impairment of fertility.”
21          Third additional request for judicial notice: For recognition of a commonly known fact to

22 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
23 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
24 include all adverse events observed during use of a drug, only those adverse events for which there
25 is some basis to believe there is a causal relationship between the drug and the occurrence of the
26 adverse event.”)
27                      b. ‘The test group received at least Quadracel (Sanofi), and the so-called control

28                          group members received one or more vaccines and therefore no true control

                                                 - 44 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 45 of 111



 1                          group was tested’. Citation: FDA. Package Insert: Quadracel.
 2                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
 3                          dProducts/UCM439903.pdf (accessed June 19, 2020). See Exhibit 263.
            Pre-licensing
 4          “In a randomized, controlled, multicenter study conducted in the US and Puerto
 5          Rico (Study M5I02; ClinicalTrials.gov Identifier: NCT01346293), 3,372 children,
            4 to 6 years of age, who had received 4 doses of DAPTACEL and/or Pentacel
 6          vaccine(s) received Quadracel, or DAPTACEL + IPOL (Poliovirus Vaccine
            Inactivated) vaccines administered concomitantly but at separate sites. Subjects
 7          also received Measles, Mumps, and Rubella Virus Vaccine Live (MMR) (Merck
            & Co., Inc.) and Varicella Virus Vaccine Live (Varicella vaccine) (Merck & Co.,
 8
            Inc.) administered concomitantly at separate sites. Safety was evaluated in 2,733
 9          subjects who received Quadracel and 621 subjects who received DAPTACEL +
            IPOL vaccines.”
10
            Post-licensing
11          “Because these events are reported voluntarily from a population of uncertain
            size, it is not possible to estimate their frequency reliably or establish a causal
12
            relationship to vaccine exposure.”
13          First additional request for judicial notice: For recognition of a commonly known fact to
14 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
15 licensure safety review time periods in the attached were too brief for test subjects to fully report all
16 solicited and unsolicited adverse reactions.’
17          Second additional request for judicial notice: For recognition of a commonly known fact to
18 public health officials familiar with the matter, Petitioners request judicial notice of the following
19 quote in the attached: “Quadracel has not been evaluated for carcinogenic or mutagenic potential or

20 impairment of fertility.”
21          Third additional request for judicial notice: For recognition of a commonly known fact to
22 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
23 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
24 include all adverse events observed during use of a drug, only those adverse events for which there
25 is some basis to believe there is a causal relationship between the drug and the occurrence of the
26 adverse event.”)
27              5. For the truth of the matter stated, Petitioners request judicial notice of the following
28                  facts found in the Flu vaccine product inserts published by the FDA:
                                                 - 45 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 46 of 111



 1                      a. ‘The test group received Afluria (IIV3) (Seqirus), and the so-called control
 2                          group members received one or more vaccines, or else a mercury-containing
 3                          “placebo”, and therefore no true control group was tested’.
 4                          First Citation: FDA. Package Insert: Afluria (IIV3).
 5                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
 6                          dProducts/UCM263239.pdf (accessed June 19, 2020). See Exhibit 264.
 7                          Second Citation: FDA. Approval History, Letters, Reviews, and Related
 8                          Documents - AFLURIA. Review by Cynthia Nolletti, MD (September 19,
 9                          2007). Pages 20, 32, 214. https://www.fda.gov/vaccines-blood-
10                          biologics/vaccines/afluria (accessed June 19, 2020). See Exhibit 265.
            Pre-licensing
11          “Study 1 included 1,468 subjects for safety analysis, ages 6 months through 17 years,
12          randomized to receive AFLURIA (735 subjects) or another U.S.-licensed trivalent
            inactivated influenza vaccine (manufactured by Sanofi Pasteur, Inc.) (733 subjects)….        .
13          Subjects in the safety population (N=2232) received either AFLURIA QUADRIVALENT
            (N=1673) or a U.S.-licensed comparator quadrivalent influenza vaccine (N=559). Study
14          subjects were scheduled to receive either a single vaccination or two vaccinations 28 days
            apart based on their previous vaccination history. In this study, AFLURIA
15
            QUADRIVALENT and comparator vaccine were administered by needle and syringe (see
16          Clinical Studies [14]). …Study 5 included 1,357 subjects for safety analysis, ages 18
            through 64 years, randomized to receive AFLURIA (1,089 subjects) or placebo (268
17          subjects) (see Clinical Studies [14]). Study 6 included 15,020 subjects for safety analysis,
            ages 18 through 64 years, randomized to receive AFLURIA (10,015 subjects) or placebo
18          (5,005 subjects) (see Clinical Studies [14]). Study 7 included 1,266 subjects for safety
            analysis, ages 65 years and older, randomized to receive AFLURIA (630 subjects) or
19
            another U.S.-licensed trivalent inactivated influenza vaccine (manufactured by Sanofi
20          Pasteur Inc.) as an active comparator (636 subjects) (see Clinical Studies [14]). Study 8
            included 275 subjects for safety analysis, ages 65 years and older, randomized to receive
21          AFLURIA (206 subjects) or a UK-licensed trivalent inactivated influenza vaccine
            (manufactured by GSK) as an active comparator (69 subjects).”
22
            Post-licensing
23
            “Because postmarketing reporting of adverse reactions is voluntary and from a population of
24          uncertain size, it is not always possible to reliably estimate their frequency or establish a
            causal relationship to vaccine exposure.”
25
            First additional request for judicial notice: For recognition of a commonly known fact to
26
     public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
27
28
                                                 - 46 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 47 of 111



 1 licensure safety review time periods in the attached were too brief for test subjects to fully report all
 2 solicited and unsolicited adverse reactions.’
 3          Second additional request for judicial notice: For recognition of a commonly known fact to
 4 public health officials familiar with the matter, Petitioners request judicial notice of the following
 5 quote in the attached: “AFLURIA has not been evaluated for carcinogenic or mutagenic potential,
 6 or male infertility in animals.”
 7          Third additional request for judicial notice: For recognition of a commonly known fact to
 8 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
 9 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
10 include all adverse events observed during use of a drug, only those adverse events for which there
11 is some basis to believe there is a causal relationship between the drug and the occurrence of the

12 adverse event.”)
13                      b. ‘The test group received Afluria (IIV4) (Seqirus), and the so-called control
14                          group members received one or more vaccines and therefore no true control
15                          group was tested’.
16                          Citation: FDA. Package Insert: Afluria (IIV4).
17                          https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
18                          dProducts/UCM518295.pdf (accessed June 19, 2020). See Exhibit 266.
            Pre-licensing
19          “Clinical safety data for AFLURIA QUADRIVALENT in adults have been
20          collected in one clinical trial, Study 1, a randomized, double-blind, active-
            controlled trial conducted in the U.S. in 3449 subjects ages 18 years and older.
21          Subjects in the safety population received one dose of either AFLURIA
            QUADRIVALENT (N=1721) or one of two formulations of comparator trivalent
22          influenza vaccine (AFLURIA, TIV-1 N=864 or TIV-2 N=864) each containing an
            influenza type B virus that corresponded to one of the two B viruses in AFLURIA
23
            QUADRIVALENT (a type B virus of the Yamagata lineage or a type B virus of
24          the Victoria lineage), respectively….Subjects in the safety population (N=2252)
            received either AFLURIA QUADRIVALENT (N=1692) or a U.S.-licensed
25          comparator quadrivalent influenza vaccine (N=560). Study subjects were
            scheduled to receive either a single vaccination or two vaccinations 28 days apart
26          based on their previous vaccination history. In this study, AFLURIA
            QUADRIVALENT and comparator vaccine were administered by needle and
27
            syringe (see Clinical Studies [14])….Subjects in the safety population
28          (N=2232) received either AFLURIA QUADRIVALENT (N=1673) or a U.S.-
                                                - 47 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 48 of 111


            licensed comparator quadrivalent influenza vaccine (N=559). Study subjects were
 1          scheduled to receive either a single vaccination or two vaccinations 28 days apart
 2          based on their previous vaccination history. In this study, AFLURIA
            QUADRIVALENT and comparator vaccine were administered by needle and
 3          syringe (see Clinical Studies [14]).”

 4          Post-Licensing
            “Because postmarketing reporting of adverse events is voluntary and from a
 5
            population of uncertain size, it is not always possible to reliably estimate their
 6          frequency or establish a causal relationship to vaccine exposure.”

 7
            First additional request for judicial notice: For recognition of a commonly known fact to
 8
     public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
 9
     licensure safety review time periods in the attached were too brief for test subjects to fully report all
10
     solicited and unsolicited adverse reactions.’
11
            Second additional request for judicial notice: For recognition of a commonly known fact to
12
     public health officials familiar with the matter, Petitioners request judicial notice of the following
13
     quote in the attached: “AFLURIA QUADRIVALENT has not been evaluated for carcinogenic or
14
     mutagenic potential, or male infertility in animals.”
15
            Third additional request for judicial notice: For recognition of a commonly known fact to
16
     public health officials familiar with the matter, Petitioners request judicial notice of all adverse
17
     events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
18
     include all adverse events observed during use of a drug, only those adverse events for which there
19
     is some basis to believe there is a causal relationship between the drug and the occurrence of the
20
     adverse event.”)
21
                        c. ‘The test group received Flucelvax (IIV4) (Seqirus), and the so-called control
22
                            group members received one or more vaccines and therefore no true control
23
                            group was tested’.
24
                            First Citation: FDA. Package Insert: Flucelvax (IIV4).
25
                            https://www.fda.gov/downloads/BiologicsBloodVaccines/Vaccines/Approve
26
                            dProducts/UCM619588.pdf (accessed June 19, 2020). See Exhibit 267.
27
28
                                                 - 48 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 49 of 111



 1                          Second Citation: FDA. Approval History, Letters, Reviews, and Related
 2                          Documents - AFLURIA. Review by Cynthia Nolletti, MD (September 19,
 3                          2007). Pages 20, 32, 214. https://www.fda.gov/vaccines-blood-
 4                          biologics/vaccines/afluria (accessed June 19, 2020). See Exhibit 265.
 5          Pre-licensing
 6          “In this study, subjects received FLUCELVAX QUADRIVALENT or one of the
            two formulations of comparator trivalent influenza vaccine (TIV1c and TIV2c)
 7          (FLUCELVAX QUADRIVALENT (n=1335), TIV1c, n=676 or TIV2c, n=
            669)….In this study, subjects received FLUCELVAX QUADRIVALENT or one
 8          of the two formulations of comparator trivalent influenza vaccine (FLUCELVAX
            QUADRIVALENT n=1159, TIV1c, n=593 or TIV2c, n= 580). Children 9
 9
            through 17 years of age received a single dose of FLUCELVAX
10          QUADRIVALENT or comparator vaccine. Children 4 through 8 years of age
            received one or two doses (separated by 4 weeks) of FLUCELVAX
11          QUADRIVALENT or comparator vaccine based on determination of the
            subject’s prior influenza vaccination history.”
12
            Post-licensing
13
            “Because these events are reported voluntarily from a population of uncertain
14          size, it is not always possible to reliably estimate their frequency or establish a
            causal relationship to the vaccine.”
15
16          First additional request for judicial notice: For recognition of a commonly known fact to

17 public health officials familiar with the matter, Petitioners request judicial notice that ‘the pre-
18 licensure safety review time periods in the attached were too brief for test subjects to fully report all
19 solicited and unsolicited adverse reactions.’

20          Second additional request for judicial notice: For recognition of a commonly known fact to

21 public health officials familiar with the matter, Petitioners request judicial notice of the following
22 quote in the attached: “FLUCELVAX QUADRIVALENT has not been evaluated for carcinogenic
23 or mutagenic potential, or for impairment of male fertility in animals.”
24          Third additional request for judicial notice: For recognition of a commonly known fact to

25 public health officials familiar with the matter, Petitioners request judicial notice of all adverse
26 events listed in the attached package insert pursuant to 21 C.F.R. 201.57 (“This definition does not
27 include all adverse events observed during use of a drug, only those adverse events for which there
28
                                                 - 49 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 50 of 111



 1 is some basis to believe there is a causal relationship between the drug and the occurrence of the
 2 adverse event.”)
 3      9. Statistical Significance Can Be Utilized To Question Vaccine Safety
 4          A.      Definition of Statistical Significance
 5          For the truth of the matter stated, Petitioners request judicial notice of the following medical
 6 dictionary definition of “statistical significance”:
 7          “Statistical significance: an interpretation of statistical data that indicates that an occurrence
 8 was probably the result of a causative factor and not simply a chance result. Statistical significance
 9 at the 1% level indicates a 1 in 100 chance that a result can be ascribed to chance.”
10          Citation: Mosby’s Medical Dictionary (10th edition, 2017). Elsevier, page 1682, col 2. See
11 Exhibit 268.

12          B.      Probability
13          For recognition of a commonly known fact to public health officials familiar with the matter,
14 Petitioners request judicial notice of the following description of “statistical significance” published
15 by the National Institutes of Health:
16          “In research, statistical significance is a measure of the probability of the null
17          hypothesis being true compared to the acceptable level of uncertainty regarding
            the true answer. If we break apart a study design, we can better understand
18          statistical significance…. Our researcher wants to be correct about their outcome
            95% of the time, or the researcher is willing to be incorrect 5% of the time.
19          Probabilities are stated as decimals with 1.0 being completely positive (100%)
            and 0 being completely negative (0%). Thus, the researcher who wants to be 95%
20
            sure about the outcome of their study is willing to be wrong 5% of the time about
21          the study result. The alpha is the decimal expression of how much they are willing
            to be wrong. For the current example, the alpha is 0.05. We now have the level of
22          uncertainty the researcher is willing to accept (alpha or significance level) of 0.05
            or 5% chance they are not correct about the outcome of the study.”
23
24          Citation: Tenny S, Abdelgawad I (updated 2019). Statistical Significance. StatPearls.
25 https://www.ncbi.nlm.nih.gov/books/NBK459346/ (accessed on June 15, 2020). See Exhibit 269.
26
        10. Vaccine Hesitancy is Criticized by Pharmaceutical Companies and Others as an
27
            Obstacle to Mass Vaccination
28          A.      Description
                                                - 50 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 51 of 111



 1          For recognition of a commonly known fact to public health officials familiar with the matter,
 2 Petitioners request judicial notice of the following description of “vaccine hesitancy” in Vaccine:
 3          “The SAGE Working Group on Vaccine Hesitancy concluded that vaccine hesitancy refers
 4 to delay in acceptance or refusal of vaccination despite availability of vaccination services. Vaccine
 5 hesitancy is complex and context specific, varying across time, place and vaccines.”
 6          Citation: MacDonald NE (2015). SAGE Working Group on Vaccine Hesitancy. Vaccine
 7 hesitancy: Definition, scope and determinants. Vaccine 33(34):4161-4164.
 8 doi:10.1016/j.vaccine.2015.04.036.
 9 https://www.sciencedirect.com/science/article/pii/S0264410X15005009 (accessed June 20, 2020).
10 See Exhibit 270.
11          B.      Vaccine Hesitancy Includes But Is Not Limited to Vaccine Refusal

12          For recognition of a commonly known fact to public health officials familiar with the matter,
13 Petitioners request judicial notice that ‘vaccine hesitancy includes but is not limited to vaccine
14 refusal.’
15          Citation: Gowda C, Dempsey AF (2013). The rise (and fall?) of parental vaccine hesitancy.
16 Hum Vaccin Immunother 9(8):1755-1762. doi:10.4161/hv.25085.
17 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3906278/ (accessed on June 15, 2020). See
18 Exhibit 271:
19          “Vaccine hesitancy can take several forms. At its most severe, parents refuse all

20 recommended vaccines. However, this viewpoint is relatively rare, adopted by only 1–2% of
21 parents nationally. [footnotes omitted] Instead, delay or refusal of one or more specific vaccines is
22 much more common.”
23          C.      Vaccine Hesitancy Increasing Due To Research
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice that ‘vaccine hesitancy increases due to research rather than
26 submission to authority’.
27          Citation: Wang E, Baras Y, Buttenheim AM (2015). "Everybody just wants to do what's best
28 for their child": Understanding how pro-vaccine parents can support a culture of vaccine hesitancy.
                                                - 51 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 52 of 111



 1 Vaccine 33(48):6703-6709. doi:10.1016/j.vaccine.2015.10.090.
 2 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5554443/ (accessed June 20, 2020). See Exhibit
 3 272:
            “… vaccine hesitancy and questions about the instituted immunization schedule
 4          have become more common as parents continue to raise doubts and concerns
 5          about vaccines…. When describing their decision-making process around
            vaccination, parents reported being very well-informed, with many conducting
 6          their own research to inform their vaccination decisions. Rather than defaulting to
            vaccination as recommended by their pediatrician, parents made a conscious
 7          decision to vaccinate based on the available evidence.
 8
            “However, parents expressed frustration at the overwhelming quantity of
 9          information available as well as perceived conflicting information from multiple
            sources. This led to ambiguity and uncertainty when interpreting that information.
10          Parents cited many information sources used during their research: the scientific
            literature, the CDC website, books, a vaccine class, television shows, etc.
11          Although confident about their data gathering and synthesis skills, the diversity
            and discrepancy across sources made it challenging (and time-consuming) to
12
            make an unequivocal decision.”
13
14          D.     Highly Educated Doctors Rejecting Vaccines

15                 1.      For recognition of a commonly known fact to public health officials familiar

16                 with the matter, Petitioners request judicial notice of the following quote in

17                  Pediatrics:
            “In conclusion, 95% of pediatricians practicing in Switzerland immunize, or
18          would immunize, their children according to recommended schedules and
            vaccines. They give at least as many vaccines to their own child as to their
19          patients (and frequently many more), immunize as early as recommended, and
            also make a comprehensive use of the most recent combination vaccines. In
20
            contrast, a relatively large proportion of nonpediatricians do not follow, nor plan
21          to follow, current immunization recommendations for their own children. Despite
            their scientific training and education, they express the same concerns as those
22          that prevail in the public.”
23          Citation: Posfay-Barbe KM, Heininger U, et al. (2005). How do physicians immunize their

24 own children? Differences among pediatricians and non-pediatricians. Pediatrics 116(5): e623-33.
25 https://pediatrics.aappublications.org/content/116/5/e623 (accessed June 21, 2020). See Exhibit 273.
26                 2.      For recognition of a commonly known fact to public health officials familiar

27                 with the matter, Petitioners request judicial notice of the following quote in Human

28                 Vaccines and Immunotherapeutics:
                                                - 52 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 53 of 111


            “Despite almost a decade of efforts, the vaccination coverage rates registered at
 1          our hospital steadily remain unsatisfactory and very distant by the minimum
 2          objective of 75% defined by the Italian Ministry of Health. During the last
            influenza season (2013/14), vaccination coverage rates by occupation type
 3          resulted 30% among physicians, 11% among nurses and 9% among other clinical
            personnel.”
 4
 5          Citation: Alicino C, Iudici R, et al. (2015). Influenza vaccination among healthcare workers
 6 in Italy: the experience of a large tertiary acute-care teaching hospital. Hum Vaccin Immunother
 7 11(1): 95-100. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4514208/ (accessed June 21, 2020).
 8 See Exhibit 274.
 9                  3.     For recognition of a commonly known fact to public health officials familiar
10                  with the matter, Petitioners request judicial notice of the following quote in
11                  Infection:
            “Influenza vaccination coverage among healthcare workers (HCW) is insufficient
12
            despite health authority recommendations in many countries. Numerous
13          vaccination campaigns encouraging HCW to be vaccinated have met with
            resistance. We reviewed published influenza vaccination programs in healthcare
14          settings to understand the reasons for their success and failure, as well as the
            attitudes and beliefs of HCW.”
15
16          Citation: Hoffman F, Ferracin C, et al. (2006). Influenza vaccination of healthcare workers:
17 a literature review of attitudes and beliefs. Infection 34(3) 14-47.
18 https://pubmed.ncbi.nlm.nih.gov/16804657/ (accessed June 21, 2020). See Exhibit 275.
19                  4.     For recognition of a commonly known fact to public health officials familiar
20                  with the matter, Petitioners request judicial notice of the following quote in
21                  Infection:
22          “Since 1988, the Standing Committee on Vaccination (STIKO) at the Robert Koch-Institute,
23 Berlin, has explicitly recommended that health-care workers (HCWs) should be vaccinated against
24 seasonal influenza. However, acceptance of the influenza vaccination by medical personnel is low.”
25          Citation: Wicker S, Rabenau HF, et al. (2009). Influenza vaccination compliance among
26 health care workers in a German university hospital. Infection 37(3); 197-202.
27 https://pubmed.ncbi.nlm.nih.gov/19139807/ (accessed June 21, 2020). See Exhibit 276.
28          E.      Unvaccinated children tend to have more educated parents
                                                - 53 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 54 of 111



 1                 1. For recognition of a commonly known fact to public health officials familiar with
 2                     the matter, Petitioners request judicial notice of the following quote in Vaccine:
 3          “Of the 283 respondents, 123 (43%) reported a positive attitude towards all
 4          vaccinations, 129 (46%) reported to have a positive attitude to have their child
            vaccinated against some diseases and 31 (11%) had no intention to comply with
 5          any new vaccination. Determinants of a fully negative attitude were a high
            education of the parent (odds ratio [OR] 3.3, 95% confidence interval [95% CI]:
 6          1.3–8.6), being a health care worker (OR 4.2, 95% CI: 1.4–12.6), absence of
            religion (OR 2.6, 95% CI: 1.0–6.7), perception of vaccine ineffectiveness (OR
 7
            6.9, 95% CI: 2.5–18.9) and the perception that vaccinations cause asthma or
 8          allergies (OR 82.4, 95% CI: 8.9–766.8).”

 9          Citation: Hak E, Schonbeck Y, et al. (2005). Negative attitude of highly educated parents

10 and health care workers towards future vaccinations in the Dutch childhood vaccination program.
11 Vaccine 23(24): 3103-7. https://www.sciencedirect.com/science/article/pii/S0264410X05001143
     (accessed June 21, 2020). See Exhibit 277.
12
13                 2. For recognition of a commonly known fact to public health officials familiar with

14                     the matter, Petitioners request judicial notice of the following quote in American

15                     Journal of Public Health:

16          “Low maternal educational levels and low socioeconomic status were associated with high

17 4:3:1:3 series completion rates.”
18         Citation: Kim SS, Frimpong JA, et al. (2007). Effects of maternal and provider

19 characteristics on up-to-date immunization status of children aged 19 to 35 months. Am J Public

20 Health 97(2): 259-66. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1781415/ (accessed June 21,
21 2020). See Exhibit 278.
22                 3. For recognition of a commonly known fact to public health officials familiar with

23                     the matter, Petitioners request judicial notice of the following quote from the

24                     New Mexico Department of Health:

25          “Parents requesting vaccination exemption in New Mexico tend to [] have at least a 4-year

26 college degree.”
27
28
                                               - 54 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 55 of 111



 1          Citation: New Mexico Department of Health, Office of the Secretary. Department of health
 2 announces results of vaccination exemption survey. Press Release, November 18, 2013. See
 3 Exhibit 279.
 4                 4. For recognition of a commonly known fact to public health officials familiar with
 5                        the matter, Petitioners request judicial notice of the following quote in PLOS
 6                        Medicine:
 7          “…further studies are needed to discover why, for example, parents with more education are
 8 less likely to agree to vaccination than parents with less education.”
 9          Citation: Ogilvie G, Anderson M, et al. (2010). A population-based evaluation of a publicly
10 funded, school-based HPV vaccine program in British Columbia, Canada: parental factors
11 associated with HPV vaccine receipt. PLoS Med 7(5): e1000270.

12 https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.1000270 (access June 21,
13 2020). See Exhibit 280.
14                 5. For recognition of a commonly known fact to public health officials familiar with
15                        the matter, Petitioners request judicial notice of the following quote in the
16                        Journal of Adolescent Health:
17          “Mothers who had less than a high school degree… were more likely to be favorable about
18 their daughter being vaccinated.”
19          Citation: Rosenthal SL, Rupp R, et al. (2008). Uptake of HPV vaccine: demographics,

20 sexual history and values, parenting style, and vaccine attitudes. J Adolesc Health 43(3): 239-45.
21 https://www.jahonline.org/article/S1054-139X(08)00264-4/fulltext (accessed June 21, 2020). See
22 Exhibit 281.
23                 6. For recognition of a commonly known fact to public health officials familiar with
24                        the matter, Petitioners request judicial notice of the following quote in Pediatrics:
25          “Unvaccinated children tended to … have parents who expressed concerns regarding the
26 safety of vaccines and indicated that medical doctors have little influence over vaccination decisions
27 for their children.”
28
                                                  - 55 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 56 of 111



 1          Citation: Smith PJ, Chu SY, Barker LE (2004). Children who have received no vaccines:
 2 who are they and where do they live? Pediatrics 114: 187-95.
 3 https://pubmed.ncbi.nlm.nih.gov/15231927/ (accessed June 16, 2020). See Exhibit 223.
 4      11. Anti-Vaxxer
 5          For the truth of the matter stated, Petitioners request judicial notice of the following
 6 dictionary definition of “anti-vaxxer”:
 7          “Anti-vaxxer: a person who opposes vaccination or laws that mandate vaccination”
 8          Citation: Merriam Webster Dictionary (2020). https://www.merriam-
 9 webster.com/dictionary/anti-vaxxer (accessed June 21, 2020). See Exhibit 282.
10      12. Informed Consent and Refusal
11          A. Definition of Informed Consent

12              1. For the truth of the matter stated, Petitioners request judicial notice of the following
13                  definition of “informed consent”:
14          “Informed consent: Consent by a person to undergo a medical procedure, participate in a
15 clinical trial, or be counseled by a professional such as a social worker or lawyer, after receiving all
16 material information regarding risks, benefits, and alternatives.”
17          Citation: The American Heritage Medical Dictionary. (2007). https://medical-
18 dictionary.thefreedictionary.com/informed+consent (accessed June 21, 2020). See Exhibit 283.
19              2. For recognition of a commonly known fact to public health officials familiar with the

20                  matter, Petitioners request judicial notice of the following quote re “informed
21                  consent” from the American Medical Association:
                    “Informed consent to medical treatment is fundamental in both ethics and
22                  law. Patients have the right to receive information and ask questions about
23                  recommended treatments so that they can make well-considered decisions
                    about care. Successful communication in the patient-physician relationship
24                  fosters trust and supports shared decision making.
                    “The process of informed consent occurs when communication between a
25                  patient and physician results in the patient’s authorization or agreement to
                    undergo a specific medical intervention. In seeking a patient’s informed
26
                    consent (or the consent of the patient’s surrogate if the patient lacks
27                  decision-making capacity or declines to participate in making decisions),
                    physicians should:
28
                                                - 56 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 57 of 111


                            “(a) Assess the patient’s ability to understand relevant medical
 1                          information and the implications of treatment alternatives and to
 2                          make an independent, voluntary decision.
                            “(b) Present relevant information accurately and sensitively, in
 3                          keeping with the patient’s preferences for receiving medical
                            information. The physician should include information about:
 4                                  “1. The diagnosis (when known)
                                    “2. The nature and purpose of recommended interventions
 5
                                    “3. The burdens, risks, and expected benefits of all options,
 6                                  including forgoing treatment”.

 7          Citation: American Medical Association (2020). AMA Principles of Medical Ethics: I, II,

 8 V, VIII. Informed Consent. https://www.ama-assn.org/delivering-care/ethics/informed-consent
 9 (accessed June 21, 2020). See Exhibit 284.
10          B. Informed Refusal

11              1. For recognition of a commonly known fact to public health officials familiar with the
                    matter, Petitioners request judicial notice of the following quote from The American
12
13                  College of Obstetricians and Gynecologists (ACOG), Committee on Professional

14                  Liability:

15          “Informed refusal is a fundamental component of the informed consent process. Informed

16 consent laws have evolved to the "materiality or patient viewpoint" standard. A physician must
17 disclose to the patient the risks, benefits, and alternatives that a reasonable person in the patient's
18 position would want to know to make an informed decision. Throughout this process, the patient's
19 autonomy, level of health literacy, and cultural background should be respected. The subsequent

20 election by the patient to forgo an intervention that has been recommended by the physician
21 constitutes informed refusal.”
22          Citation: ACOG Committee on Professional Liability (2004). ACOG Committee Opinion

23 No. 306. Informed refusal. Obstet Gynecol. 104(6):1465-1466. doi:10.1097/00006250-200412000-
24 00048. https://pubmed.ncbi.nlm.nih.gov/15572515/ (accessed June 21, 2020). See Exhibit 285.
25              2. For recognition of a commonly known fact to public health officials familiar with the

26                  matter, Petitioners request judicial notice of the following quote from ACOG,

27                  Committee on Ethics:

28
                                                 - 57 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 58 of 111


            “As with all forms of medical therapy, informed consent must precede
 1          vaccination administration. In the informed consent discussion, health care
 2          professionals must discuss information central to the decision-making process for
            vaccination, including the indications, risks, and benefits of the vaccine and
 3          available alternatives, as well as possible consequences from nonvaccination.
            Data to inform these discussions are available to both health care professionals
 4          and the general public through Vaccine Information Statements found on the
            CDC’s web site (http://www.cdc.gov/vaccines/pubs/vis). Federal law requires that
 5
            a Vaccine Information Statement be given to patients (or their parents or
 6          guardians) before each dose of certain vaccines…. In addition, health care
            professionals should respect patients’ informed refusal of vaccinations. For some
 7          patients, receiving vaccines conflicts with personal or cultural beliefs. For others,
            the perceived uncertainty of scientific research on vaccine safety hinders their
 8          acceptance of clinical recommendations for vaccination…. In cases where
            vaccination is declined, although termination of the physician–patient relationship
 9
            is a possible option, it is often counterproductive and disruptive. Instead,
10          [clinicians] have the opportunity to put alternative strategies into place to protect
            the health of the patient and that of the general community. Such strategies
11          include patient education to monitor and manage symptoms at home and
            behavioral approaches to reduce risk associated with infection and transmission.
12          [footnotes omitted]”
13
            Citation: The American College of Obstetricians and Gynecologists, Committee on Ethics,
14
     Ethical Issues With Vaccination for the Obstetrician–Gynecologist, Committee Opinion Number
15
     564, May 2013, (Reaffirmed 2016) https://www.acog.org/Clinical-Guidance-and-
16
     Publications/Committee-Opinions/Committee-on-Ethics/Ethical-Issues-With-Vaccination-for-the-
17
     Obstetrician-Gynecologist (accessed June 21, 2020). See Exhibit 286.
18
        13. No Recognized Studies of the Unvaccinated
19
            Introduction
20
            The Institute of Medicine (IOM) does not recognize that any studies have ever been
21
     conducted which compared the health outcomes of children receiving HHS’s childhood vaccine
22
     schedule with children that had not been vaccinated.
23
            Request for Judicial Notice
24
            For recognition of a commonly known fact to public health officials familiar with the matter,
25
     Petitioners request judicial notice of the following quote from the IOM:
26
            “… studies designed to examine the long-term effects of the cumulative number of vaccines
27
     or other aspects of the immunization schedule have not been conducted.”
28
                                                  - 58 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 59 of 111



 1          Citation: The National Academy of Sciences (2013). The Childhood Immunization Schedule
 2 and Safety: Stakeholder Concerns, Scientific Evidence, and Future Studies. Washington, DC: The
 3 National Academies Press. doi: 10.17226/13563.
 4 https://download.nap.edu/cart/download.cgi?record_id=13563&file=1-16 (accessed June 21, 2020).
 5 See Exhibit 287.
 6      14. Vaccine Safety Datalink Comparison of Unvaccinated Individuals
 7          For recognition of a commonly known fact to public health officials familiar with the matter,
 8 Petitioners request judicial notice that ‘the IOM acknowledged that various health comparisons of
 9 unvaccinated children to vaccinated children are scientifically possible from a large database,
10 including data within the Vaccine Safety Datalink.’
11          Citation: The National Academy of Sciences (2013). The Childhood Immunization Schedule

12 and Safety: Stakeholder Concerns, Scientific Evidence, and Future Studies. Washington, DC: The
13 National Academies Press. doi: 10.17226/13563.
14 https://download.nap.edu/cart/download.cgi?record_id=13563&file=1-16 (accessed June 21, 2020).
15 See Exhibit 287:
16          “It is possible to make this comparison through analyses of patient information contained in
17 large databases such as VSD…”
18      15. Evidence is lacking regarding the safety of the CDC schedule
19          A. Paucity of Information

20          For the truth of the matter stated, Petitioners request judicial notice of the following quote
21 stating that ‘in 2011 the IOM “found a paucity of information, scientific or otherwise, that
22 addressed the risk of adverse events in association with the complete recommended immunization
23 schedule….”’
24          Citation: The National Academy of Sciences (2013). The Childhood Immunization Schedule
25 and Safety: Stakeholder Concerns, Scientific Evidence, and Future Studies. Washington, DC: The
26 National Academies Press. doi: 10.17226/13563.
27 https://download.nap.edu/cart/download.cgi?record_id=13563&file=59-74 (accessed June 21,
28 2020). See Exhibit 288.
                                                - 59 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 60 of 111



 1         B. IOM 1994 Report
 2                 1.     For recognition of a commonly known fact to public health officials familiar
 3                 with the matter, Petitioners request judicial notice that ‘in 1994 IOM evaluated
 4                 vaccines for Diphtheria, Tetanus, Measles, Mumps, Polio, Hepatitis B, and Hib, and
 5                 IOM located sufficient evidence to support a causal connection between a vaccine
 6                 and 12 serious injuries, including death, thrombocytopenia, and Guillain-Barré
 7                 Syndrome.’
 8         Citation: Institute of Medicine (1994). Adverse Events Associated with Childhood Vaccines:
 9 Evidence Bearing on Causality. Washington, DC: The National Academies Press.
10 https://doi.org/10.17226/2138 (accessed June 16, 2020). See Exhibit 289.
11                 2.     For recognition of a commonly known fact to public health officials familiar

12                 with the matter, Petitioners request judicial notice of the following quote from the
13                 IOM regarding Arthritis, Aseptic Meningitis, Demyelinating diseases of the central
14                 nervous system, Insulin-Dependent Diabetes Mellitus, Myelitis, Neuropathy,
15                 Residual Seizure Disorder, Sensorineural Deafness, Sudden Infant Death Syndrome,
16                 Sterility, Transverse Optic Neuritis: “The lack of adequate data regarding many of
17                 the adverse events under study was of major concern to the committee. Presentations
18                 at public meetings indicated that many parents and physicians share this concern.”
19         Citation: Institute of Medicine (1994). Adverse Events Associated with Childhood Vaccines:

20 Evidence Bearing on Causality. Washington, DC: The National Academies
21 Press. https://doi.org/10.17226/2138 (accessed June 21, 2020). See Exhibit 290.
22         C. IOM 2011 Report
23                 1.     For recognition of a commonly known fact to public health officials familiar
24                 with the matter, Petitioners request judicial notice that ‘in 2011 IOM evaluated
25                 vaccines for Varicella, Hepatitis B, Tetanus, Measles, Mumps, and Rubella, and
26                 IOM located sufficient evidence to support a causal connection between a vaccine
27                 and 18 injuries, including pneumonia, meningitis, MIBE, and febrile seizures.’
28
                                               - 60 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 61 of 111



 1          Citation: Citation: Institute of Medicine (2012). Adverse effects of vaccines: Evidence and
 2 causality. Washington, DC: The National Academies Press.
 3 https://www.nap.edu/read/13164/chapter/2#3 (accessed June 16, 2020). See Exhibit 291.
 4                 2.      For recognition of a commonly known fact to public health officials familiar
 5                 with the matter, Petitioners request judicial notice that ‘the IOM found the scientific
 6                 literature insufficient to conclude whether or not those vaccines caused 135 other
 7                 serious injuries commonly reported after their administration, including: Acute
 8                 Disseminated Encephalomyelitis, Afebrile Seizures, Amyotrophic Lateral Sclerosis,
 9                 Arthralgia, Autoimmune Hepatitis, Brachial Neuritis, Cerebellar Ataxia, Chronic
10                 Headache, Chronic Inflammatory Demyelinating Poly-neuropathy, Chronic
11                 Urticaria, Encephalitis, Encephalopathy, Erythema Nodosum, Fibromyalgia,

12                 Guillain-Barré Syndrome, Hearing Loss, Immune Thrombocytopenic Purpura,
13                 Infantile Spasms, Juvenile Idiopathic Arthritis, Multiple Sclerosis, Neuromyelitis
14                 Optica, Optic Neuritis, Polyarteritis Nodosa, Psoriatic Arthritis, Reactive Arthritis,
15                 Rheumatoid Arthritis, Seizures, Small Fiber Neuropathy, Stroke, Sudden Infant
16                 Death Syndrome, Systemic Lupus Erythematosus, Thrombocytopenia, Transverse
17                 Myelitis.’
18          Citation: Citation: Institute of Medicine (2012). Adverse effects of vaccines: Evidence and
19 causality. Washington, DC: The National Academies Press.

20 https://www.nap.edu/read/13164/chapter/2#3 (accessed June 16, 2020). See Exhibit 291.
21      16. VAERS Has An Unknown To Above 99% Failure Rate
22          A. About VAERS
23          For recognition of a commonly known fact to public health officials familiar with the matter,
24 Petitioners request judicial notice of the following quote from the HHS:
           “(VAERS) is a national early warning system to detect possible safety problems
25         in U.S.-licensed vaccines. VAERS is co-managed by the Centers for Disease
26         Control and Prevention (CDC) and the U.S. Food and Drug Administration
           (FDA). VAERS accepts and analyzes reports of adverse events (possible side
27         effects) after a person has received a vaccination…VAERS is a passive reporting
           system, meaning it relies on individuals to send in reports of their experiences to
28         CDC and FDA.”
                                                - 61 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 62 of 111



 1          Citation: United States Health and Human Services (2020). About VAERS Background and
 2 Public Health Importance. https://vaers.hhs.gov/about.html (accessed June 21, 2020). See Exhibit
 3 292.
 4          B. Underreporting
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following quote from this Final Report submitted to HHS:
 7          “Adverse events from drugs and vaccines are common, but underreported.
 8          Although 25% of ambulatory patients experience an adverse drug event, less than
            0.3% of all adverse drug events and 1-13% of serious events are reported to the
 9          Food and Drug Administration (FDA). Likewise, fewer than 1% of vaccine
            adverse events are reported. Low reporting rates preclude or slow the
10          identification of “problem” drugs and vaccines that endanger public health. New
            surveillance methods for drug and vaccine adverse effects are needed. Barriers to
11
            reporting include a lack of clinician awareness, uncertainty about when and what
12          to report, as well as the burdens of reporting: reporting is not part of clinicians’
            usual workflow, takes time, and is duplicative. Proactive, spontaneous, automated
13          adverse event reporting imbedded within EHRs and other information systems has
            the potential to speed the identification of problems with new drugs and more
14          careful quantification of the risks of older drugs.”
15
            Primary Citation: Lazarus, R., et al. (2007). Grant Final Report: Electronic Support for
16
     Public Health–Vaccine Adverse Event Reporting System (ESP:VAERS). The Agency for
17
     Healthcare Research and Quality (AHRQ) U.S. Department of Health and Human Services.
18
     https://healthit.ahrq.gov/sites/default/files/docs/publication/r18hs017045-lazarus-final-report-
19
     2011.pdf (accessed June 21, 2020). See Exhibit 293.
20
            Secondary Citation: FDA (2006). Guidance Document: Adverse Reactions Section of
21
     Labeling for Human Prescription Drug and Biological Products — Content and Format.
22
     https://www.fda.gov/media/72139/download (accessed June 21, 2020). See Exhibit 294:
23
            “The following adverse reactions have been identified during postapproval use of drug X.
24
     Because these reactions are reported voluntarily from a population of uncertain size, it is not always
25
     possible to reliably estimate their frequency or establish a causal relationship to drug exposure.”
26
            C. Systemic Failure to Compare To An Unvaccinated Group
27
28
                                                - 62 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 63 of 111



 1          For recognition of a commonly known fact to public health officials familiar with the matter,
 2 Petitioners request judicial notice of the following CDC quote:
 3          “Inability to determine causation. VAERS reports are usually not helpful in
 4          assessing whether a vaccine actually caused the reported AEs because they lack
            either unique laboratory findings or other information necessary to draw such
 5          conclusions. Often multiple vaccines are administered at the same visit, making
            attribution of causation to a single vaccine or antigen difficult. Additionally, there
 6          is lack of an unvaccinated group for comparison in VAERS.”
 7          Citation: Miller E, et al. (2017). Chapter 21: Surveillance for Adverse Events Following
 8 Immunization Using the Vaccine Adverse Event Reporting System. CDC: Manual for the
 9 Surveillance of Vaccine-Preventable Diseases. https://www.cdc.gov/vaccines/pubs/surv-
10 manual/chpt21-surv-adverse-events.html (accessed June 21, 2020). See Exhibit 295.
11          D. Long Term Surveillance
12          For recognition of a commonly known fact to public health officials familiar with the matter,
13 Petitioners request judicial notice of the following quote in Perspectives in Clinical Research:
14
            “No matter how many patients are studied pre-marketing in a controlled
15          environment, the true safety profile of a drug is characterized only by continuing
            safety surveillance through a spontaneous adverse event monitoring system and a
16          post-marketing surveillance/non-interventional study… Surveillance of
            spontaneously reported adverse events continues as long as a product is
17          marketed.”
18          Citation: Suvarna V (2010). Phase IV of Drug Development. Perspect Clin Res. 1(2): 57–60.
19 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3148611/ (accessed June 21, 2020). See Exhibit

20 296.
21      17. Approximately 99% or more of Americans have Received One or More Vaccines
22          A.      Overall
23          For recognition of a commonly known fact to public health officials familiar with the matter,
24 Petitioners request judicial notice that ‘approximately 1% or less of Americans are fully
25 unvaccinated.’
26          Citation: Gowda C, Dempsey A (2013). The rise (and fall?) of parental vaccine hesitancy.
27 Hum Vaccin Immunother 9(8): 1755–1762.
28
                                                - 63 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 64 of 111



 1 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3906278/ (accessed June 21, 2020). See Exhibit
 2 271:
 3          “Vaccine hesitancy can take several forms. At its most severe, parents refuse all
 4 recommended vaccines. However, this viewpoint is relatively rare, adopted by only 1–2% of
 5 parents nationally. [footnotes omitted] Instead, delay or refusal of one or more specific vaccines is
 6 much more common.”
 7          B.     Child Vaccination Rate
 8                 1.      For recognition of a commonly known fact to public health officials familiar
 9                 with the matter, Petitioners request judicial notice of the following statement
10                 published by the CDC:
11          “The percentage of children who have received no vaccines has increased, reaching 1.3% for

12 children born in 2015, compared with 0.3% among those 19–35 months when surveyed in 2001.”
13          Citation: Hill HA, Elam-Evans LD, Yankey D, Singleton JA, Kang Y. Vaccination
14 Coverage Among Children Aged 19–35 Months — United States, 2017. MMWR Morb Mortal
15 Wkly Rep 2018;67:1123–1128. DOI: http://dx.doi.org/10.15585/mmwr.mm6740a4 (accessed June
16 21, 2020). See Exhibit 297.
17                 2.      For recognition of a commonly known fact to public health officials familiar
18                 with the matter, Petitioners request judicial notice of the attached graph from Our
19                 World In Data.

20          Citation: Global Change Data Lab (2015, updated 2019). Our World In Data: Vaccination
21 coverage of children, by US state in 2016/17. https://ourworldindata.org/vaccination#progress-
22 made-with-vaccination (accessed June 21, 2020). See Exhibit 298.
23                 3.      For recognition of a commonly known fact to public health officials familiar
24                 with the matter, Petitioners request judicial notice of the following quote from
25                 Kristine Sheedy, MPH, associate director of communication science for the CDC’s
26                 National Center for Immunization and Respiratory Diseases: “At a national level, we
27                 have maintained record-high immunization rates and the number of children who are
28                 completely unvaccinated remains below 1%.”
                                                - 64 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 65 of 111



 1         Citation: WebMD Health News (2011). Most Parents Confident About Vaccine Safety.
 2 Reviewed by Laura J. Martin, MD.
 3 https://www.webmd.com/children/vaccines/news/20110418/most-parents-confident-about-vaccine-
 4 safety#2 (accessed June 21, 2020). See Exhibit 299.
 5                4.      For recognition of a commonly known fact to public health officials familiar
 6                with the matter, Petitioners request judicial notice of the following historical
 7                vaccination rates recognized by the CDC:
 8             NIS Survey
                                 Month/Year Born (range)          % (95% CI)         Source
                  Year
 9
                  1995          February 1992 - May 1994             0.3%               a
10
                  1996          February 1993 - May 1995             0.3%               a
11
                  1997          February 1994 - May 1996             0.5%               a
12                1998          February 1995 - May 1997             0.5%               a
13                1999          February 1996 - May 1998             0.3%               a
14                2000          February 1997 - May 1999             0.6%               a
15                2001          February 1998 - May 2000             0.3%               a
16                2002           January 1999 - June 2001            0.5%               b

17                2003           January 2000 - July 2002            0.4%               c

18                2004           January 2001 - July 2003            0.4%               c

19                2005          February 2002 - July 2004            0.4%               c
                  2006           January 2003 - June 2005            0.4%               c
20
                  2007           January 2004 - July 2006            0.6%               c
21
                  2008           January 2005 - June 2007            0.6%               d
22
                  2009           January 2006 - July 2008            0.6%               d
23
                  2010           January 2007 - July 2009            0.7%               d
24
                  2011           January 2008 - May 2010             0.8%               d
25
                  2012           January 2009 - May 2011             0.8%               d
26
                  2013           January 2010 - May 2012             0.7%               e
27
                  2014           January 2011 - May 2013             0.8%               e
28
                                                - 65 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 66 of 111



 1              2015           January 2012 - May 2014            0.8%             e

 2              2016           January 2013 - May 2015            0.8%             e
                2017           January 2014 - May 2016           1.1 %             e
 3
 4
      Source
 5
                     Smith, et al. (2004). Children Who Have Received No Vaccines: Who Are
 6                   They and Where Do They Live? Pediatrics 114 (1) 187-195; DOI:
           a
 7                   https://doi.org/10.1542/peds.114.1.187 (accessed June 16, 2020). See Exhibit
                     223.
 8
                     U.S. Department of Health and Human Services (DHHS). National Center for
 9                   Health Statistics. The 2002 National Immunization Survey, CD-ROM No. 8.
                     Hyattsville, MD: Centers for Disease Control and Prevention, 2003.
10                   ftp://ftp.cdc.gov/pub/Health_Statistics/NCHS/Datasets/nis/nispuf02dat.zip
                     (accessed June 21, 2020).
11                   For additional context the weighted percentage was calculated from the 2002
           b
                     dataset. The "users guide" for 2002 lists how the dataset is to be cited. See
12
                     CDC (2015). Datasets and Related Documentation for the National
13                   Immunization Survey - Child, 2009 and Prior. National Immunization
                     Surveys. https://www.cdc.gov/nchs/nis/data_files_09_prior.htm (accessed
14                   June 21, 2020).
                     Presented together as Exhibit 300.
15
                     CDC (2008). National, State, and Local Area Vaccination Coverage Among
16                   Children Aged 19--35 Months --- United States, 2007. MMWR 2008;57: 961-
           c         966.
17
                     https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm (accessed
18                   June 21, 2020). See Exhibit 301 (specially Table 1).

19                   CDC. National, State, and Local Area Vaccination Coverage Among Children
                     Aged 19–35 Months — United States, 2012. MMWR 2013;62:733-740.
           d
20                   https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6236a1.htm (accessed
                     June 21, 2020). See Exhibit 302 (specially Table 1).
21
                     Hill HA, Elam-Evans LD, Yankey D, Singleton JA, Kang Y. Vaccination
22                   Coverage Among Children Aged 19–35 Months — United States, 2017.
           e         MMWR Morb Mortal Wkly Rep 2018;67:1123–1128. DOI:
23
                     http://dx.doi.org/10.15585/mmwr.mm6740a4 (accessed June 21, 2020).
24                   See Exhibit 297.

25
26        C.    Adult Vaccination Rate

27              1.      Unpublished

28
                                              - 66 -
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 67 of 111



 1          For recognition of a commonly known fact to public health officials familiar with the matter,
 2 Petitioners request judicial notice that ‘the CDC’s National Health Interview Survey does not
 3 publish an estimate of the number of American adults who are fully unvaccinated.’
 4          Citation: CDC (2018). Vaccination Coverage Among Adults in the United States, National
 5 Health Interview Survey, 2016. Adult Vax View. https://www.cdc.gov/vaccines/imz-
 6 managers/coverage/adultvaxview/pubs-resources/NHIS-2016.html (accessed June 21, 2020). See
 7 Exhibit 303.
 8                 2.      Less Than
 9          For recognition of a commonly known fact to public health officials familiar with the matter,
10 Petitioners request judicial notice that ‘the percentage of adult Americans who are completely
11 unvaccinated is less than the percentage of child Americans who are completely unvaccinated’.

12          Citation: No separate exhibit needed. See Exhibits 297-303.
13      18. Scientific Corruption and Conflicts of Interest
14          A. False Data
15                 1.      For recognition of a commonly known fact to public health officials familiar
16                 with the matter, Petitioners request judicial notice of the following quote in PLOS
17                 Medicine:
18          “Simulations show that for most study designs and settings, it is more likely for a research
19 claim to be false than true. Moreover, for many current scientific fields, claimed research findings

20 may often be simply accurate measures of the prevailing bias.”
21          Citation: Ioannidis JP (2005). Why most published research findings are false. PloS Med
22 2(8): e124. https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.0020124
23 (accessed June 21, 2020). See Exhibit 304.
24                 2.      For recognition of a commonly known fact to public health officials familiar
25                 with the matter, Petitioners request judicial notice of the following quote in PLOS
26                 One:
27          “This is the first meta-analysis of surveys asking scientists about their experiences of
28 misconduct. It found that, on average, about 2% of scientists admitted to have fabricated, falsified
                                                 - 67 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 68 of 111



 1 or modified data or results at least once –a serious form of misconduct my any standard [footnotes
 2 omitted] – and up to one third admitted a variety of other questionable research practices including
 3 ‘dropping data points based on a gut feeling’, and ‘changing the design, methodology or results of a
 4 study in response to pressures from a funding source’.”
 5          Citation: Fanelli D (2009) How many scientists fabricate and falsify research? A systematic
 6 review and meta-analysis of survey data. PloS One 4(5): e5738.
 7 https://journals.plos.org/plosone/article?id=10.1371/journal.pone.0005738 (accessed June 21,
 8 2020). See Exhibit 305.
 9                 3.      For recognition of a commonly known fact to public health officials familiar
10                 with the matter, Petitioners request judicial notice of the following quote in Nature:
11 “Our findings reveal a range of questionable practices that are striking in their breadth and

12 prevalence…. Our findings suggest that U.S. scientists engage in a range of behaviors extending far
13 beyond fabrication, falsification or plagiarism that can damage the integrity of science.”
14          Citation: Martinson BC, Anderson MS, de Vries R (2005). Scientists behaving badly.
15 Nature 435: 737-38. https://pubmed.ncbi.nlm.nih.gov/15944677/ (accessed June 21, 2020). See
16 Exhibit 306.
17          B. Conflicts of Interest
18                 1.      For recognition of a commonly known fact to public health officials familiar
19                 with the matter, Petitioners request judicial notice of the following quote in the

20                  British Medical journal:
            “The CDC’s image as an independent watchdog over the public health has given
21          it enormous prestige, and its recommendations are occasionally enforced by law.
22          Despite the agency’s disclaimer, the CDC does receive millions of dollars in
            industry gifts and funding, both directly and indirectly, and several recent CDC
23          actions and recommendations have raised questions about the science it cites, the
            clinical guidelines it promotes, and the money it is taking.”
24
25          Citation: Lenzer J (2015). Centers for Disease Control and Prevention: protecting the private
26 good? BMJ 350: h2362. https://www.bmj.com/content/350/bmj.h2362 (accessed June 22, 2020).
27 See Exhibit 307.
28
                                                - 68 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 69 of 111



 1                 2.        For recognition of a commonly known fact to public health officials familiar
 2                 with the matter, Petitioners request judicial notice of the following quote in
 3                 Accountability in Research:
 4          “Our data demonstrate that senior-level investigators who responded to the survey received
 5 a wide variety of industry-sponsored support which is important for their careers, and that industry
 6 support of research and researchers is pervasive in the clinical and research departments of top U.S.
 7 research institutions.”
 8          Citation: Tereskerz PM, Hamric, AB, et al. (2009). Prevalence of industry support and its
 9 relationship to research integrity. Account Res 16(2); 78-105.
10 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2758529/ (accessed June 21, 2020). See Exhibit
11 308.

12                 3.        For recognition of a commonly known fact to public health officials familiar
13                 with the matter, Petitioners request judicial notice of the following quote in
14                 Psychotherapy and Psychosomatics:
15          “For a pharmaceutical company, delaying or minimizing knowledge of a side effect of a
16 medication has cash value. Similarly, not publishing negative studies may shift the balance of
17 subsequent meta-analysis.”
18          Citation: Fava GA (2009). Preserving intellectual freedom in clinical medicine. Psychother
19 Psychosom 78: 1-5. https://pubmed.ncbi.nlm.nih.gov/18852496/ (accessed June 21, 2020). See

20 Exhibit 309.
21              4. For recognition of a commonly known fact to public health officials familiar with the
22                 matter, Petitioners request judicial notice of the following quote in PLOS Medicine:
23          “Journals have devolved into information laundering operations for the pharmaceutical
24 industry”.
25          Citation: Smith R (2005). Medical journals are an extension of the marketing arm of
26 pharmaceutical companies. PLoS Med 2(5): e138.
27 https://journals.plos.org/plosmedicine/article?id=10.1371/journal.pmed.0020138 (accessed June 21,
28 2020). See Exhibit 310.
                                               - 69 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 70 of 111



 1                 5.      For recognition of a commonly known fact to public health officials familiar
 2                 with the matter, Petitioners request judicial notice of the following quote from
 3                 Journal of General Internal Medicine:
 4          “COI [conflict of interest] is widespread among the authors of published manuscripts and
 5 these authors are more likely to present positive findings.”
 6          Citation: Friedman LS, Richter ED (2004). Relationship between conflicts of interest and
 7 research results. J Gen Intern Med 19(1): 51-56. https://pubmed.ncbi.nlm.nih.gov/14748860/
 8 (accessed June 21, 2020). See Exhibit 311.
 9                 6.      For recognition of a commonly known fact to public health officials familiar
10                 with the matter, Petitioners request judicial notice that ‘drug companies donated
11                 millions to California lawmakers before a mandatory vaccine debate in order to

12                 promote mandatory vaccination’.
13          Citation: Miller, J (2015). Drug companies donated millions to California lawmakers before
14 vaccine debate. The Sacramento Bee.
15 https://www.sacbee.com/news/politics-government/capitol-alert/article24913978.html (accessed
16 June 21, 2020). See Exhibit 312.
17             7. For recognition of a commonly known fact to public health officials familiar with the
18                 matter, Petitioners request judicial notice that ‘HHS spends billions of dollars
19                 annually purchasing, distributing and promoting vaccines.’

20          Citation: HHS (2017). Fiscal Year 2017 Budget in Brief.
21 https://www.hhs.gov/sites/default/files/fy2017-budget-in-brief.pdf?language=es (accessed June 21,
22 2020), excerpts. See Exhibit 313.
23          C. Contradiction and Controversy Are Actually Common With Highly Cited Science
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice of the following quote from JAMA:
26          “Contradiction and initially stronger effects are not unusual in highly cited research of
27 clinical interventions and their outcomes. Controversies are most common with highly cited non-
28
                                                - 70 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 71 of 111



 1 randomized studies, but even the most highly cited randomized trials may be challenged and refuted
 2 over time, especially small ones.”
 3          Citation: Ioannidis JP (2005). Contradicted and initially stronger effects in highly cited
 4 clinical research. JAMA 294(2): 218-28. https://pubmed.ncbi.nlm.nih.gov/16014596/ (accessed June
 5 21, 2020). See Exhibit 314.
 6      19. Vilification of the Unvaccinated
 7          A. Suppression of Dissent
 8          Introduction
 9          In the attached paper, the author found some proponents of vaccination believe that anyone
10 who is critical of vaccines cannot be credible. They may be labeled anti-vaccine or anti-science,
11 implying that there are no legitimate scientific concerns about vaccination.

12          The author found that doctors and scientists who question vaccines are considered threats to
13 the public perception that all experts support vaccination.
14          The author found that many who question the dominant views about vaccines are subject to
15 abuse, including threats, formal complaints, censorship, and loss of their livelihood.
16          The author found that many proponents of vaccination suppress dissent in ways that are
17 unfair, such as spreading rumors that threaten professional reputations, harassment, and denial of
18 funding and access to research material.
19          The author found that there is a double standard in biomedical and vaccine research,

20 whereby when orthodox views are promoted serious ethical violations such as undeclared conflicts
21 of interest, using false placebos, and withholding evidence, are often ignored.
22          The author found that suppression of dissent impedes open debate and deters vaccines
23 supporters from considering all available evidence.
24          The author found that scientific advancement requires challenging orthodox ideas, and that
25 suppression of dissent sends a warning to scientists and has a chilling effect on research.
26          Request for Judicial Notice
27
28
                                                  - 71 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 72 of 111



 1           For recognition of a commonly known fact to public health officials familiar with the matter,
 2 Petitioners request judicial notice of the attached paper published by Science and Engineering
 3 Ethics.
 4           Citation: Martin, B. (2015). On the suppression of vaccination dissent. Science and
 5 Engineering Ethics 21 (1), 143-157. https://doi.org/10.1007/s11948-014-9530-3 (accessed June 21,
 6 2020). See Exhibit 315, especially:
 7           “According to the highest ideals of science, ideas should be judged on their merits, and
 8 addressed through mustering evidence and logic. Suppression of dissent is a violation of these
 9 ideals.”
10           B. Censorship
11           For recognition of a commonly known fact to public health officials familiar with the matter,

12 Petitioners request judicial notice of the following quote from Vaccine:
13           “Online communities with greater freedom of speech lead to a dominance of anti-vaccine
14 voices. Moderation of content by editors can offer balance between free expression and factual
15 accuracy. Health communicators and medical institutions need to step up their activity on the
16 internet.”
17           Citation: Venkatraman A, Garg N, Kumar N (2015). Greater freedom of speech on Web 2.0
18 correlates with dominance of views linking vaccines to autism. Vaccine 33(12): 1422-25.
19 https://www.sciencedirect.com/science/article/pii/S0264410X15001358 (accessed June 21, 2020).

20 See Exhibit 316.
      20. Government and Industry Alliance To Exterminate The Control Group of
21        Unvaccinated Persons
22
             A.     Common Goal Among Various Governments and Healthcare Institutions To
23                  Exterminate the Control Group of Unvaccinated Persons

24                  1.      For recognition of a commonly known fact to public health officials familiar

25                  with the matter, Petitioners request judicial notice that ‘the CDC advocates multiple

26                  strategies utilizing the force of law to increase vaccination rates among Americans,

27                   including the following quote:
             “Many strategies have been used to increase immunizations. Some, such as school
28           entry laws, have effectively increased demand for vaccines, but the effectiveness
                                                - 72 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 73 of 111


            of other strategies (e.g., advertising) is less well documented. Some proven
 1          strategies (e.g., reducing costs, linking immunization to Women Infants and
 2          Children (WIC) services, home visiting) are well suited to increasing rates among
            specific populations, such as persons with low access to immunization services.”’
 3
 4          Citation: CDC (2018). Reminder Systems and Strategies for Increasing Childhood

 5 Vaccination Rates. Healthcare Providers / Professionals.
 6 https://www.cdc.gov/vaccines/hcp/admin/reminder-sys.html (accessed June 21, 2020). See Exhibit
 7 317.
 8                  2.     For recognition of a commonly known fact to public health officials familiar

 9                  with the matter, Petitioners request judicial notice of the following quote from the

10                  Maine Department of Health and Human Services, Maine Center for Disease Control

11                  and Prevention:

12          “This is perhaps one of the most important reasons why it would be advantageous for Maine

13 State educational institutions to meet all requirements of the Immunization Requirements for School
14 Children state law and to help reach the goal of the Maine Immunization Program to bring the State
15 vaccine coverage rate average for each of these vaccines to 100%.”
16          Citation: Maine Department of Health and Human Services. 2018-2019 Maine School

17 Immunization Assessment Report. Maine Center for Disease Control and Prevention.
18 https://www.maine.gov/dhhs/mecdc/infectious-disease/immunization/publications/2018-2019-
19 School-Age-Immunization-Assessment-Report.pdf (accessed June 21, 2020). See Exhibit 318.

20                  3.     For recognition of a commonly known fact to public health officials familiar

21                  with the matter, Petitioners request judicial notice of the following press release

22                  quote from the manager of the Healthcare-Associated Infections and Emerging

23                  Infections programs in the Acute and Communicable Disease Prevention Section for

24                  the Oregon Health Authority Public Health Division:

25          “While 90 percent vaccination rate is our goal for the next two years, a 100 percent

26 vaccination rate is what we'd really like to see."
27          Citation: Oregon Health Authority (May 9, 2018). Influenza vaccination rates among

28 Oregon health care workers fall short. Press Release.
                                                - 73 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 74 of 111



 1 https://www.oregon.gov/oha/ERD/Pages/OregonHealthCareWorkersInfluenzaVaccinationRatesFall
 2 Short.aspx (accessed June 21, 2020). See Exhibit 319.
 3                4.     For recognition of a commonly known fact to public health officials familiar
 4                with the matter, Petitioners request judicial notice of the following quotes from the
 5                Houston Chronicle:
 6                        a.     “The goal -- on both sides of the border -- was a 100 percent
 7                        vaccination rate.”
 8                        b.     "One hundred percent of the time they are in need of shots," said Dr.
 9                        Anu McDonald of Super Kids ("Buenos Niños") who receives funding from
10                        Texas Children’s Hospital.
11         Citation: Hegstrom, E (December 22, 2002). Mexico bests U.S. in vaccinations. Houston

12 Chronicle. https://www.chron.com/news/nation-world/article/Mexico-bests-U-S-in-vaccinations-
13 2097615.php (accessed June 21, 2020). See Exhibit 320.
14                5.     For recognition of mandatory vaccine laws and regulations in California,
15                Petitioners request judicial notice of the following stated policy in California’s
16                mandatory vaccination law and regulation for schoolchildren, requesting total
17                vaccination of children, as only the administration of an ACIP-recommended vaccine
18                qualifies as “immunization” for school admission:
                  Cal. Health & Safety Code section 120325 et seq.
19                Section 120325
20                “In enacting this chapter, but excluding Section 120380, and in enacting
                  Sections 120400, 120405, 120410, and 120415, it is the intent of the
21                Legislature to provide:
                  “(a) A means for the eventual achievement of total immunization of
22                appropriate age groups against the following childhood diseases:
                          “(1) Diphtheria.
23
                          “(2) Hepatitis B.
24                        “(3) Haemophilus influenzae type b.
                          “(4) Measles.
25                        “(5) Mumps.
                          “(6) Pertussis (whooping cough).
26                        “(7) Poliomyelitis.
                          “(8) Rubella.
27
                          “(9) Tetanus.
28                        “(10) Varicella (chickenpox).
                                              - 74 -
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 75 of 111


                         “(11) Any other disease deemed appropriate by the department,
 1                       taking into consideration the recommendations of the Advisory
 2                       Committee on Immunization Practices of the United States
                         Department of Health and Human Services, the American
 3                       Academy of Pediatrics, and the American Academy of Family
                         Physicians.
 4               “(b) That the persons required to be immunized be allowed to obtain
                 immunizations from whatever medical source they so desire, subject only
 5
                 to the condition that the immunization be performed in accordance with
 6               the regulations of the department and that a record of the immunization is
                 made in accordance with the regulations.…
 7               Section 120335
                 “(e) The department may specify the immunizing agents that may be
 8               utilized and the manner in which immunizations are administered.”
                 See Exhibit 321.
 9
                 Cal. Code of Regulations, Title 17, Division 1, Chapter 4, Subchapter 8,
10               section 6000:
                 “(c)The following are abbreviations for immunizations:
11                       (1)“DTaP” means diphtheria toxoid, tetanus toxoid, and acellular
                         pertussis vaccine.
12                       (2)“DTP” means diphtheria toxoid, tetanus toxoid, and pertussis
                         vaccine.
13
                         (3)“Tdap” means tetanus toxoid, reduced diphtheria toxoid, and
14                       acellular pertussis vaccine.
                         (4)“Td” means tetanus toxoid and reduced diphtheria toxoid
15                       vaccine.
                         (5)“Hep B” means hepatitis B vaccine.
16                       (6)“Hib” means Haemophilus influenzae, type b vaccine.
17                       (7)“IPV” means inactivated polio vaccine.
                         (8)“OPV” means oral polio vaccine.
18                       (9)“MMR” means measles, mumps, and rubella vaccine.
                         (10)“MMRV” means measles, mumps, rubella, and varicella
19                       vaccine.
                 …
20               “(m) For purposes of this Article, “vaccine” means an immunization
21               administered in the United States of America or other countries that is
                 recommended by the federal Advisory Committee on Immunization
22               Practices for the prevention of the respective diseases identified in section
                 120335 of the Health and Safety Code.”
23               See Exhibit 322.
24               6.      For recognition of a commonly known fact to public health officials familiar
25               with the matter, Petitioners request judicial notice of the following quote from the
26               NIH:
          “This article describes evidence-based methods by which a pediatric clinic can
27        become a vaccine champion by aiming at vaccination rates of 100 percent. This
28        goal can be attained by a team effort that addresses the challenges of vaccination

                                              - 75 -
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 76 of 111


            by using every visit as a chance to vaccinate, educate, address the fears and the
 1          concerns of the parents and provide articles and other written documentations on
 2          the benefits and side effects of vaccines”

 3
         Citation: Temoka E (2013). Becoming a vaccine champion: evidence-based interventions to
 4
     address the challenges of vaccination. National Institutes of Health. S D Med Spec no:68-72.
 5
     https://www.ncbi.nlm.nih.gov/pubmed/23444594 (accessed June 21, 2020). See Exhibit 323.
 6
 7      21. Five States Mandate Pharmaceutical Injections Into Schoolchildren Without Religious
        or Philosophical Exemption
 8
            A.     For recognition of a commonly known fact to public health officials familiar with the
 9
            matter, Petitioners request judicial notice of the following quote from the National
10
            Conference of State Legislatures:
11          “All 50 states have legislation requiring specified vaccines for students. Although
            exemptions vary from state to state, all school immunization laws grant
12
            exemptions to children for medical reasons. There are 45 states and Washington
13          D.C. that grant religious exemptions for people who have religious objections
            to immunizations. Currently, 15 states allow philosophical exemptions for those
14          who object to immunizations because of personal, moral or other beliefs.”

15          Citation: National Conference of State Legislatures (January 3, 2020). States With Religious

16 and Philosophical Exemptions From School Immunization Requirements.
17 https://www.ncsl.org/research/health/school-immunization-exemption-state-laws.aspx (accessed
18 June 21, 2020). See Exhibit 324.
19          B.     For recognition of a commonly known fact to public health officials familiar with the

20          matter, Petitioners request judicial notice of the following quote from the American

21          Academy of Pediatrics:
            “AAP leaders have called for elimination of non-medical* exemptions to
22          vaccination to be the top priority for the year, ranking it first among the top 10
            resolutions during the Annual Leadership Forum (ALF)…. The resolution asks
23
            the Academy’s Board of Directors to advocate for the ‘development of a toolkit
24          that highlights successful chapter strategies for the purpose of helping chapters
            work with their state legislatures to eliminate/reduce non-medical* exemptions
25          that have allowed immunization refusals.’”
26          Citation: American Academy of Pediatrics (March 16, 2019). Elimination of non-medical

27 vaccine exemptions ranked top priority at Annual Leadership Forum. AAP News.
28
                                                - 76 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 77 of 111



 1 https://www.aappublications.org/news/2019/03/16/alfresolutions031619 (accessed June 21, 2020).
 2 See Exhibit 325.
 3      22. Coerced Consent is not Consent
 4          A.     For recognition of a commonly known fact to public health officials familiar with the
 5          matter, Petitioners request judicial notice that ‘coerced consent to a medical procedure
 6          violates the medical ethics of informed consent and informed refusal, as for example where
 7          an individual who has been coerced to consent to injection of biotechnology, due to
 8          governmental threat of loss of access to basic necessities of life such as food and medical
 9          care, cannot be presumed to have provided lawful informed consent to the injection.’
10          Citation: Bi, S. and Klusty, T (2015). Forced Sterilizations of HIV-Positive Women: A
11 Global Ethics and Policy Failure. AMA J Ethics 17(10):952-957. doi:10.1001/journalofethics.

12 2015.17.10.pfor2-1510. https://journalofethics.ama-assn.org/article/forced-sterilizations-hiv-
13 positive-women-global-ethics-and-policy-failure/2015-10 (accessed June 21, 2020). See Exhibit
14 326.
15          B.     For recognition of a commonly known fact to public health officials familiar with the
16          matter, Petitioners request judicial notice that ‘in 2019 Rockland County in New York
17          banned unvaccinated individuals from parks and schools.’
18 Citation: Washington Post (April 6, 2019). Judge rules New York county can’t ban unvaccinated
19 children from schools, parks. https://www.washingtonpost.com/national/judge-rules-new-york-

20 county-cant-ban-unvaccinated-children-from-schools-parks/2019/04/06/589ae326-587e-11e9-8ef3-
21 fbd41a2ce4d5_story.html (accessed June 21, 2020). See Exhibit 327:
22          “Ten days after a New York county banned unvaccinated children from public places in an
23 effort to stem the rise of measles cases, a state judge put the injunction on hold…. ‘Children are
24 hereby permitted to return to their respective schools forthwith and otherwise to assemble in public
25 places,’ Judge Rolf Thorsen wrote in his Friday decision.”
26          C.     For recognition of a commonly known fact to public health officials familiar with the
27          matter, Petitioners request judicial notice of the following quote from WTSP News in
28          Tampa Bay, Florida:
                                                - 77 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 78 of 111


            “One case was all it took. Florida College is not taking chances with the measles,
 1          after the health department confirmed one person on campus came down with the
 2          highly contagious virus. The school in Temple Terrace announced on its website
            students who can’t prove they’ve been vaccinated are being isolated in their
 3          dorms, and two upcoming events are being canceled.”

 4          Citation: Greentstein, D (January 28, 2020). Florida College Isolating Unvaccinated

 5 Students Amid Measles Scare. WTSP News Tampa Bay.
 6 https://www.wtsp.com/article/news/local/florida-college-isolating-unvaccinated-students-amid-
 7 measles-scare/67-dd2d27ff-9072-4a68-80ef-b248a08ef669 (accessed June 21, 2020). See Exhibit
 8 328.
 9          D.     For recognition of a commonly known fact to public health officials familiar with the

10          matter, Petitioners request judicial notice of the following quote from Fox News:
            “Hundreds of grumbling parents facing a threat of jail lined up at a courthouse
11          Saturday to either prove that their school-age kids already had their required
            vaccinations or see that the youngsters submitted to the needle. The get-tough
12
            policy in the Washington suburbs of Prince George's County was one of the
13          strongest efforts made by any U.S. school system to ensure its youngsters receive
            their required immunizations. Two months into the school year, school officials
14          realized that more than 2,000 students in the county still didn't have the
            vaccinations they were supposed to have before attending class. So Circuit Court
15          Judge C. Philip Nichols ordered parents in a letter to appear at the courthouse
            Saturday and either get their children vaccinated on the spot or risk up to 10 days
16
            in jail.”
17
18          Citation: Associated Press (November 17, 2007, updated January 13, 2015). Md. Judge to

19 Parents: Vaccinate Kids or Go to Jail. Fox News. https://www.foxnews.com/story/md-judge-to-

20 parents-vaccinate-kids-or-go-to-jail (accessed June 21, 2020). See Exhibit 329.
21          E.     For recognition of a commonly known fact to public health officials familiar with the

22          matter, Petitioners request judicial notice of the following quote from the American Journal

23          of Public Health:
            “Pediatric providers (and other mandatory reporters) have an obligation to report
24          suspected child abuse or neglect to CPS. CPS must determine whether a report
            requires an investigation and, if so, whether investigation findings meet the
25          relevant legal standards. A finding of medical neglect can trigger court action that
            may result in the temporary or permanent loss of custody or parental decision-
26
            making authority….. because so few courts have addressed whether vaccine
27          refusal constitutes medical neglect, invoking child welfare laws to improve
            compliance with vaccine recommendations deserves caution.”
28
                                                - 78 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 79 of 111



 1          Citation: Parasidis E (2017). Parental Refusal of Childhood Vaccines and Medical Neglect
 2 Laws. Am J Public Health 107(1): 68–71. PMCID: PMC5308147 PMID: 27854538.
 3 http://www.ncbi.nlm.nih.gov/pmc/articles/PMC5308147/ (accessed June 21, 2020). See Exhibit
 4 330.
 5      23. Social Isolation
 6          A.     For recognition of a commonly known fact to public health officials familiar with the
 7          matter, Petitioners request judicial notice of the following quote from the Washington Post:
            “Facebook has announced it is down-ranking anti-vaxxer groups and pages in
 8          users’ news feeds and in searches, as well as cutting them out entirely from
 9          recommendations and predictions and getting rid of their advertisements. Its sister
            company Instagram has blocked hashtags such as #vaccinescauseautism or
10          #vaccineskill.

11          “YouTube, which is owned by Google, has stopped anti-vaccination channels
            from running ads, and says hoaxes will appear less often in its ‘up next’ module.
12
            When viewers do watch those videos, they’ll also see ‘information panels’ with
13          corrective context. Twitter has created a tool that pulls up a handy link to a
            government website offering facts about vaccination for anyone who searches for
14          the subject, and it won’t auto-suggest terms that tend to lure people toward the
            inaccurate.”
15
            Citation: Roberts, M (May 23, 2019). Tech platforms must move against the anti-vaxxers
16
     now. Washington Post Editorial. https://www.washingtonpost.com/opinions/2019/05/23/tech-
17
     platforms-must-move-against-anti-vaxxers-now/ (accessed June 21, 2020). See Exhibit 331.
18
            B.     For recognition of a commonly known fact to public health officials familiar with the
19
            matter, Petitioners request judicial notice of the following quote from the NY Times:
20           “Pinterest, a digital platform popular with parents, took an unusual step to crack
            down on the proliferation of anti-vaccination propaganda: It purposefully hobbled
21
            its search box. Type “vaccine” into its search bar and nothing pops up.
22          “Vaccination” or “anti-vax”? Also Nothing….Other platforms like Facebook and
            YouTube have also been infiltrated with misinformation about vaccines, and are
23          taking steps to combat it. One of YouTube’s policies is to demonetize anti-
            vaccine videos.
24
            “But only Pinterest, as first reported by The Wall Street Journal, has chosen to
25
            banish results associated with certain vaccine-related searches, regardless of
26          whether the results might have been reputable.

27          “‘Right now, blocking results in search is a temporary solution to prevent people
            from encountering harmful misinformation,’ said Jamie Favazza, a spokeswoman.
28
                                                - 79 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 80 of 111


           The company said it was working with experts to develop a more tailored long-
 1         term approach.”
 2         Citation: NY Times (February 20, 2019, updated February 21, 2019). Pinterest Cracks
 3 Down On Anti-Vaccination. NewYork Times.
 4 https://www.nytimes.com/2019/02/23/health/pinterest-vaccination-searches.html (accessed June 18,
 5 2020). See Exhibit 332.
 6     24. It Is Ethical To Survey and Study Unvaccinated Individuals
 7         A.        For recognition of a commonly known fact to public health officials familiar with the
 8         matter, Petitioners request judicial notice that ‘it is a common practice to include
 9         unvaccinated individuals in ethically designed surveys and studies.’
10         Citation: Hill, H, et al. (2019). Vaccination Coverage by Age 24 Months Among Children
11 Born in 2015 and 2016 — National Immunization Survey-Child, United States, 2016–2018. US

12 Department of Health and Human Services/Centers for Disease Control and Prevention: Morbidity
13 and Mortality Weekly Report. October 18, 2019 / 68(41);913–918.
14 https://www.cdc.gov/mmwr/volumes/68/wr/mm6841e2.htm (accessed June 21, 2020). See Exhibit
15 333:
16          “The NIS-Child is a random-digit–dialed telephone survey† of parents or
           guardians of children aged 19–35 months. Respondents are asked to provide
17         contact information for all providers who administered vaccines to their children.
           With parental consent, a survey is mailed to each identified provider, requesting
18         the child’s vaccination history. Multiple responses for an individual child are
           synthesized into a comprehensive vaccination history which is used to estimate
19
           vaccination coverage.”
20
21         B.        For recognition of a commonly known fact to public health officials familiar with the

22         matter, Petitioners request judicial notice of the following quote from the AMA Journal of

23         Ethics:

24         “The vaccination refusal that physicians see varies by community and specialty,
           but some surveys have found trends. One survey found that parents of
25         unvaccinated children were more likely than parents of undervaccinated children
           (those who receive one or more vaccines) to be white, married, college-educated,
26
           and high-income earners and to have five or more children [17]. Another study
27         found that the parents of unvaccinated children were more likely than the parents
           of vaccinated children to have the perceptions that their children were not as
28         susceptible as other children to disease, that the diseases vaccines protected
                                                 - 80 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 81 of 111


            against did not have severe health consequences, and that vaccines were not
 1          efficacious in disease prevention [18]. For all parents refusing vaccination, the
 2          most common worry regarded vaccine safety.”

 3
            Citation: Insel K (2012). Treating Children Whose Parents Refuse to Have Them
 4
     Vaccinated. Virtual Mentor 14(1):17-22. doi: 10.1001/virtualmentor.2012.14.1.ccas3-1201.
 5
     https://journalofethics.ama-assn.org/article/treating-children-whose-parents-refuse-have-them-
 6
     vaccinated/2012-01 (accessed June 21, 2020). See Exhibit 334.
 7
            C.     For recognition of a commonly known fact to public health officials familiar with the
 8
            matter, Petitioners request judicial notice of the following quote from the British Medical
 9
            Journal:
10          “Arguments against the use of placebo groups in clinical trials have been based on
            opinion rather than evidence. [citation omitted] Ethical issues have been raised,
11          but these are contentious. [citation omitted] Scientific requirements should not
            override ethical ones, but if placebo controls are not used, then active controlled
12
            trials (trials using other active drugs as controls) have to be able to determine the
13          efficacy of an intervention and its likelihood of causing harm.”

14
            Citation: Tramer, M. et al (1998). When placebo controlled trials are essential and
15
     equivalence trials are inadequate. BMJ 317(7162): 875–880. PMCID: PMC1113953.
16
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1113953/ (accessed June 21, 2020). See Exhibit
17
     335.
18
        25. Vaccines are Profitable
19
            A.     For recognition of a commonly known fact to public health officials familiar with the
20
            matter, Petitioners request judicial notice of the following quote from Statista:
21          “The global vaccine market is showing some escalating growth and it is expected that it will
            reach total revenues of nearly 60 billion U.S. dollars by 2020. That would be almost double
22          the size the market had back in 2014. Driver of the growth is the increase of various
            infectious diseases like influenza, swine flu, hepatitis, tuberculosis, diphtheria, Ebola, and
23
            meningococcal and pneumococcal diseases…. At this moment, Pfizer’s Prevnar 13 is the
24          world’s leading vaccine product, generating around 5.7 billion U.S. dollars of revenue….
            The United States are the world’s largest national market for vaccines…”
25
            Citation: Matej M (August 9, 2019). Global vaccine market revenues 2014-2020. Statista.
26
     https://www.statista.com/statistics/265102/revenues-in-the-global-vaccine-market/ (accessed June
27
     21, 2020). See Exhibit 336.
28
                                                - 81 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 82 of 111



 1          B.     For the truth of the matter stated, Petitioners request judicial notice that ‘the CDC
 2          buys and sells vaccines every year.’
 3          Citation: CDC (June 1, 2020). Vaccine Price List. Vaccines for Children Program.
 4 https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccine-management/price-list/ (accessed
 5 June 21, 2020). See Exhibit 337:
 6          “The CDC Vaccine Price Lists posted on this website provide current vaccine
 7          contract prices and list the private sector vaccine prices for general information.
            Contract prices are those for CDC vaccine contracts that are established for the
 8          purchase of vaccines by immunization programs that receive CDC immunization
            cooperative agreement funds (i.e., state health departments, certain large city
 9          immunization projects, and certain current and former U.S. territories).”
10      26. Artificial Immunity
11          A. Definition
12          For recognition of a commonly known fact to public health officials familiar with the matter,
13 Petitioners request judicial notice of the CDC’s definition of “Immunity”:
14          “Immunity: Protection from an infectious disease. If you are immune to a disease, you can
15 be exposed to it without becoming infected.”
16          Citation: CDC (2018). Immunization: The Basics. Definition of Terms. Vaccines and
17 Immunizations. https://www.cdc.gov/vaccines/vac-gen/imz-basics.htm (accessed June 21, 2020).
18 See Exhibit 338.
19          B. Herd Immunity
20          For recognition of a commonly known fact to public health officials familiar with the matter,
21 Petitioners request judicial notice that herd immunity is ‘a theory regarding the proportion of
22 subjects with immunity in a given population’.
23          Citation: John T, et al (2000). Herd Immunity and Herd Effect: New Insights and
24 Definitions. J Epidemiol 16(7):601-6. doi: 10.1023/a:1007626510002.
25 https://pubmed.ncbi.nlm.nih.gov/11078115/ (accessed June 21, 2020). See Exhibit 339.
26          C. Definition of Antigen
27          For the truth of the matter stated, Petitioners request judicial notice of the following
28 definition of “antigen” in Encyclopedia Britannica:
                                                - 82 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 83 of 111



 1          “Antigen, substance that is capable of stimulating an immune response…”
 2          Citation: Encyclopaedia Britannica (2020). https://www.britannica.com/science/antigen
 3 (accessed on June 21, 2020). See Exhibit 340.
 4          D. Definition of Adjuvant
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the CDC’s definition of “adjuvant”:
 7          “An adjuvant is an ingredient used in some vaccines that helps create a stronger immune
 8 response in people receiving the vaccine.”
 9       Citation: CDC (2018). What is an adjuvant and why is it added to a vaccine? Vaccine Safety.
10 https://www.cdc.gov/vaccinesafety/concerns/adjuvants.html (accessed June 21, 2020). See Exhibit
11 1.

12      27. Risk To Benefit Ratio
13          For recognition of a commonly known fact to public health officials familiar with the matter,
14 Petitioners request judicial notice of the following quote published by HHS:
15          “Risk is defined as the probability of physical, psychological, social, or economic harm
16 occurring as a result of participation in a research study. Both the probability and magnitude of
17 possible harm in human research may vary from minimal to considerable.”
18 Citation: Korenman, S. Teaching responsible conduct in research. Appropriate Risk to Benefit Ratio
19 (page 1 of 3). HHS Office of Research Integrity.

20 https://ori.hhs.gov/education/products/ucla/chapter3/page01.htm (accessed June 16, 2020). See
21 Exhibit 341.
22      28. Rare
23          A.      Rare Disease
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice of the following quote published by NIH:
           “In the United States, a rare disease is defined as a condition that affects fewer
26         than 200,000 people in the US. This definition was created by Congress in the
27         Orphan Drug Act of 1983. Rare diseases became known as orphan diseases
           because drug companies were not interested in adopting them to develop
28
                                                - 83 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 84 of 111


            treatments. The Orphan Drug Act created financial incentives to encourage
 1          companies to develop new drugs for rare diseases.”
 2
            Citation: NIH (2017). FAQS about rare diseases. Genetic and Rare Diseases Information
 3
     Center. https://rarediseases.info.nih.gov/diseases/pages/31/ (accessed June 21, 2020). See Exhibit
 4
     342.
 5
            B.      Rare Adverse Event
 6
            For recognition of a commonly known fact to public health officials familiar with the matter,
 7
     Petitioners request judicial notice of the following quote published by the Council for International
 8
   Organizations of Medical Sciences Working Group III:
 9
           “Very common ≥ 1/10 (≥ 10%)
10         “Common ≥ 1/100 and < 1/10 (≥ 1% and < 10%)
           “Uncommon ≥ 1/1000 and < 1/100 (≥ 0.1% and < 1%)
11         “Rare ≥ 1/10,000 and < 1/1000 (≥ 0.01% and < 0.1%)
           “Very rare < 1/10,000 (< 0.01%)”
12
           Citation: Council for International Organizations of Medical Sciences (1995). “Guidelines
13
   for Preparing Core Clinical-Safety Information on Drugs". Report of CIOMS Working Group III.
14
   https://cioms.ch/wp-content/uploads/2018/03/WG3_Guidelines-for-Preparing-Core-Clinical-Safety-
15
   Information-on-Drugs.pdf (accessed June 21, 2020), excerpt. See Exhibit 343.
16
       29. Infectious Disease
17
           For recognition of a commonly known fact to public health officials familiar with the matter,
18
   Petitioners request judicial notice of the following quote published by the Mayo Clinic:
19
           “Infectious diseases are disorders caused by organisms — such as bacteria, viruses, fungi or
20
   parasites. Many organisms live in and on our bodies. They're normally harmless or even helpful.
21
   But under certain conditions, some organisms may cause disease.”
22
           Citation: Mayo clinic (2019). Infectious diseases. https://www.mayoclinic.org/diseases-
23
   conditions/infectious-diseases/symptoms-causes/syc-20351173 (accessed June 21, 2020). See
24
   Exhibit 344.
25
       30. Recommended Vaccine Schedules
26
           A.      Current Schedules
27
28
                                                - 84 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 85 of 111



 1         For recognition of a commonly known fact to public health officials familiar with the matter,
 2 Petitioners request judicial notice of the current vaccine schedules recommended by the CDC.
 3         First Citation: CDC (2020). Immunization Schedules. Child & Adolescent Immunization
 4 Schedule. https://www.cdc.gov/vaccines/schedules/hcp/imz/child-adolescent.html (accessed June
 5 21, 2020). See Exhibit 345.
 6         Second Citation: CDC (2020). Immunization Schedules. Adult Immunization Schedule.
 7 https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html (accessed June 21, 2020). See Exhibit
 8 346.
 9         B.      Historical Schedules
10         For recognition of a commonly known fact to public health officials familiar with the matter,
11 Petitioners request judicial notice of the historical vaccine schedules recommended by the CDC.

12         First Citation: CDC (2020). Prior immunization schedules.
13 https://www.cdc.gov/vaccines/schedules/hcp/schedule-related-resources.html (accessed June 21,
14 2020). See Exhibit 347.
15         Second Citation: Merck & Co., Inc. (1950). The Merck Manual, Eighth Edition. Pages
16 1462-1463. See Exhibit 348.
17         Third Citation: Karzon DT (1969). Immunization practice in the United States and Great
18 Britain: a comparative study. Postgrad Med J. 45(520):147-160. doi:10.1136/pgmj.45.520.147
19 https://pmj.bmj.com/content/postgradmedj/45/520/147.full.pdf (accessed June 21, 2020). See

20 Exhibit 349.
21         Fourth Citation: Branco N (2018). The Vaccine Schedule 1950-2018. Marin Healthcare
22 District. http://www.marinhealthcare.org/upload/public-meetings/2018-06-19-600-pm-mhd-
23 community-health-seminar-
24 vaccination/BRANCO_06192018_MGH%20Vaccine%20Presentation.pdf (accessed June 22,
25 2020). See Exhibit 350.
26         Fifth Citation: Asturias E (May 9, 2016). Vaccination Schedules Past, Present and Future.
27 University of Colorado, Children’s Hospital Colorado, and Center for Global Health.
28
                                               - 85 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 86 of 111



 1 https://www.immunizecolorado.org/uploads/Vaccination-Schedules-Past-Present-and-Future.pdf
 2 (accessed June 21, 2020), excerpts. See Exhibit 351.
 3      31. Vaccine Ingredients
 4         A.     Ingredients
 5         For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the attached “Vaccine Excipient Summary” published by the
 7 CDC.
 8         Citation: CDC (2020). Vaccine Excipient Summary. The Pink Book: Course Textbook.
 9 https://www.cdc.gov/vaccines/pubs/pinkbook/downloads/appendices/B/excipient-table-2.pdf
10 (accessed June 21, 2020). See Exhibit 352.
11         For context (but not for judicial notice), see also: FDA (2018). Common Ingredients in U.S.

12 Licensed Vaccines. https://www.fda.gov/vaccines-blood-biologics/safety-availability-
13 biologics/common-ingredients-us-licensed-vaccines (accessed June 21, 2020). See Exhibit 353.
14         B.     Toxicological, Technological, and Undefined Classifications
15                1. Hazardous Substances
16         For the truth of the matter stated, Petitioners request judicial notice that ‘all vaccines contain
17 multiple ingredients classified by the ATSDR as hazardous substances.’
18         Citation: Agency for Toxic Substances & Disease Registry (ATSDR) (2011). Substances A-
19 Z. Toxic substances portal. https://www.atsdr.cdc.gov/substances/indexAZ.asp (accessed June 21,

20 2020). See Exhibit 354.
21                2. Aluminum in Vaccines
22                        a.      For recognition of a commonly known fact to public health officials
23                        familiar with the matter, Petitioners request judicial notice that ‘the following
24                        CDC recommended vaccines contain aluminum, such that the CDC schedule
25                        recommends up to 22 doses of aluminum-containing vaccines administered
26                        from birth to 18-years of age:
                             • Hepatitis B (HepB)
27
                             • Diphtheria, tetanus, and pertussis (whooping cough) (DTaP
28                               and Tdap)
                                               - 86 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 87 of 111


                               •   Haemophilus influenzae type b (PedvaxHIB)
 1
                               •   Pneumococcal (PCV)
 2                             •   Hepatitis A (HepA)
                               •   Human papillomavirus (HPV)
 3                             •   Meningococcal B (MenB)’
 4         Citation: FDA (2020). Vaccines Licensed for Use in the United States. Vaccines, Blood &
 5 Biologics. https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-
 6 states (accessed June 21, 2020). See Exhibit 355.
 7                        b.       For recognition of a commonly known fact to public health officials
 8                        familiar with the matter, Petitioners request judicial notice that ‘HHS
 9                        recognizes aluminum is a known neurotoxin.’
10         Citation: ATSDR (2008). Toxicological profile for aluminum. Toxic Substances Portal.
11 Pages 3, 13-24, 145, 171-7, 208. https://www.atsdr.cdc.gov/ToxProfiles/tp22.pdf (accessed June 21,

12 2020), excerpts. See Exhibit 356.
13                        c.       For recognition of a commonly known fact to public health officials
14                        familiar with the matter, Petitioners request judicial notice that ‘the FDA has
15                        warned about the risks of aluminum toxicity in infants and children.’
16         Citation: Federal Register. Fed Regist. 2003 Jun;68(100):34286. Docket No. 78N–0064.
17 RIN 0910–AA01. https://www.fda.gov/media/74236/download (accessed June 21, 2020). See
18 Exhibit 357.
19                        d.       For recognition of a commonly known fact to public health officials
20                        familiar with the matter, Petitioners request judicial notice that ‘the amount of
21                        aluminum in a vaccine dose varies. The amount of aluminum in an
22                        aluminum-containing childhood vaccine ranges from approximately 125 to
23                        850 micrograms per dose.’
24         First Citation: Baylor NW, Egan W, Richman P (2002). Aluminum salts in vaccines—U.S.
25 perspective. Vaccine 20 Suppl 3:S18-22. https://pubmed.ncbi.nlm.nih.gov/12184360/ (accessed
26 June 21, 2020). See Exhibit 358.
27         Second Citation: Federal Register. Revision of the requirements for constituent materials.
28 Final rule. Fed Regist. 2011 Apr 13;76(71):20513-8.
                                               - 87 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 88 of 111



 1 https://www.federalregister.gov/documents/2011/04/13/2011-8885/revision-of-the-requirements-
 2 for-constituent-materials (accessed June 21, 2020). See Exhibit 359.
 3                         e.     For recognition of a commonly known fact to public health officials
 4                         familiar with the matter, Petitioners request judicial notice that ‘in 1968, the
 5                         federal government set the limit for the amount of aluminum in vaccines to
 6                         850 micrograms per dose based on the amount of aluminum needed to make
 7                         certain vaccines effective.’
 8          Citation: Office of the Federal Register, National Archives and Records Service, General
 9 Services Administration. Rules and regulations. Fed Regist. 1968 Jan; 33(6):369.
10 https://tile.loc.gov/storage-services/service/ll/fedreg/fr033/fr033006/fr033006.pdf (accessed June
11 17, 2020), excerpt. See Exhibit 360.

12                         f.      For recognition of a commonly known fact to public health officials
13                         familiar with the matter, Petitioners request judicial notice that ‘vaccines are
14                         injected intramuscularly, and the rate at which aluminum from vaccines
15                         migrates from human muscle to the bloodstream is not known. Studies in
16                         animals suggest that it can take from a couple of months to more than a year
17                         for aluminum from vaccines to enter into the bloodstream, due to multiple
18                         variables.’
19          First Citation: Flarend RE et al (1997). In vivo absorption of aluminium-containing vaccine

20 adjuvants using 26Al. Vaccine 15(12-13):1314-8. https://pubmed.ncbi.nlm.nih.gov/9302736/
21 (accessed June 21, 2020). See Exhibit 361.
22          Second Citation: Verdier F et al (2005). Aluminium assay and evaluation of the local
23 reaction at several time points after intramuscular administration of aluminium containing vaccines
24 in the Cynomolgus monkey. Vaccine 23(11):1359-67. https://pubmed.ncbi.nlm.nih.gov/15661384/
25 (accessed June 21, 2020). See Exhibit 362.
26          Third Citation: Weisser K et al (2019). Aluminium in plasma and tissues after intramuscular
27 injection of adjuvanted human vaccines in rats. Arch Toxicol. 93(10):2787-96.
28 https://pubmed.ncbi.nlm.nih.gov/31522239/ (accessed June 21, 2020). See Exhibit 363.
                                               - 88 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 89 of 111



 1                         g.      For recognition of a commonly known fact to public health officials
 2                         familiar with the matter, Petitioners request judicial notice that ‘because the
 3                         cumulative aluminum exposure from vaccines in children less than 1 year old
 4                         exceeds the ATSDR-derived daily limit by several hundreds, the limit would
 5                         still be exceeded if aluminum from vaccines entered the bloodstream over the
 6                         course of about a year.’
 7          First Citation: CDC (2010). National Center for Health Statistics: Data table for boys length-
 8 for-age and weight-for-age charts. https://www.cdc.gov/growthcharts/who/boys_length_weight.htm
 9 (accessed June 21, 2020). See Exhibit 364.
10          Second Citation: CDC (2010). National Center for Health Statistics: Data table for girls
11 length-for-age and weight-for-age charts.

12 https://www.cdc.gov/growthcharts/who/girls_length_weight.htm (accessed June 21, 2020). See
13 Exhibit 365.
14                         h.       For recognition of a commonly known fact to public health officials
15                         familiar with the matter, Petitioners request judicial notice that ‘the medical
16                         textbook Vaccines and Autoimmunity identifies aluminum containing
17                         vaccines as contributing to the rise in autoimmune disorders in the United
18                         States and internationally.’
19          Citation: Shoenfeld, Y, et al. (2015). Vaccines and Autoimmunity. Wiley Blackwell. See

20 Exhibit 366.
21                         i.      ‘The extent of the negative effects of aluminum in vaccines is not
22                         known, as safety studies comparing a population vaccinated with aluminum-
23                         containing vaccines to a population not vaccinated with such vaccines have
24                         not been conducted.’
25          Citation: Separate exhibit not needed. See Exhibits 355-366.
26                  3. Mercury in Flu Vaccines
27          For recognition of a commonly known fact to public health officials familiar with the matter,
28 Petitioners request judicial notice that:
                                                - 89 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 90 of 111



 1                        a. ‘Mercury (thimerosol) is a known neurotoxin and ingredient in multiple
 2                           flu vaccines recommended by the CDC.’
 3         First Citation: ATSDR (2008). Toxicological profile for mercury. Toxic Substances Portal.
 4 Pages 3, 19. https://www.atsdr.cdc.gov/toxprofiles/tp46.pdf (accessed June 21, 2020). See Exhibit
 5 367.
 6         Second: Citation: CDC (2020). Vaccine Excipient Summary. The Pink Book: Course
 7 Textbook. https://www.cdc.gov/vaccines/pubs/pinkbook/downloads/appendices/B/excipient-table-
 8 2.pdf (accessed June 21, 2020). See Exhibit 352.
 9                        b. ‘Infants adhering to the CDC vaccine schedule in the 1990s received up
10                           to 187.5 micrograms of mercury in the first six months of life.’
11         Citation: Bigham, M., Copes, R (2005). Thiomersal in Vaccines. Drug-Safety 28, 89–101.

12 https://doi.org/10.2165/00002018-200528020-00001 (accessed June 21, 2020). See Exhibit 368.
13                        c. ‘The reference dose for methylmercury considered ‘safe’ by the EPA is
14                           0.1 microgram per kilogram of body weight per day for chronic exposure,
15                           equivalent to about 0.3 micrograms per day for a newborn and 0.6
16                           micrograms per day for a six-month-old baby.’
17         First Citation: Rice DC (2007). The U.S. EPA reference dose for methylmercury: sources of
18 uncertainty. Environ Res 2004;95:406-13. https://pubmed.ncbi.nlm.nih.gov/15220074/ (accessed
19 June 21, 2020). See Exhibit 369.

20         Second Citation: EPA (2017). Methylmercury. IRIS Assessments.
21 https://cfpub.epa.gov/ncea/iris2/chemicalLanding.cfm?substance_nmbr=73 (accessed June 21,
22 2020). See Exhibit 370.
23                        d. ‘In 1999, the U.S. Public Health Service called for the reduction or
24                           elimination of thimerosal from childhood vaccines.’
25         Citation: CDC (2015). Thimerosal in Vaccines. Vaccine Safety.
26 https://www.cdc.gov/vaccinesafety/concerns/thimerosal/index.html (accessed June 21, 2020). See
27 Exhibit 371.
28
                                               - 90 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 91 of 111



 1                        e. ‘Mercury’s toxicity may be amplified by exposure to other toxic metals,
 2                             such as lead and aluminum.’
 3         Citation: Marques R, et al (2014). Perinatal multiple exposure to neurotoxic (lead,
 4 methylmercury, ethylmercury, and aluminum) substances and neurodevelopment at six and 24
 5 months of age. Environmental Pollution, Volume 187, Pages 130-135.
 6 https://www.sciencedirect.com/science/article/pii/S0269749114000104 (accessed June 21, 2020).
 7 See Exhibit 372.
 8                4.      Vaccines Are Not Immune From The Bizarre
 9                        a.       For recognition of a commonly known fact to public health officials
10                        familiar with the matter, Petitioners request judicial notice of the following
11                        excerpts from the deposition testimony of vaccine expert witness Stanley

12                        Plotkin, MD on January 11, 2018:
13                “QUESTION: So this study involved 74 fetuses, correct?
14                “PLOTKIN: Seventy-six.
                  “QUESTION: And these fetuses were all three months or older when
15                aborted, correct?
                  “PLOTKIN: Yes.
16                “QUESTION: And these were all normally developed fetuses, correct?
                  “PLOTKIN: Yes.
17
                  QUESTION: These included fetuses that were aborted for social and
18                psychiatric reasons, correct?
                  “PLOTKIN: Correct.
19                “QUESTION: What organs did you harvest from these fetuses?
                  “PLOTKIN: Well, I didn't personally harvest any, but a whole range of
20                tissues were harvested by co-workers.
                  “QUESTION: And these pieces were then cut up into little pieces, right?
21
                  “PLOTKIN: Yes.
22                “QUESTION: And they were cultured?
                  “PLOTKIN: Yes.
23                “QUESTION: Some of the pieces of the fetuses were pituitary gland that
                  were chopped up into pieces.
24                “PLOTKIN: Mm-hmm.
                  “QUESTION: Included the lung, skin, kidney, spleen, heart and tongue of
25
                  the fetuses?
26                “PLOTKIN: Yes.
                  “QUESTION: So I just want to make sure I understand. In your entire
27                career --this was just one study. So I'm going to ask you again, in your
                  entire career, how many fetuses have you worked with approximately?
28
                                              - 91 -
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 92 of 111


                   “PLOTKIN: Well, I don't remember the exact number, but quite a few
 1                 when we were studying them originally before we decided to use them to
 2                 make 5 vaccines.
                   “QUESTION: Some of these (fetuses) were in psychiatric institutions,
 3                 correct? I'm just asking you, some of the fetuses that you did use did come
                   from abortions from people who were in psychiatric institutions, correct?
 4                 “PLOTKIN: I don't know that. What I'm telling you is that I got them from
                   a co-worker; and if it's stated in the paper, it's true. But, otherwise, I do not
 5
                   know
 6                 “QUESTION: So if it's in the paper, you don't contest it, right?
                   “PLOTKIN: I don't contest it, no.
 7                 “QUESTION: Have you ever used orphans to study an experimental
                   vaccine?
 8                 “PLOTKIN: Yes.
                   “QUESTION: Have you ever used the mentally handicapped to study an
 9
                   experimental vaccine?
10                 “PLOTKIN: I don't recall specifically having done that, but that in the
                   1960s, it was not unusual to do that. And I wouldn't deny that I may have
11                 done so.
                   “QUESTION: there's an article entitled "Attenuation of RA 27/3 Rubella
12                 Virus in WI-38 Human Diploid Cells." Are you familiar with that article?
                   “PLOTKIN: Yes.
13
                   “QUESTION: In that article, one of the things it says is 13 --is one of the
14                 things it says is: 13 seronegative mentally retarded children were given
                   RA 27/3 vaccine?
15                 “PLOTKIN: Okay. Well, then that's, in that case that's what I did.”
16
            Citation: Matheson vs. Schmitt: Deposition of Stanley A. Plotkin, M.D. Case #2015-
17
     831539-DM, January 11, 2018. County of Oakland Circuit Court, Family Division, Michigan.
18
     Excerpt. See Exhibit 373.
19
                           b.      For recognition of a commonly known fact to the general public,
20
                           Petitioners request judicial notice of the following quote in Reuters re Seth
21
                           Berkley (epidemiologist working for the U.S. State Department): “Berkley
22
                           admits his determination is ‘almost like a religious belief’, but insists it is
23
                           also pragmatic.”
24
            Citation: Kelland K (2012). GAVI man's mission to "immunize every kid on earth". Reuters
25
     Health News. https://www.reuters.com/article/us-vaccines-gavi/gavi-mans-mission-to-immunize-
26
     every-kid-on-earth-idUSBRE8410MB20120502 (accessed June 21, 2020). See Exhibit 374.
27
28
                                               - 92 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 93 of 111



 1          For additional context (but not judicial notice), note that certain members of the public and
 2 vaccine authorities are known to make visits to a historic building called “Temple of Vaccinia”, in
 3 honor of Edward Jenner and his legacy.
 4          Citation: CDC (2018). Advisory Committee on Immunization Practices – Summary Report,
 5 June 20-21, 2018. https://www.cdc.gov/vaccines/acip/meetings/downloads/min-archive/min-2018-
 6 06-508.pdf (excerpt) (accessed June 21, 2020). See Exhibit 375.
 7                         c.      Petitioners request judicial notice of the following quote published by
 8                         BBC News that was censored from the public immediately after its original
 9                          publication:
            “Dr. Mark Enright, leader in molecular epidemiology at Imperial College,
10          London, agreed but said the study was a good starting point. ‘Making a vaccine is
11          a bit like witchcraft – you really need to put stuff in, stir the pot round and then
            see what happens. And you only really known what happens when you try it out
12          in patients and humans.’”

13          First Citation: BBC News (October 31, 2006). Superbug vaccine ‘shows promise’.

14 http://news.bbc.co.uk/go/pr/fr/-/2/hi/health/6098210.stm (censored from the public; underlines
15 added for emphasis of relevant text) (accessed October 31, 2006). See Exhibit 376.
16          Second Citation: BBC News (updated October 31, 2006). Superbug vaccine ‘shows

17 promise’. http://news.bbc.co.uk/1/hi/health/6098210.stm (revised story omitting Dr. Enright’s
18 quote) (accessed June 17, 2020). See Exhibit 377.
19                 5.      Fetal Tissue Is The ‘Gold Standard’ for Vaccine Research

20          For recognition of a commonly known fact to public health officials familiar with the matter,

21 Petitioners request judicial notice of the following quote from Democrat Congressman Jerry Nadler:
22          "Scientists have told Congress again and again that fetal tissue is the gold standard for

23 vaccine research.”
24          Citation: Office of Congressman Jerry Nadler (March 19, 2020). Rep. Nadler Statement

25 Condemning Trump Administration for Refusing to Lift Fetal Tissue Ban for COVID-19 Vaccine
26 Research. Press Release. https://nadler.house.gov/news/documentsingle.aspx?DocumentID=394222
27 (accessed June 21, 2020). See Exhibit 378.
28                 6.      Genetic Impact
                                                - 93 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 94 of 111



 1                          a.     RNA
 2          For recognition of a commonly known fact to public health officials familiar with the matter,
 3 Petitioners request judicial notice of the following quote from Science News:
 4          “So Inovio and other companies have developed ways to make vaccines much
 5          more quickly. For their SARS-CoV-2 vaccine, Inovio scientists convert the
            virus’s RNA into DNA and select pieces of the virus that computer simulations
 6          have suggested will prod the immune system into making antibodies. Those
            selected bits of DNA are then inserted into bacteria, which produce large
 7          quantities of protein snippets to be used in the vaccine.”
 8
            Citation: Saey T (February 21, 2020). To tackle the new coronavirus, scientists are
 9
     accelerating the vaccine process. ScienceNews. https://www.sciencenews.org/article/new-
10
     coronavirus-vaccine-development-process-accelerating (accessed June 21, 2020). See Exhibit 379.
11
                            b.     Synthetic Genes
12
            For recognition of a commonly known fact to public health officials familiar with the matter,
13
     Petitioners request judicial notice of the following quote from the New York Times:
14
            “By delivering synthetic genes into the muscles of the monkeys, the scientists are essentially
15
     re-engineering the animals to resist disease.”
16
            Citation: NY Times (March 15, 2015). Protection Without a Vaccine.
17
     https://www.nytimes.com/2015/03/10/health/protection-without-a-vaccine.html (accessed June 18,
18
     2020). See Exhibit 380.
19
                            c.     Vaccines Incorporating Nanotechnology
20
            For recognition of a commonly known fact to public health officials familiar with the matter,
21
     Petitioners request judicial notice of the following quote published in Frontiers in Immunology:
22
23          “Vaccine antigens can be encapsulated within the nanocarriers or decorated on
            their surface (Figure 1)…. Nanocarrier based delivery systems provide a suitable
24          route of administration of vaccine molecules and enhance cellular uptake…. NPs
            have also been exploited as adjuvants to augment immunogenicity of vaccine
25          candidates….The genetic molecules such as DNA, plasmids and RNA can also
            act as immuno-stimulants. Due to these characteristics, in addition to less risk to
26
            cause disease particularly in immunocompromised individuals, these genetic
27          materials are considered as promising candidates for the development of next
            generation vaccines.… Additionally, NPs can be tailored for non-invasive
28          administration and prolonged delivery of the vaccine antigens to a specific
                                                - 94 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 95 of 111


            location, thus providing the possibility for formulation of the single dose
 1          vaccine.’’
 2
            Citation: Rashmirekha P, et al (2018). Nanoparticle Vaccines Against Infectious Diseases.
 3
     Front Immunol 9: 2224. PMCID: PMC6180194 PMID: 30337923.
 4
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6180194/ (accessed June 21, 2020). See Exhibit
 5
     381.
 6
        32. Vaccine Safety Trials for Pediatric Vaccines
 7
            A.     For recognition of a commonly known fact to public health officials familiar with the
 8
            matter, Petitioners request judicial notice of the following quote published by the CDC:
 9
            “Finally, because the childhood immunization schedule is essentially a long-term exposure,
10
     occurring over 18 to 24 months, long-term adverse events may be more biologically plausible than
11
     short-term events.”
12
            Citation: Glanz, J, et al (2016) White Paper on the Study of the Safety of the Childhood.
13
     Immunization Schedule. Vaccine Safety Datalink. CDC.
14
     https://www.cdc.gov/vaccinesafety/pdf/WhitePaperSafety_WEB.pdf (accessed June 21, 2020),
15
     excerpt. See Exhibit 382.
16
            B.     For recognition of a commonly known fact to public health officials familiar with the
17
            matter, Petitioners request judicial notice of the following quote from the FDA: “Until a
18
            vaccine is given to the general population, all potential adverse events cannot be
19
            anticipated."
20
            Citation: FDA (2018). Vaccine Product Approval Process. https://www.fda.gov/vaccines-
21
     blood-biologics/development-approval-process-cber/vaccine-product-approval-process (accessed
22
     June 21, 2020). See Exhibit 383.
23
            C.     For recognition of a commonly known fact to public health officials familiar with the
24
            matter, Petitioners request judicial notice of the following quote from vaccine expert Marion
25
            Gruber, PhD with the FDA:
26
27          “One of the additional issues that complicates safety evaluation is that if you look
            at, and you struggle with the length of follow-up that should be adequate in a,
28          let’s say a pre-licensure or even post-marketing study if that’s even possible. And
                                                   - 95 -
                            PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 96 of 111


            again, as you mentioned pre-licensure clinical trials may not be powered enough.
 1          It’s also the subject population that you administer the adjuvant to because we’ve
 2          seen data presented to us where an adjuvant, a particular adjuvant added to a
            vaccine antigen did really nothing when administered to a certain population and
 3          usually the elderly, you know, compared to administering the same formulation to
            younger age strata. So, these are things which need to be considered as well and
 4          further complicate safety and effectiveness evaluation of adjuvants combined with
            vaccine antigens.”
 5
 6          Citation: World Health Organization (2019). Global Vaccine Safety Summit. Marion
 7 Gruber, PhD – Director, FDA Office of Vaccines Research and Review (OVRR) and the FDA
 8 Center for Biologics Evaluation and Research (CBER).
 9 https://www.who.int/news-room/events/detail/2019/12/02/default-calendar/global-vaccine-safety-
10 summit (accessed June 21, 2020). See Exhibit 384.
11      33. Vitamin K Shot
12          A.      Aluminum Containing
13          For recognition of a commonly known fact to public health officials familiar with the matter,
14 Petitioners request judicial notice that ‘the Vitamin K shot recommended by the American Academy
15 of Pediatrics for all babies on their first day of life contains aluminum.’
16          Citation: Hospira, Inc. (2019) Vitamin K1 - phytonadione injection, emulsion. Package
17 Label. Hospira, Inc. https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=e8808230-
18 2c44-44c6-8cab-8f29b6b34051&type=display (accessed June 21, 2020) (“This product contains
19 aluminum that may be toxic. Aluminum may reach toxic levels with prolonged parenteral

20 administration if kidney function is impaired. Premature neonates are particularly at risk because
21 their kidneys are immature, and they required large amounts of calcium and phosphate solutions,
22 which contain aluminum.”) See Exhibit 385.
23          B.      Benzyl Alcohol Containing
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice of the following quotes from the package insert for the Vitamin K
26 shot recommended by the American Academy of Pediatrics for all babies on their first day of life:
27
            “Use benzyl alcohol-free formulations in neonates and infants, if available.
28          Serious and fatal adverse reactions including “gasping syndrome” can occur in
                                                - 96 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 97 of 111


           neonates and infants treated with benzyl alcohol-preserved drugs, including
 1         AquaMEPHYTON. The “gasping syndrome” is characterized by central nervous
 2         system depression, metabolic acidosis, and gasping respirations….The minimum
           amount of benzyl alcohol at which serious adverse reactions may occur is not
 3         known.”

 4
 5         Citation: FDA. AquaMEPHYTON Drug Label. FDA Access Data.

 6 https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/012223s041lbl.pdf (accessed June 21,
 7 2020). See Exhibit 386.
 8      34. Big Picture Gaps In Vaccine Safety

 9         A.      For the truth of the matter stated, Petitioners request judicial notice that ‘the vaccine

10         package inserts applicable to the CDC Schedules of recommended vaccines (both for adults

11         and children) evidence that each vaccine has never been clinically evaluated in humans for its

12         long-term potential to cause cancer, impair fertility, and mutate genes.’

13         First FDA (2020). Vaccines Licensed for Use in the United States. Vaccines, Blood &

14 Biologics. https://www.fda.gov/vaccines-blood-biologics/vaccines/vaccines-licensed-use-united-
15 states (accessed June 21, 2020). See Exhibit 355.
16         Second Citation: CDC (2020). Immunization Schedules.

17 https://www.cdc.gov/vaccines/schedules/index.html (accessed June 21, 2020). See Exhibit 387.
18         B.      For the truth of the matter stated, Petitioners request judicial notice that ‘the vaccine

19         package inserts applicable to the CDC Schedules of recommended vaccines (both for adults

20         and children) evidence that the pivotal clinical trial relied upon by the FDA for approval of

21         each vaccine did not evaluate the safety of the vaccine (1) for at least one year after the vaccine

22         is administered, and (b) against a control group that received (i) a truly inert placebo, or (ii)

23         another vaccine approved based on a pivotal clinical trial that included a control group that

24         received a truly inert placebo’.

25         Citation: Separate exhibit not needed. See Exhibits 355, 387.

26         C.      For the truth of the matter stated, Petitioners request judicial notice that ‘the vaccine

27         package inserts applicable to the CDC Schedules of recommended vaccines (both for adults

28
                                               - 97 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 98 of 111



 1          and children) evidence that each vaccine has not been proven safer than the infection it is
 2          intended to prevent’.
 3          Citation: Separate exhibit not needed. See Exhibits 355, 387.
 4      35. Vaccines as Therapeutics
 5          A.     For the truth of the matter stated, Petitioners request judicial notice that ‘the USP
 6          Therapeutic Categories Model Guidelines published by the FDA lists the following vaccines
 7          in the “Therapeutic Category”: Vaccines to Prevent Anthrax, Diphtheria, Haemophilus Type
 8          B, Hepatitis A, Hepatitis B, Measles, Meningococcal, Mumps, Papilomavirus, Pertussis,
 9          Poliovirus, Rotavirus, Rubella, Tetanus, and Varicella.’
10          Citation: FDA (2018). USP Therapeutic Categories Model Guidelines. Regulatory
11 Information. https://www.fda.gov/regulatory-information/fdaaa-implementation-chart/usp-

12 therapeutic-categories-model-guidelines (accessed June 21, 2020). See Exhibit 388.
13          B.     For the truth of the matter stated, Petitioners request judicial notice that the FDA
14          refers to certain CDC recommended vaccines as “therapeutic biological products”.
15          Citation: FDA (2018). Transfer of Therapeutic Biological Products to the Center for Drug
16 Evaluation and Research. Combination Products. https://www.fda.gov/combination-
17 products/jurisdictional-information/transfer-therapeutic-biological-products-center-drug-evaluation-
18 and-research (accessed June 21, 2020). See Exhibit 389.
19      36. Human Test Subjects

20          A.     For recognition of a commonly known fact to public health officials familiar with the
21          matter, Petitioners request judicial notice of the following publication by FDA regarding
22          waiver of informed consent in human test subjects.
23          Citation: FDA (2017). IRB Waiver or Alteration of Informed Consent for Clinical
24 Investigations Involving No More Than Minimal Risk to Human Subjects.
25 https://www.fda.gov/media/106587/download (accessed June 21, 2020). See Exhibit 390.
26          B.     For recognition of a commonly known fact to public health officials familiar with the
27          matter, Petitioners request judicial notice of the following publication by FDA regarding
28
                                               - 98 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 99 of 111



 1          FDA’s understanding of ‘therapeutic privilege’ in the context of human subjects and
 2          informed consent.
 3          Citation: FDA (2019). Protection of Human Subjects; Informed Consent. Science and
 4 Research. https://www.fda.gov/science-research/clinical-trials-and-human-subject-
 5 protection/protection-human-subjects-informed-consent (accessed June 21, 2020), excerpt. See
 6 Exhibit 391.
 7      37. HHS Fails To Report To Congress Re Vaccine Safety
 8          For the truth of the matter stated, Petitioners request judicial notice of the stipulated order
 9 entered July 9, 2018 in the United States District Court (Southern District of New York), evidencing
10 that HHS has no evidence that the Secretary completed any of the 16 reports, bi-annually pursuant
11 to U.S. Code § 300aa–27(c) (“Report Within 2 years after December 22, 1987, and periodically

12 thereafter . . .”)
13          Citation: United States District Court, Southern District of New York. Informed Consent
14 Action Network v. United States Department of Health and Human Services. Case 1:18-cv-03215-
15 JMF Document 18 Filed 07/09/18. See Exhibit 392.
16      38. Medical Error Is the Third Leading Cause of Death In the United States
17          For recognition of a commonly known fact to public health officials familiar with the matter,
18 Petitioners request judicial notice of the following quote published by Johns Hopkins University:
19          “Analyzing medical death rate data over an eight-year period, Johns Hopkins
20          patient safety experts have calculated that more than 250,000 deaths per year are
            due to medical error in the U.S. Their figure, published May 3 in The BMJ,
21          surpasses the U.S. Centers for Disease Control and Prevention’s (CDC’s) third
            leading cause of death — respiratory disease, which kills close to 150,000 people
22          per year.
23
            “The Johns Hopkins team says the CDC’s way of collecting national health
24          statistics fails to classify medical errors separately on the death certificate. The
            researchers are advocating for updated criteria for classifying deaths on death
25          certificates.”

26          Citation: Johns Hopkins University (May 3, 2016). Study Suggests Medical Errors Now

27 Third Leading Cause of Death in the U.S. Johns Hopkins Medicine Press Release.
28
                                                - 99 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 100 of 111



 1 https://www.hopkinsmedicine.org/news/media/releases/study_suggests_medical_errors_now_third_
 2 leading_cause_of_death_in_the_us (accessed June 21, 2020). See Exhibit 393.
 3      39. Historical Vaccination Coverage Levels
 4         For recognition of a commonly known fact to public health officials familiar with the matter,
 5 Petitioners request judicial notice of the following vaccine coverage levels published by the CDC:
 6         A. 1962-2016
 7         Citation: CDC (2018). Vaccine Coverage Levels – United States, 1962-2016. Pink Book,
 8 13th Edition, Appendix E.
 9 https://www.cdc.gov/vaccines/pubs/pinkbook/downloads/appendices/e/coverage-levels.pdf
10 (accessed July 5, 2020). See Exhibit 394.
11         B. 1998-2002

12         Citation: CDC (2003). National, State, and Urban Area Vaccination Levels Among Children
13 Aged 19--35 Months --- United States, 2002. MMWR Weekly. 2003;52(31);728-732.
14 https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5231a2.htm (accessed July 5, 2020). See
15 Exhibit 395.
16         C. 2003-2007
17         Citation CDC (2008). National, State, and Local Area Vaccination Coverage Among
18 Children Aged 19--35 Months --- United States, 2007. MMWR 2008;57: 961-966.
19 https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.htm (accessed July 5, 2020). See

20 Exhibit 301.
21         D. 2008-2012
22         Citation CDC (2013). National, State, and Local Area Vaccination Coverage Among
23 Children Aged 19–35 Months — United States, 2012. MMWR 2013;62:733-740.
24 https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6236a1.htm (accessed July 5, 2020). See
25 Exhibit 302.
26         E. 2013 – 2017
27
28
                                               - 100 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 101 of 111



 1          Citation: CDC (2018). Vaccination Coverage Among Children Aged 19–35 Months —
 2 United States, 2017. MMWR Morb Mortal Wkly Rep 2018;67:1123–1128. DOI:
 3 http://dx.doi.org/10.15585/mmwr.mm6740a4 (accessed July 5, 2020). See Exhibit 297.
 4          F. Hib >= 3 doses 2008 – 2011
 5          Citation: CDC (2012). National, State, and Local Area Vaccination Coverage Among
 6 Children Aged 19–35 Months — United States, 2011. MMWR Weekly. 2012;61(35);689-696.
 7 https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.htm (accessed July 5, 2020). See
 8 Exhibit 396.
 9          G. 1959-1970
10          Citation: CDC (1971). Immunization Survey – 1970. Morbidity and Mortality, 20(13), 114-
11 115. www.jstor.org/stable/44069987 (accessed July 9, 2020). See Exhibit 397.

12      40. Severity of Infection Is Relative
13          For recognition of a commonly known fact to public health officials familiar with the matter,
14 Petitioners request judicial notice that ‘infection severity is specific to the patient in question, such
15 that the severity of a “vaccine preventable disease” can vary from patient to patient.’
16          Citation: Blood and Marrow Transplant Clinical Trials Network, funded by NIH (2004).
17 Definitions of Infection Severity.
18 https://web.emmes.com/study/bmt2/public/Definition/Definitions_of_Inf_Severity.pdf (accessed
19 July 5, 2020). See Exhibit 398.

20      41. Infant Mortality
21          Introduction
22          CDC data shows an approximately 13% reduction in overall American infant mortality
23 during the Covid-19 lockdowns in the period March 22, 2020 through May 30, 2020 (a time period
24 representing America in lockdown under Covid-19 where some families were foregoing routine
25 vaccination appointments).
26          As of October 14, 2020, the CDC reported for such lockdown period (3/22-5/30) the deaths
27 of 3,610 infants under the age of one year, which is an average of 52 deaths per day. See Exhibit
28 399.
                                                  - 101 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 102 of 111



 1          Compare the most recent CDC data on infant mortality (from 2018) showing a significantly
 2 higher average of 59 deaths per day. See Exhibit 400 below. Note also that deaths for non-
 3 biological reasons (i.e., car accidents) only accounted for an average of 4 infant deaths per day in
 4 2018. See Exhibit 401 below.
 5          So there is an unexplained drop in infant mortality for biological reasons during Covid-19
 6 lockdowns. Vaccinations are a reasonable suspect in such correlation due to the drop in infant
 7 vaccine coverage during this same time period. See Exhibit 402 below.
 8          Vaccinations have long been an obvious suspect in the infant death rate, even when public
 9 health officials deny significance of the correlation via their “conclusions”. An illustrative example
10 comes from this recent paper authored by CDC officials: “For child death reports [to
11 VAERS], 79.4% received >1 vaccine on the same day.... Conclusions. No concerning pattern was

12 noted among death reports submitted to VAERS during 1997–2013.” See Exhibit 403 below. This
13 evidence shows these public health officials observed that in 79.4% of reported child deaths to
14 VAERS, the child death occurred on the very same day the child received one or more vaccines,
15 and yet the officials’ conclusion was “No concerning pattern was noted.”
16          Judicial Notice
17          For recognition of a commonly known fact to public health officials familiar with the matter,
18 Petitioners request judicial notice that 'during the ongoing Covid-19 pandemic lockdowns in the
19 USA, the following two metrics have reduced in tandem, revealing a correlation between them:

20 (1) infant death rate, and (2) infant vaccine coverage.'
21          Citations:
22          (1) CDC (2020). Provisional COVID‐19 Death Counts by Sex, Age, and Week. National
23 Center for Health Statistics. https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-Counts-by-
24 Sex-Age-and-W/vsak-wrfu/data (accessed October 18, 2020). See Exhibit 399.
25          (2) CDC (2020), National Center for Health Statistics. Underlying Cause of Death 1999-
26 2018 on CDC WONDER Online Database, released in 2020. Data are from the Multiple Cause of
27 Death Files, 1999-2018, as compiled from data provided by the 57 vital statistics jurisdictions
28
                                                - 102 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 103 of 111



 1 through the Vital Statistics Cooperative Program. Accessed at http://wonder.cdc.gov/ucd-icd10.html
 2 (accessed on July 9, 2020). See Exhibit 400.
 3          (3) CDC (2020), National Center for Health Statistics. Underlying Cause of Death 1999-
 4 2018 on CDC WONDER Online Database, released in 2020. Data are from the Multiple Cause of
 5 Death Files, 1999-2018, as compiled from data provided by the 57 vital statistics jurisdictions
 6 through the Vital Statistics Cooperative Program. Accessed at http://wonder.cdc.gov/ucd-icd10.html
 7 (accessed on July 9, 2020). See Exhibit 401.
 8          (4) Santoli JM, et al. (2020). Effects of the COVID-19 Pandemic on Routine Pediatric
 9 Vaccine Ordering and Administration — United States, 2020. MMWR Morb Mortal Wkly Rep
10 2020;69:591–593. DOI: http://dx.doi.org/10.15585/mmwr.mm6919e2external icon (accessed July
11 5, 2020). See Exhibit 402.

12          (5) Moro, P., et al. (2015). Deaths Reported to the Vaccine Adverse Event Reporting
13 System, United States, 1997–2013. Clinical Infectious Diseases, Volume 61, Issue 6, 15 September
14 2015, Pages 980–987, https://doi.org/10.1093/cid/civ423 (accessed on July 9, 2020). See Exhibit
15 403.
16      42. Pathogen Transmission
17          A. Risk of Transmission for Tetanus
18          Introduction
19          Neither vaccinated nor unvaccinated individuals pose risk of disease transmission for

20 tetanus, due to tetanus being a non-communicable disease.
21          Judicial Notice
22          For recognition of a commonly known fact to public health officials familiar with the matter,
23 Petitioners request judicial notice of a quote from the Centers for Disease Control and Prevention
24 website: “Tetanus… does not spread from person to person.”
25          Citation: Centers for Disease Control and Prevention, About Tetanus.
26 https://www.cdc.gov/tetanus/about/index.html, (accessed July 17, 2020). See Exhibit 404.
27          B. Risk of Transmission for Diphtheria
28          Introduction
                                                  - 103 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 104 of 111



 1          Both vaccinated and unvaccinated individuals pose risk of pathogen transmission for
 2 diphtheria, due to failure of the diphtheria toxoid vaccine to prevent carrier state.
 3          Judicial Notice
 4          For recognition of a commonly known fact to public health officials familiar with the matter,
 5 Petitioners request judicial notice of a quote from a study published in American Journal of
 6 Diseases of Children: “These outbreaks, the known importance of carriers in the spread of
 7 diphtheria, and the demonstrated failure of toxoid to prevent the carrier state lead us to conclude
 8 that the concept of herd immunity is not applicable in the prevention of diphtheria. A high level of
 9 community immunization will not stop the transmission of diphtheria…”
10          Citation: Miller et al. (1972). Diphtheria immunization. Effect upon carriers and the control
11 of outbreaks. American Journal of Diseases of Children 123(3):197-199.

12 https://doi.org/10.1001/archpedi.1972.02110090067004, (accessed July 17, 2020). See Exhibit 405.
13          C. Risk of Transmission for Pertussis
14          Introduction
15          Both vaccinated and unvaccinated individuals pose risk of pathogen transmission for
16 pertussis, due to failure of the acellular pertussis vaccine to prevent transmission and due to
17 vaccine-selection pressure on pathogen evolution.
18          Judicial Notice
19                  1. For recognition of a commonly known fact to public health officials familiar with

20 the matter, Petitioners request judicial notice of a quote from the Food and Drug Administration
21 2013 News Release: “…although individuals immunized with an acellular pertussis vaccine may be
22 protected from disease, they may still become infected with the bacteria without always getting sick
23 and are able to spread infection to others, including young infants, who are susceptible to pertussis
24 disease.”
25          Citation: U.S. Food and Drug Administration, FDA News Release, Nov. 27, 2013.
26 https://web.archive.org/web/20131130004447/https://www.fda.gov/NewsEvents/Newsroom/PressA
27 nnouncements/ucm376937.htm, (accessed July 17, 2020). See Exhibit 406.
28
                                                  - 104 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 105 of 111



 1                  2. For recognition of a commonly known fact to public health officials familiar with
 2 the matter, Petitioners request judicial notice of a quote from a study published in Proceedings of
 3 the National Academy of Sciences USA: “The observation that aP, which induces an immune
 4 response mismatched to that induced by natural infection, fails to prevent colonization or
 5 transmission provides a plausible explanation for the resurgence of pertussis…”
 6          Citation: Warfel et al. (2014). Acellular pertussis vaccines protect against disease but fail to
 7 prevent infection and transmission in a nonhuman primate model. Proceedings of the National
 8 Academy of Sciences USA 111(2):787-792. https://doi.org/10.1073/pnas.1314688110, (accessed
 9 July 17, 2020). See Exhibit 407.
10                  3. For recognition of a commonly known fact to public health officials familiar with
11 the matter, Petitioners request judicial notice of a quote from a study published in Clinical

12 Infectious Diseases: “A recent increase in Bordetella pertussis without the pertactin protein, an
13 acellular vaccine immunogen, has been reported in the United States… The significant association
14 between vaccination and isolate pertactin production suggests that the likelihood of having reported
15 disease caused by PRN(-) compared with PRN(+) strains is greater in vaccinated persons.”
16          Citation: Martin et al. (2015). Pertactin-negative Bordetella pertussis strains: evidence for a
17 possible selective advantage. Clinical Infectious Diseases 60(2):223-227.
18 https://doi.org/10.1093/cid/ciu788, (accessed July 17, 2020). See Exhibit 408.
19          D. Risk of Transmission for Polio

20          Introduction
21          Both vaccinated and unvaccinated individuals pose risk of pathogen transmission for polio,
22 due to failure of inactivated polio vaccine (IPV) to prevent virus shedding.
23          Judicial Notice
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice of a quote from a systematic review published in PLoS
26 Pathogens: “…IPV provided no protection against shedding [in stool samples] compared with
27 unvaccinated individuals… There were insufficient studies of nasopharyngeal shedding to draw a
28 conclusion.”
                                                  - 105 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 106 of 111



 1          Citation: Hird & Grassly (2012). Systematic review of mucosal immunity induced by oral
 2 and inactivated poliovirus vaccines against virus shedding following oral poliovirus challenge.
 3 PLoS Pathogens 8(4):e1002599. https://doi.org/10.1371/journal.ppat.1002599, (accessed July 17,
 4 2020). See Exhibit 409.
 5          E. Risk of Transmission for Flu
 6          Introduction
 7          Both vaccinated and unvaccinated individuals pose risk of pathogen transmission for
 8 influenza, due to failure of flu shots to prevent transmission.
 9          Judicial Notice
10                  1. For recognition of a commonly known fact to public health officials familiar with
11 the matter, Petitioners request judicial notice of a quote from a study published in Clinical

12 Infectious Diseases: “There was no evidence that vaccination prevented household transmission
13 once influenza was introduced.”
14          Citation: Ohmit et al. (2013). Influenza vaccine effectiveness in the community and the
15 household. Clinical Infectious Diseases 56(10):1363-1369. https://doi.org/10.1093/cid/cit060,
16 (accessed July 17, 2020). See Exhibit 410.
17                  2. For recognition of a commonly known fact to public health officials familiar with
18 the matter, Petitioners request judicial notice of a quote from a systematic review published in
19 Cochrane Database of Systematic Reviews: “Offering influenza vaccination to HCWs [healthcare

20 workers] based in long term care homes may have little or no effect on the number of residents who
21 develop laboratory-proven influenza compared with those living in care homes where no
22 vaccination is offered.”
23          Citation: Thomas et al. (2016). Influenza vaccination for healthcare workers who care for
24 people aged 60 or older living in long-term care institutions. Cochrane Database of Systematic
25 Reviews (6):CD005187. https://doi.org/10.1002/14651858.CD005187.pub5, (accessed July 17,
26 2020). See Exhibit 411.
27          F. Risk of Transmission for Hepatitis B
28          Introduction
                                                  - 106 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 107 of 111



 1          Both vaccinated and unvaccinated individuals pose minimal risk of pathogen transmission for
 2 Hepatitis B in a public setting, such as school.
 3          Judicial Notice
 4          For recognition of a commonly known fact to public health officials familiar with the matter,
 5 Petitioners request judicial notice of a quote from the Centers for Disease Control and Prevention
 6 website: “Hepatitis B is spread when blood, semen, or other body fluid infected with the hepatitis B
 7 virus enters the body of someone who is not infected… Hepatitis B is not spread through food or
 8 water, sharing eating utensils, breastfeeding, hugging, kissing, hand holding, coughing, or sneezing.”
 9          Citation: Centers for Disease Control and Prevention, How is hepatitis B spread?
10 https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01, (accessed July 17, 2020). See Exhibit 412.
11          G. Risk of Transmission for Measles and Mumps

12          Both vaccinated and unvaccinated individuals pose risk of pathogen transmission for
13 measles or mumps under close contact.
14                  1.     Measles
15          For recognition of a commonly known fact to public health officials familiar with the matter,
16 Petitioners request judicial notice of a quote from a study published in American Journal of
17 Epidemiology: “When siblings shared a bedroom with a measles case, a 78 percent risk (seven out
18 of nine children) was observed among vaccinees... Vaccinated and unvaccinated students were
19 equally able to infect their siblings.”

20          Citation: Paunio et al. (1998). Explosive school-based measles outbreak: intense exposure
21 may have resulted in high risk, even among revaccinees. American Journal of Epidemiology
22 148(11):1103-1110. https://doi.org/10.1093/oxfordjournals.aje.a009588, (accessed July 17, 2020).
23 See Exhibit 413.
24                  1.     Mumps
25          For recognition of a commonly known fact to public health officials familiar with the matter,
26 Petitioners request judicial notice of a quote from a study published in Human Vaccines &
27 Immunotherapeutics: “During 2009-2010, a large US mumps outbreak occurred affecting two-dose
28 vaccinated 9th-12th grade Orthodox Jewish boys attending all-male yeshivas (private, traditional
                                                - 107 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 108 of 111



 1 Jewish schools). Our objective was to understand mumps transmission dynamics in this well-
 2 vaccinated population.... mumps transmission requires close contact, and these environmental
 3 factors may have overwhelmed vaccine-mediated protection increasing the likelihood of vaccine
 4 failure among yeshiva students.”
 5          Citation: Fiebelkorn et al. (2013). Environmental factors potentially associated with mumps
 6 transmission in yeshivas during a mumps outbreak among highly vaccinated students: Brooklyn,
 7 New York, 2009-2010. Human Vaccines & Immunotherapeutics 9(1):189-194.
 8 https://doi.org/10.4161/hv.22415, (accessed July 17, 2020). See Exhibit 414.
 9          H. Risk of Transmission for Live Vaccines
10          Introduction
11          Vaccinated individuals pose risk of horizontal transmission of live vaccines (rubella,

12 varicella, rotavirus).
13          Judicial Notice
14          For recognition of a commonly known fact to public health officials familiar with the matter,
15 Petitioners request judicial notice of a quote from a Letter to Editor published in Human Vaccines &
16 Immunotherapeutics:
17          “A study in US reported evidence of the transmission of rubella vaccine virus
18          from vaccinees to two susceptible contacts. With live varicella vaccines, there are
            at least three reports. The brother of a 3-y-old vaccinated girl developed fever and
19          a rash; horizontal transmission of vaccine virus was later confirmed. A pregnant
            mother contracted the vaccine virus after her 12-mo-old boy received varicella
20          vaccine. Horizontal transmission was reported in 15 (17%) susceptible healthy
            siblings after varicella vaccination of 156 children with leukemia. The package
21
            insert of live varicella vaccine (Varivax, Merck) states that ‘Post-marketing
22          experience suggests that transmission of vaccine virus may occur rarely between
            healthy vaccinees who develop a varicella-like rash and healthy susceptible
23          contacts. Transmission of vaccine virus from vaccinees who do not develop a
            varicella-like rash has also been reported.’ There are two reports with rotavirus
24          vaccines. A randomized, double-blind study on human rotavirus vaccine
            (Rotarix™, Glaxo) in 100 pairs of healthy twins found that the transmission rate
25
            among placebo recipients was 18.8%. In another case, rotavirus vaccine
26          (RotaTeq, Merck) transmission was reported from a vaccinated infant to an older,
            unvaccinated sibling, resulting in symptomatic rotavirus gastroenteritis.”
27
28
                                                   - 108 -
                            PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 109 of 111



 1          Citation: Kulkarni et al. (2013). Horizontal transmission of live vaccines. Human Vaccines
 2 & Immunotherapeutics (1):197. https://doi.org/10.4161/hv.22132, (accessed July 17, 2020). See
 3 Exhibit 415.
 4      43. 20th Century Disease Mortality Reductions Caused By Improved Living Conditions
 5          Prior to Vaccines
 6          Introduction
 7          Early 20th century America experienced substantial improved living conditions (i.e.,
 8 decreased crowding in cities, improved plumbing, advanced water filtration, solid waste disposal),
 9 which caused America to experience a rapid decline in disease mortality rates. After such mortality
10 rates were already on the rapid decline, vaccines were slowly introduced into licensure and
11 widespread usage later in the century.

12          In 1977, it was reported that of the approximately 74% total decline in mortality since 1900,
13 medical interventions such as antibiotics and vaccines were responsible for only approximately 1%
14 to 3.5% of such decline (notably these figures omit the mortality caused by vaccines and other
15 medical interventions).
16          Vaccines burdened Americans in the 20th Century.
17          Judicial Notice
18          A. For recognition of a commonly known fact to public health officials familiar with the
19 matter, Petitioners request judicial notice of a quote from a study published in The Journal of

20 Infectious Diseases:
21          “This decline in rates of certain disorders, correlated roughly with socioeconomic
22 circumstances, is merely the most important happening in the history of the health of man, yet we
23 have only the vaguest and most general notions about how it happened and by what mechanisms
24 socioeconomic improvement and decreased rates of certain diseases run in parallel.”
25          Citation: Kass E. (1971). Infectious Diseases and Social Change. The Journal of Infectious
26 Diseases 123(1):110-114. https://www.jstor.org/stable/30108855?seq=1 (accessed July 19,
27 2020). See Exhibit 416.
28
                                                  - 109 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
     Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 110 of 111



 1          B. For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of a quote from a study published in The Milbank
 3 Memorial Fund Quarterly:
 4
            “Even if it were assumed that this change was entirely due to the vaccines, then
 5          only about one percent of the decline following interventions for the diseases
 6          considered here could be attributed to medical measures. Rather more
            conservatively, if we attribute some of the subsequent fall in the death rates for
 7          pneumonia, influenza, whooping cough, and diphtheria to medical measures, then
            perhaps 3.5 percent of the fall in the overall death rate can be explained through
 8          medical intervention in the major infectious diseases considered here. Indeed,
            given that it is precisely for these diseases that medicine claims most success in
 9
            lowering mortality, 3.5 percent probably represents a reasonable upper-limit
10          estimate of the total contribution of medical measures to the decline in mortality
            in the United States since 1900.”
11

12          Citation: McKinlay, J., et al. (1977). The Questionable Contribution of Medical Measures to

13 the Decline of Mortality in the United States in the Twentieth Century. The Milbank Memorial
14 Fund Quarterly. Health and Society 55(3):405-428. https://www.jstor.org/stable/3349539?seq=1
15 (accessed July 19, 2020). See Exhibit 417.
16      44. Quantifying Benefits of Mass Vaccination Programs in the United States

17          For recognition of a commonly known fact to public health officials familiar with the matter,

18 Petitioners request judicial notice of the following excerpts from a study published in Vaccines:
19                  "It was estimated that 20 million infections and 12,000 deaths and permanent
            disabilities may have occurred in 2014 in the absence of mass vaccination, with
20
            10,800 deaths and disabilities among individuals who have conditions or behaviors
21          that would put them at higher risk of such outcomes and 1200 deaths and disabilities
            among persons without those conditions or behaviors."
22
                    "To measure the benefit of a mass vaccination program targeting an
23          infectious disease, it is useful to assess what the risk of death or permanent injury
            would be from the disease in the absence of the mass vaccination program. There is
24
            an abundance of medical literature detailing the risks associated with infectious
25          diseases; however, the information is scattered through dozens of sources that are
            often lengthy and consider only a narrow scope of the risks involved. For example,
26          some sources describe the symptoms of a disease without specifying how many
            patients fully recover [1]; other sources describe the number of deaths from an
27          infection without addressing permanent disability in survivors [2,3]. Moreover, some
28          sources do not account for the pre-vaccine rates of decline in mortality for some

                                               - 110 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #2
Case 2:20-cv-02470-WBS-JDP Document 4-3 Filed 12/29/20 Page 111 of 111
